Case 18-10601-MFW   Doc 1664-1   Filed 11/05/18   Page 1 of 90




                       EXHIBIT A
                    Case 18-10601-MFW             Doc 1664-1        Filed 11/05/18       Page 2 of 90



Levy, Carol Weiner

From:                              Catriela Cohen <ccohen@cravath,com>
Sent:                              Friday, May 25, 2018 4:43 PM
To:                                Sabin, Jeffrey S.; Owens, Keith C.; O'Brien, Daniel A.
Cc:                                David Herman; Paul Sandler; Andrew Wark; David Kumagai; Daniel Silver
Subject:                           TWC -Venable Counterparty Contracts
Attachments:                       22nd and Indiana &Bradley Cooper.zip; Amityville Horror.zip; 7318
                                   _SINGLEMAN,LF.FE.PDF


Counsel,

 I n response to your objection regarding inadequate identification of the agreements, attached please find the first part of
the set of contracts currently attributed to the counterparties represented by Venable. We would appreciate if you could
provide us with the Polaroid agreements referenced in your objection.

We have also reviewed your document requests, which request certain information regarding the counterparties' films. It
would be helpful if you would provide us with a list of the films or other products for which you believe such information is
needed at this time.

Regards,
Cat


Catriela Cohen
 Not Admitted
 Cravath, Swaine &Moore LLP
825 Eighth Avenue
 New York, NY 10019
(212)474-1121 ~ ccohen@cravath.com


This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated
addressee is unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on
which you received it.
                      Case 18-10601-MFW                  Doc 1664-1     Filed 11/05/18          Page 3 of 90
                 _.                             ,.,_..

,~   ,~                                                                                                                      ';
                                                                                                                             i




                                                 CONr+"T]E~MATION DEAL MEMO .


          Date;              As of September 23,2011

          Artist:            Bradley Cooper
                             SSN;—
                             c/o Creative Artists Agency
                             2000 Avenue ofthe Stars
                             Los Angeles, CaJiforxzia 90067
                             Attn; have Bugliari and Steven Brookman
                             Fax; (~24)288-2900

          sender:             22nd and Incl~a~.a ~iac.
                              Federal Y.D. No;

          Pro ucer:          SLl'Films, Tnc.
                           ' 1818 Market Street,l2~`Floox
                             T'hiladelphia, Pennsylvania 19103
                             Attn; C3eorge Pars
                             ~'a~c: (21S)5636353

          ce :                The Weinstein Company LLC
                              9100 Wrlshire boulevard, Suits 700W
                              Beverly Hills, CA.90212
                              Atm; Adrian Lopez, Vice President, Business & I.ega~ Affairs
                              k'aa~; (31Q)550-5759

          Role/Picture: The role o~"~'A.T" in the motion picture tentatively entitled,"SILVER LTNINCtS
                        P~,,A,'YBOOXC"(the °iPicture").

          ~..      Canct~ttions Precedent. Producer has no ob~.gat~o~, under this Conflrtnation Deal Memo (t~ais
          "Agreement") unless and until: (i) Producer receivas a#filly-executed copy of this Agr~e~;nent, the
          Certiflcat~ of Engagement and the Inducement Letter attached hereto as exhibits "~" and "C,"
          respectively; 'and (zi) Producer receives all documents which may be required by any governmental
          agency or otherwise for Lender to pxovide Artist to render services hereunder, including, v;+ithout
          limitatioxa, visas, r~vork permits and an INS Form. I.9 (Employment Eligibility Verification Form)
          completed . to Producer's reasonable satisfaction, togather with Lsnder and Artist's submission to
          ~'roducer of original documents establishing ,A,rtist's employment eligibility, The aforementioned
          subparagraphs 1.(i) — 1:(ix) shall ba collecYi~velq referred to herein as the "Conditions Precedent"
          Pxoduce~~ shall have the right to waive tk~e aforementioned Conditions ~'recedent at any time in its sole
          discretion..

           2,          ervices:

                   {a)      Lender sha11 furnish a]l se~v~ces off' A,~t~st xequired by Producer in the Role izx connection
           with the Pictw~e. The T~i~red Compensation (as such term is defined below) shall constitute fu11
           compensation for Artist's exclusive services as set :forth herein, includrng: (i) Artist's pry-produet~on
           services, includizig, r~ithout limitation, travel, wardrobe, a z~easanable amount of rehearsal, hair and




           SLP / J3rAdley Cooper
           v,6
         Case 18-10601-MFW                  Doc 1664-1           Filed 11/05/18          Page 4 of 90




 makeup, at such times and places as Producer may reasonably require; (ii) Artist's ingoing scheduled
 period of principal photograpk~y services on the Picture carz~mencing on or about October 1Q, 2011 (i.e:,
two [2J weeks eitYier side)(the "Start bate")(~t~vhich Stag Date is subject to change by Producer in its
 sole discretion}; (iii) plus five (5)"free" days of Artist's services ("Additional Photography Services")
 which may be used for additional photography, added scenes, re-shoots and past-production services,
 including, without limitation, AAA, dubbiaag and looping. '~b:.r0e (3)' of the "free" dais of Addjtiona]
Photography Services must be consecutive to the period oP principal photography of the Picture.
(exclusive of holidags and regularly scheduled breaks between work weeks) and the other two (2} "free"
 days of Additional Photography Services need z~ot b~ ca~secutive to the period of principal photography,
 or each other, but which, ifnon-consecutive to principal photography, are subject to .Artist'sthen-existing
 prior professional eanflicting contractual commitments;(iv) plus five (5)"free" days of Artist's servioes
("Additional Post-Production Services") which may be used for post-production services (i.e., dubbing,
 looping, AD~t, etc.), which "free" days may be consecutive or non-consecutive to the period. of Artist's
 principal photography services or to each other, at Producer's sole discretion,. but subJect to .A,rtist's then~-
 e~sting prior peofessional conflicting contractual commitments in either event;(v) use of Artist's name
 and approved (i.e., in accordance with below paragraph. 8) photograph and likeness in connection with the
 Picture and any and all markatingand/or promotional materiels (including, without limitation, trailers, TV
 spots, one-sheets, outdoor, etc,) subject to the teens herein; and (vi) Artist's reasonable publicity services
 in connection with the Picture (i.e., attending the national press junket and premiere of the Picture,
  appearing on .national late night and daytime television talk shows, and being available Far radip,
 newspaper and magazine interviews). Artist shall have the right to disapprove particular publicity and
  promotional sezv~ces to be rendered by Artist, provided #~.at Axtist exercises such right in good faith and
  not in a manner designated to fi~ustrate or delay the timely promotion ofthe Picture, and provided further
  that Artist rendexs a reasonable number of publ~cit~ intervier~vs and sittings for publicity photographs and
  other publicity activities reasonably required by i'roducer, including alterative publicity and prornotioz~al
  services of comparable atnounC, stature and importance (in 1'xodueer's good faith business judgment) to
  the publicity and praznotlor~al services that Artist may disapprove of rendering pursuant to this paragraph.
  Tf Artist is required by T'roducer to render publicity services hereunder at a Location (as de~r~ed below),
  tk~en A.rt~st wilt be entitled to the following i~ car~.ection. with Artist's publicity services atsuch Location:
(a) one (1) firstclass (or best available} round-trip air trr~.nsportation (if used) between Az'tist's prit~ary
  residence (or Artist's than-curxent location, if closer) and the ~oeatlon;.(b) exclusive first-class (but not
  necessarily a limousine} ground transportation to acid from airports and ArtisE's primary residence/hotel
  and to acid from the location at which producer requests that Artist xendar publicity services and hotel;(c)
  first~class hotel acco:narnodations (i.e,, a one [l.] bedroom hotel, suite); and (d) an all-inclusive, non-
   aceountable reasonable der diem for Artist. All of .the fore~aing items shall be in accordance with
  Producex's then existing policy and the budgetary parameters of the Picture (if and as applicable). All
  travel and xelated arrangements will be made by Producer. Tk~e aforementioned publicity services shall be
   subject to Artist's then-existing prior professional conflicting contractual cor~nmitments. ~totwlthstanding
   anything to the contrary contained herein, Producer agrees to release Artist from rendering exclusive
   services to ~'roducer on the Picture on or before January 1, 2012. .

          (b}        Lender shall provide Artist to render all services herein on an exclusive basis during the
  period o~ .A.xtist's sezvzces z~a co:nnectio:n with principal photography of the Picture, Lendex and Artist
  agree that Artist sha11 render alI services described herein in a co~.petent, conscientious and professional
  manner, having due regard for the production of the Picture within the budget, and as.reasonably
  inst~rructed by ~';roducex in all mattes, including those invo~v~n.g artistic taste and judgment; but theee shall
  be no obligation on Producer to actually utilize Artist's services or to include any o~ Axtast's ,work i~ tixe
  Picture, or to produce, release, or continue the production or' distribution of the Picture at any time,
  provided that the foregoing shall not relieve Producer.of its obligations k~eraunder, 9z~cluding Producer's




                                                          2.
  SLP /Bradley Cooper
  v.6
         Case 18-10601-MFW                Doc 1664-1          Filed 11/05/18          Page 5 of 90




obligation to pay Lender any Fixed Compensation in connection with Artist's acting services to which
Lender may become entitled, if any, pursuant to the terms set forth in Paragraph 3, herein.

       (c)         The provisions of ScheflUle F of the applicable SAG Agreement will apply to Artist's
services hereunder, except as otherwise required by the SAG Agreement; (i) no compensation will b~
payable for s~rvlces rendered in connection with any "hold" days or weeks, "free" days ar weeks, gavel
tlrne, publicity interviews, personal appearances or stills, or other periods of service for which this
Agreement specifies that no additional compensation is payable, inasmuch as the Fviced Compensation set
forth above is deemed to include compensation fox all such services; and (ii) no increased ar additional
cornpens~tton will be payable by reason of Artist's rendition of services at night, on Saturdays, Sundays
or holidays, after the expiration of any particular number of hours an any one day, or~for any "hold" days.
The Fixed Compensation shall be deemed an advaa~ca against and credited against any compensation far
which Producer znay be liable under or pursuant to the SAG Agreement or any otl~ex applicable collective
bargaining agreement, if any, by reason of this Agreement and Anise's performance hereunder, to tl~.e
maximum e~ctent permitted by any such SAG Agreement or. any other applicable collective bargaining
agreement, i~ any. .A.ny payments required by the SAG Agreement or any other applioable collective
bargaining agreement, if any, in excess o~ t~.e payment e~cpressly provided for herein will be payable at
the minimum required b~ the SAG Agreement or such applicable callectxve baxgainir~g a~,reement, if any,
 Any.Fined Gompensatias~, Contingent Compensation (as defined below; if any) and/or ~oz~ Office
bonuses (as defined below; if.any} paid to Lender shall not be credited against any residuals which may
 baco~ae due to Lender or Artist in connection with the Picture,

       (d)      „Overages; Notwithstanding anytivng to tkz0 co~trat~y contained herein, in the event
Artist's Additional Photography Services are required for a period oftime beyond tha'fiva(5)"free" days,
or Artist's Additional Post-Production Services era x'equired for a period of time beyond the five (5)
"&ee" days, overages for any such services in excess of the eve (5) days of Additional Photography
Services and/ox five {S)days o~.A.dd~tional Post-production Services, if~any, shall be payable to I,o~.der at
the ~oveekly rate equal to the Fixed Compensation divided by the number of weeks of principal
 photography of flea ~'xcture, based on the ingoin~ schedule of principal photography as of the first day of
principal photography("Overages"). All Overages sha~~ be prorated:(i)based on a sic.{6)day work week
 when services are rendered on Location; or (ii) based on a Elva (5.) day work week when services are.
rendered at Producer's studio or its vicinity.

        (e)        Working Conditions: For the avoidance of doubt, it is acknowledged and agreed that all
 work rules applicable to Artist's services in connection with the Picture, including, but not limited to,
 portal to portal work attd rest periods, shall be pursuant to the SAG Agreement.

3.       Feed CcLmpensation: Subject to Artist's performance of all matexxal sez~vices and material
obligations hereunder, and provided that .A.rtist is not otherwise in material breach or default k~ezeof,
.ender sha11 be entitled to receive the flat sum of                                          (~~ ~~e
"Fined Compensation"), payable in equal. weekly instaYrmants over the course of Artist's ingoing
scheduled pe~.ad of principal photography services on Producer's regular pay dad, one (1) week in
 arrears. Neither Lender nor Artist shall be entitled to any further sum, rights, or consideration in
cannect~on 't~vith Artist's services haxeunder except as specifcall~ provided fax herein, and Lender and
 Artist acknowledge that no use or exploitation ofthe Picture shall entitle Lender or Artist to any sums or
 compensation except as axpr~ss~y provided for herein. Subject to Artist's failure to fully pea:form services
 hereunder as a result oPmaterial breach, default, death, disability,, and/or force majeura, Artist shall be, on
 a non~citable and non-prec~dential basis, deemed "pay ar play" and Lender sha11 be entitled to the
 Foregoing nixed Compensation, in accordance v~ith the terms of this paragraph, upon Producer having
 rvc~zved a copy ofthis Agreement executed by Lender and Artist,




 SY,P /Bradloy Coopor
 v,b
            Case 18-10601-MFW                  Doc 1664-1          Filed 11/05/18           Page 6 of 90




  4.       Talent Pohl Particivations. Subject to Artist's performance of all material services and material
  obligations hereunder, provided that Artist appears recognizably in the Rale in the Picture as first
  generally released theatrically, and is not otherwise in material breach or default hereof Lender shall be
  entifled to receive, if ~t a11, the following;

          (a)        Co~atir~~ent Compensation: ThirCy-three and onethird percen#(33 1/3%) of one hundred
   percent (100%) of the contingent compensation (if a~ay) payable (i~ ever) pursuant to Paragraph 1, of
  Exhibit ~°A" attacked hereto and incorporated herein b~ this reference (the iOContingent Compensation")
  (zt being acknowledged by Producer that                     [`~"]and~-                       ["~"]
   shalt eack~ be en~itlsd to                         percent       %] of one hundred percent[100%] ofthe
   Contingent Compensation), less any Box Office Bonuses; and

         (b)      contingent Box Of~ice.Bonas(es):                               percent(x°10)of the
   Cont~~ngent Box Oft'ica Bonuses)(if any) payable (if ever pursuant to Faragraphd=  2. of
   being acknowledged by Prodixcer that_ and                shall each be entitled to
        percent~%]of any such Contingent fox Office Bonus[es]),

  S.        Award Bonus(es~: Subject to Artist's performance o£ all material services and material
  obligations hereunder, provided that Artist appears recognizably in the Role in the ~'~cture as first
  generally released theatir~ca~ly, and ~s not otherwise in rnaterlal breach or default hereof, Lender sha11 be
   entitled to receive, if at all, the following amounts fax each of the following;(x)~~Dollars
 ($~ if Artist is ;nominated Por an Academy Award for °~~est Actor" ar `Bes . uppoi mg ctor" in
  connection with the Picture;(ii) an. additional                                 ($~if Artist wins an
                                                                            Dollars
   Academ   y Award   for "Best   Actor"  or "Best Supporting Actor"  in connection. with the T'ictw~e; (iii)~
~           ~        ($~ if ArCist is nominated for a C~oldeu(lobe for `Best Performance by an Actor
-- in-aT~otion P~eture" or "Best Performance by a Supporting Actor i~ a Tvrotlan pict~,~re" ~vn Connection with
'
   the Pietu~re; and (i~v} an addi~lonal                             oilers($~ if .A.rtist wins a Golden
   Globe for "Besf Performance by an Actor in a lvYotion Picture" or °Best Performance by a Supporting
   Actor in a Motion Pichue" in connection wdt~.the ~'icture,

  6,        Credit; Subject to the standard exclusions of Pxoduaer and the Pictuxe's domestic disCributor
  (including artwork title exceptions), provided Artist appears recognizably in the Role in the Fictur0 as
   thea~rtcally released, Artist sha11 be accorded credit in substantially tie £orm of "Bradley Cooper" as
   follows:

            (a)      On Screen: On screen, on a separate card, in the main titles (i,e., where the "Directed by"
    credit appears, which may be at tk~a beginning or end ofthe Picture subject to Producer's sole discretion),
    above or before the title of the Picture, in first (18~ positipn of all on screen cast credits, on all positive
    prints of the Picture, i~ an average size of type np smaller than seventy-five percent(75%)ofthe average
    size of type used to display the regutax tale ofthe Picture ozz screen, No indiviflual sha11 receive a larger
    credit ot~ scxeon than Artist,

           (b)         Paid Ads; Tn paid ads issued or controlled by Producer ("Paid Ads").(which Paid Ads,for
    clarity, shall include video/DVD packaging ,soundtrack albtun packaging and theater displays), above ar,
    before the "artwork" title (if any) ofthe T?ictu~re in, sucks Paid Ad, in first (1°~ position of all cast rnett~b~xs
    accorded credit in such Paid Ad, in an average size oftype no smaller t~:au twenty-five percent (25%)of
    the size of type used for floe artwork title ofthe Picture, if anp, in such Paid Ad. No otl~ex individual shalt
    xeceive a larger credit above or be~oze tlxe "artwork" title (if any) of the F'lcture in such Fail Ad. ~tbara ,
    Artist, Jx~ additioza, Artist shall be accorded credit above ar before the regrulax i.e, not artr~vork) tine ofthe ,



                                                            4
    ST.P /Bradley Cooper
    v,6
          Case 18-10601-MFW                   Doc 1664-1           Filed 11/05/18            Page 7 of 90




Pictur0.3n such billing b~oc~, in first (l~h position of all cast credits i;n such billing block, No other
individual shall receive a larger credit in such bitlin~ block than Artist.

        (c).       excluded Ads: In the billing block portion of any sn-called excluded ads issued ar
controlled by Producer (other than award, nomination, congratttlatory~ ads or special ads~naming only the
person so nominated, oongxatulated or otk~erwise ~ao:nored, special ads under Saction 8203D, 8203F azid
82030 of the Directors Guild of America collective bargaining agreement, ads announcing a personal
appearance in which no person other taaan the persozx appearing xs mentioned)("E~claded Ads") and in
                                                                                                           block, above
which any other principal cast members ofthe Picture is also accorded credit in such billing
or before the regular i.e., not artwork)     title of the 1'iature in such  billing bloelc, in first    )
                                                                                                     (let position ofall
cast cxadits  in such  billing block, in an  average   size of type  no~ smaller Tian  seventy-fire    percent(75%)   of
the avexage size of type used to display the regular title ofthe Piohare in such billing block, In additipn, if
Producer accords any other cast member credit abo~re or otherwise in connection with the "artwork" title
 in the artwork portion.(as opposed to tl~e billing block portion;} of the key art fox the P~ct~ue i~ any
Excluded Ads for the Picture, then'Producer shall also include Artist's credit above or otherwise in
 connection vviYh the `°artwork title"(as applicable) in such artwork portion ofthe lce~ art for the ~'icture in
 no less ttaan First (ls`} position of all cast members accorded credit in such artwork portion ofthe key art
for the Picture, in an average size of type no smaller than tv~✓anty-five percent(25%) of the size of type
 used for the artwork tatl~ ofthe ~'ictttre, if any, in the artwork poxt~on of the key art of such Excluded Ad,
.If Artist is accprded credit in conjunction with the "artwork" title portion of any Excluded Ads, then
 Producer shall be deemed to have satisfied its obligation, if any, to accord Artist credit in the billing~block
  portion (i~ aiay) a£ such Bxcluded~Ad (i.e,, Producer sha11 have na obligation to acaoxd A~tlst a repeat
  credit in the billing block portion of such B~tcluded Ad). Notwithstanding the foregoing, if any east
  member of the Picture is accorded both "artwork" credit and billing block credit in an Excluded Ad,then
  Artist skull receive both "artwork" cxedit and billing block credit' in such Excluded A.d. Na other
  individual shall receive a larger credit above or otherwise in colwectian with the "artwork" title (if any) of
  the Picture in, or in the brlling block o:f, such Excluded Ad than Artist.

        (d)       Likeness: If the likeness of any otHer cast member a~~ears in the axtwork portion of the
key art for the T'iatare in any laid Ad or, i~ applicable, in and Excluded Ad, then Producer shall also
include Artist's approved (pursuant to Faragra~►h 8.[b] below) likeness therein (as applicable), Artist's
likeness in such key art shall be no.Iess prominent than t ie likeness of any other cast member appearing in
such key art; provided, however, that without frustrating tkxe purpose o£ the foregoing, is depicting the
likeness of Artist anal such other cast member, producer may take rota account the relative phyaiaal
ck~aracterlstics of Artist anal such other casC member and the appropriate proportion and perspective of the
key art. Producer's use in Paid Ads or Excluded Ads of an "icon" (i.e:, an image of a particular part of the
body, such as a stomach, a hand, a close-up of eyes) or the depiction of a non-httrnan character does not
 constitute the use of a cast likeness fQr purposes of this Agreement. Tha ~oregoi~.g l:t~cez~ess txe shall not
 apply to any so-called "series" or "showcase" 1'a~d Ads (i.e,, a separate advertising featuring principal c&st
members alone or r~ith a non-recognizable human or ~uvith a non-human character), provided that Artist's
likeness shall appear on su~bstantiatly the seine nzunber of ads as any others cast nr~ez~.ber in such series ar
 showcase advertising,

         (e)      A 'a Ad ; If the. name of any other cast member is audibly m~n~tloned in connection
 with a tale~vision advertisement, radio advertisement or trailer ("Audio Ads") issued or controlled by
 Producex with ~~espect to the Picture (other than award, nomination, congratulatory ads or special ads
 naming only the pexson so nominated, cangratulAted ar otherwise honored, special ads under Section
 8203A, 8203E and 82030 of the Directors Quild of America collective bargaining agreement, ads
 announcing a personal appearance in which no person other tkaazt. tl~e person appearing is mentioned), then




  BT.P / arsdtey Gooper ,
  v,b
         Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 8 of 90




ArCist's Warne shall also be audibly mentioned in connection with such Audio Ad in first (1S`} position of
all cast n:~embers in such Audio Ad,

       (f~        Miscellaneous: As used herein, ~°size" means height, width, thickness and boldness of
type. All other matters perta4ning to,such credit(including, vv~thout Imitation, the size, style, nature and
placement thereof [subject to the rastrictians set forth hereinabove~) shall be as Producer in its sole
discretion shall determine, Igo casr~al or inadvertent failure by Producer, nor any failure by any third
party, to comply with the foregoing cxedit provisions shall constitute a Ureach hereof, provided that if
Producer materially fair to aecard Artist credit pursuant to the tens o#'t~i.s' paragraph, upon Producer's
receipt of written notice from Artist setting forth such material failure in detail, Producer agrees to use
reasonable good faith efforts to prospectxve~y cuxe such material failure with regard to ads exeated andlor
posit3~va prints raanufachued after the date of Producer's receipt o~ such notice of material £ai~ure, but
nothing hezein shall require ~'roducer to cease using or to replace prints, negatives, masters or other
material then in existence.

7.      Trananorkation; Location Pergais.ites: If Artist's services in connection with the Picture are
xequired by Z':roducar on tocatio~ more thAn fifty (SO) miles from Artist's primary residence (cu~r~ntly,
Los Angeles, California)(each, a °`Location"), then Artist will be entitled to tYxe following in connection
with Artist's sexvtces at such Location:

       (a)        Tran~ortation:

                (i)      Air Transportation,: One (1) •first-class (or best available) round-trip air
         transportation(if used)between Artist's ~rirnary residence and the Location,

               (ii)       Additional Air Transportation: On a one-time only basis, one {1) additional first-
        class (or best available) round-trip air transportation (if used) for Artist or Artist's guest
       (G4Artist's Additional Ticket"); provided, however, Artist acknowledges and agrees that Artist's
       .use of A.~tist's Additional Ticket shall be subject to Artist's scheduling requirements hereiunder
        and Producer's prior written approval thereof,

                 (iii)     Ground xransportation; L'~cclusive ground transportation to and from airports and
         Artist's primary residence/location reszdence and exclusi~'e ground transporY~tion fo and.fram
         Artist's Zocat~on residence and sefs, Producer shall consult with Artist with respect to the
         individual engaged by Producer to drive the vehicle In which Producer will provide Axtist with
         the ground transportation set forth in this paragraph, provided that in t.~,e event o:f disagreement or
         if Artist is uvavailabl~ fox such consultation, Producer's decision with respect thereto is final and
         binding,

                 (iv) ,       ntal Carr: During the period that Artist is rendering services on Laaation, Artist.
         shall be entitled to the use of an exclusive insured full-size rental car as provided b~ Producer and
         Producer shall reimb~rrse Artist for the reasonable costs of parking such ra~.tal car at the place of
         ArCist's accommodations; upon Producer's receipt of written substantiation of sucks ck~argas.
         Notwithstanding the foregoing and for the avoidance of doubt, in oonnee~Ion with any rental car
         provided b~ Producer fo Artist, Producer shall not reimburse Axtist fox paxking tickets or any
         other such citations anal ~'xoducer shall not be responsible for any costs related to maintenance or
         repairs, Tn the event that unpaid parking violations or any other citations are reported to Producer
         w1n~~e Az~i.st is rendering services for Producer or after Artist has concluded employment with
         Producer, Artist shall be responsible. for and bail amount and/or processing fees with respect to
         such parking tickets and citations.




 SLI'/Bradley Cooper
 v.6
           Case 18-10601-MFW               Doc 1664-1          Filed 11/05/18          Page 9 of 90




       (b)    Per Diem; An all-inclusive, non-accountable per diem in the amount of Two Hundred
Dollars($200)for Artist.

           c    Accommodations: One (1) hotel suite,
                                        when Artist renders sexvices at p'roducer's request iu ox around
             provided that if the`~'                is unavailable, then Producer shall provide Artist witl:i a
 comparable hotel suite, subject to Artist's reasonable approval.

        (d)       Trazl~x:•elusive use of oae (1) first-class trailer equipped with customary ~:~st-class
 atnanities, provided that such trailer and amenities shall be no less favorable than the trailer and amenities
 provided to any other cast member in connection with the Picture, otkaar tlnaz~~

        (e)       Assistant: While Artist renders services In connection r~vith principal photography ofthe
 Picture at Producer'x request at a ~.ocation,.~'roducer sha11 engage the services of Artist's assistant at the
 rata of__~(~ per five(S)-day week(prorated at 1/5~`thereof per day), w~t~i such
 surn being inclusive o~ compensation for any idle time. In connection with such engagement, Producer
 sha11 provide such individual With one(1)coach-class round-trip air trax~sportatlo~ (if used)bettvveen s~zch
 individual's primary residence and the Location, crew accommodations, arental ear and a crew pez' diet.
       (fl       Trainin ood S~pplements/_IVutrition; On a one-time and basis ~'roducer sha11 rovide
under with an a11-inclusive nonaccountable payment in the amount of~
~      ($~)to cover the costs of Artist's nutrition, food supplements and training in connection with
Artist's preparation for the Role.

 8.        Auprovals:

        (a)      Phato/Likeness Ap~ravals; Lender anfl Artist will have a right to approve any still
  photographs or any artistic rendering or likeness of Artist which producer intends to use In connection
  with advertising, merchandising, publicity or other exploitation of the Picttu°e, provided that Lender
  and/or Artist vvili approve not less than fifty percent(50%)ofthose stills in which Artist appears(whether
  a1o~e ox witk~ other cast member(s)), and Lender and Ai~ist will have three (3) passes ~c~vith respect to
  likeness approval, all of the faxegoing in accordance with the domestic distributor's custarnazy provisions
 (i.e,, deemed approved if not specifically disapproved in writing within five [5] business days [reducible
  to two (2) business days in the event of markattng extgencies of whick~ Artist is. notified at the time of
  submission] of Artist's or Artist's agent's receipt). All still photographs approved or deemed a~praved by
  Artist shall be approved or deemed approved For all proposes permitted hereunder, except as otherwise set
  forth herein.

         (b)      Ivey Art ~2esubmiss~on: Producer shall resubmit to Artist and stills and/or artistic
  renderings in which Artist appears recognizably that have been previously approved by Artist ox deemed
  ap~rovad pursuant to Paragraph 8,(a)(the "Resubmitted Approved Art") which ~'xaducer intends to use
  in the "key art" for the Picture (including the °`key art" used for covers of novelizations, soundtrack
  records, k~ozx~.e video packaging; magazine covers and merchandising [subject to paragraph 9,(b) below]),
  Artist shall have five (5) business days from receipt of the Resubmitted Approved A.rt (w~t~ich £iva [S]
  business day period shall be reduced to three [3] business days if Producer required Artist's response in
  sucks shorter tame period azid Producer noti$as Artist thereof] within which to approve na less than fiiity
  percent (50%) a£ such Resubmitted Approved Art for Producer's intended use in. connection with the
  Picture, If Artist shall fail or refuse to approve, within the aforesaid period, the requisite atnotu~t of
  Resubmitted Approved Art, producer shall have the right to select from the Resubmitted Approved Art




   SLP / $radley Cooper
   v.6
        Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 10 of 90




the requisite amaunY, including the Resubmitted Approved Art approved by Artist, if any, for use in the
"key art" for the Picture. Producer's subzz~issXo~. of the Resubmitted Approved Art to Creative Artists
Agency as specified in Paragraph 18. shall satisfy Producer's submission xequixements under this
Paragraph 8.(b) and and inadvertent failure b~ Producer (or its representatives) to comply with the
provisions of this Paragraph 8.(b) shad not constitute a bxeach of this Agreement. Onca the requisite
amount of'the Resubmitted Appro~ved.Art has been approved or deemed approved i~ accordax7.ce with tlae
provisions of this Paragraph 8.(b), Producer shall have the right, in its sole discretion and without any
further submission obligation to Artist, to use any or all o~ said approved Resubmitted Approved Art in
the "key art" for the Picture and any use thereof, subject to the terms aril conditio~as set ~o:~'t~ herein, ,

        (c)       Screenplay Approval: Artist shall have the right to approve any material changes to the
"Screenplay" for the Picture that materially diminish ar alter the importa~nca ox the essential
c~.aracteristics of Artist's Role, provided that ArCist shall exercise such approval in good faith and not so
as to frustrate the timely progress to production or pxoduct~on of the Picture, Artist acknowladges that
Artist has pre-approved the screenplay dated October 11, 2011("Screenplay").

        (d)        17irector Replacement: Zf for any reason it becomes neoes~ary to replace tkae director of
the Plctt~re (i.e., Russell, w~.o Artist hereby pre-approves), then Artist shall have the right to approve any
replacement, provided that Artist sha11 approve no less than one (1) o~t~ee (3) available replacement
 directors suggested by Producer to Artist and further provided that after the data which is six (6) weeks
 prior to the commencement of principal photography of tY~e Picture, Producer shall designate a
 eeplacernent direcCor after good faith consultation with Artist, but in the event of any disagraeme:~t,
Producer's deciszon shall be f~na~ aa~zd bindi~~. Any replacement director approvals sha11 be made within
 two (2) business days of the date of receipt by Artist or Artist's representatives of any submission by
~k'roducer hereunder. Subject to the foregoing, all decisions relating to the engagement (if any) o;f a
 ra~iacement director including, without lunitation, tk~e compensation p~~able to a xeplacement director,
 shall be made in Prodacer's sole election.

        (e)       ~o-Star Replaceulent; Tf for any xeason it becomes necessary to replace either of the co-
 stars ofthe Picture (i.e.,.the individuals portraying the roles of"Tiffany" and "Mr. Peoples"; Artist hereby
 pre-ap~rove~_ C"~'~ and                                           for such respective roles), then Artist shall
 have the right to approve any replacement, provide at H.rtist shall approve no less than two(2) offive
(S) available replacement co-stars suggested by Producer to Artist and further provided that after the date
 which is four (4) weeks prior to the commencement of principal photography.of the Picture, T'rodueer
 sha11 designate 'a replacement co-star after goad faith consultation with Artist, but in the evert of any
 c~isagreemant, Producer's decision shall be fznal and binding. All replacement eo-star approvals shall be
 made ~vlthin two (2) business days of the data of receipt by Artist oz .Artist's representatives of any
 submission by Producer hereunder. Subject to the foregoing, ali decisions relating to the engagement (if
 any) of a• replacement co-star including, without limitation, tl~e coanpensation payable to a replacement
 director, shall be made in Producer's sole election,

        (g)       Tabloids: Producer andlor The Weinstein Company("TWC")shall not submit any stills
 andlor likeness in. which Artist appears to the following pablications: "The National Enquirer", "The
 Star"; "The Globe"; "The Sun"; "The examiner"; "The Weekly 'nVorid News" or other similar
 publications. Notwithstanding the foregoing,(i)Producer shalt not be iz~.bxeach of this Agreement if and
 of sucks publications obtain stills and/or any likenesses in which Artist appears from parties otk~er tlxan.
 Producer or if any of such publications contain advertisiza'g fox the Picture which includes Artist's stills
 andlor Iikeness therein, and (ii) Lender and Artist hereby acknowledge and agree that Producer cannot
 make any guarantees(and will not be in breach hexeofl regarding the unauthorized use of stills, likeness
 or electronic press kits by any publications or media outlets which revere legitimately serviced by any




 SLP /Bradley Cooper
 v.6
         Case 18-10601-MFW                Doc 1664-1          Filed 11/05/18          Page 11 of 90




 publicity companies engaged or perfai.~n:ing services in tha normal course of business in connection With
 tha publicizing and promotion oftha Picture.

        (h)         i a h ;Artist may #'urriisk~ ~'roducer with Artist's biography. Provided thak Artist
 timely furnishes such biography to 'Prod'ucer following Producer's rec{uest therefor, Producer shall ~.at
 have the right to use any biographical information about Artist other than as contained in such biography
(other than references to Artist's prior professional credits and Artist's services on the Picture) without
 the ~rlor approval of Artist, which approval shall not be unreasonably witl~eld.

 9.       Ownership and Distribution:

          (a)       The results and proceeds of .Artist's services hereunder in cannectian with the Picture
 shat! be deemed works-made~for-hixe specially .ordered or conannissio~ned by ~'zoducer for use ~n
 co:ru~ectio~a witk~ atz audiovisual work(s). Artist acknowledges and agrees that Producer shall exclusively
 own ali now known or hereafter existing rights ofevery kind tbxoughout t~.e urzivacse, iz~ perpetu{ty and in
 all languages, pertaining to such results and proceeds, anfl all elem0nt5 therein for all nOw knpvrm Or
 hereafter e~usting uses, media, anal fozans,.including, without limitatlan, all copyrights (and rener~vals and
 e~ctensions thereofl, motion picture, television, video cassette and video or laser disc, and connputer-
 assisted rmed~a (including, but not limited to CD-ROM, CD-I and similar disc systems, interactive cable
 and any other devices or methods now e~sting ox hereinafter devised), 'video-on-demand, character,
 prequel, sequel; remake, merchandising (subject to paragraph 9,[b] below), .soundtrack (including,
 without limitation, the ~,u~tk~ex exclusive right to use and to license the use of Artist's voce from the
 soundtrAcic of the Picture on commercial phonograph recoxd(s), albuna(s), and sima~ar devices, with no
 additional remuneration inasmuch as the compensation set forth harain shall ba deemed to include
 remuneration £ox the foregoizxg [subject to paragraph 9.[c~ below]), commercial tie-ins (sub,~~.ct to
 paragraph 9.[b] below), belvnd-the~seenes promotional ~Izz~s(subject to the restrictions contained herein),
 bloopers subject to the restrictions contained herein), outtakes (subject to the restrictions conta.inad
 herein}, stage play, theme park, Internet and and and all allied and ancillary rights therein, and the
 foregoing is inclusive of a full, irrevacablb assignment to ~'roducex tk~exeo~. A:xtist £uxt~sr acicnorwtedges
  and agrees fhat Producer will be the sole and exclusive owner of all rights in the role and character played
  by Artist, including the name, voice, likeness and/or dist9ncti~ve characterizations ofthe role and oharacter,
  and that Artist shall have no right at any time to portray, axproit, merchandise or make any use o:f such
  role ox character. In connection with the foregoing rights granted to Prodacer, Producer shall have the
  right, in perpetuity and throughout the universe, to exploit such role a.~d ck~aractex, and to use, and to
  authorize others to use, Artist's name, approve8 imgge, voice, a~praved likeness, attributes and/or
  approved biography, in connection with ttae production, exhibition, advertising, publicity, merchandising,
  commercial tie-ins, promotion and/or other exploitation of the Picture, andlor subsidiary and at~.cxl~ar~
  rights of any nature relating to t)ae picture ar Artist's sarvioes hereunder, in ariy and all media, whether
  now known or hereinafter devised, including, without linnxtation, in and in connection with the T'icture,
  excerpts frpm the Pictuee, trailers for the Picture, television advertisements for the I'ict~re, new footage
  shot in connection, with any trai~Xers ox television advertisernenfs, one sheets and other posters furnished
  exhibitors for display or pr4mptipn, packaging/jac~ets of videodiscs, cassettes and phonorecords,
  videogames, wireless content (including, without limitation, ring tones, voice tones and wall papor)
  printed programs, press books, and novelizations of the story of the Picture and other commercial
  publieationa relating to the Picture, and soundtrack recordings relating to the Picture -embodied in any
  farm now known or hereinafter devised (including the packaging the~e~or and in sheet music and gong
  hocks relating thereto) (subject to the restrictions contained herein), Notwithstanding anytivng to the
  contrary contalnecl herein, Producer shall not use the results axed proceeds of Artist's services hereunder in
   az~y ;motion picture or other production, other than in the Picture (whioh may be exploited in any manner
  novv known or hereafter devised) an,d in any advertising and publicity therefor, t~vithout Artist's prior
   written consent.



  SLP /~reulley Cooper
  v.6
         Case 18-10601-MFW               Doc 1664-1          Filed 11/05/18          Page 12 of 90




        (b)      Notwithstanding' the foregoing or anything to the contrary contained herein, Artist shall
have the sight to approve, in each instance, the use of Artist's name (outside of credit lists, including
without lirnitatian, billing blocks, whioh are pre~approved), voice ancUar likeness i~a connection with any
merchandising ~twith respect to the Picture and the use of Artist's name, voice and/or likeness (except for
clips ox other footage from the Picture, the key art of the Picture and credit lists, including without
limitation, billing blocks, which are pre-approved) in connection with any connt~aexcial ti~in for the
Picture; provided, howe~rer, that such approval sha11 be deemed given if not denied by Artist is writing
within dive (5) busix~.ess days (ox such shorter period as is reasonably designated by ~'roducer if Producer
advises Artist in writing that business or marketing exigencies require a quicker xesponse fxom Axt'lst)
after Producer's request therefor and Pw~thar provided that, with respect to the pre-approved uses of
Artist's name voice ar~dlo~r likeness, ~'roducer shall not use Artist's name, voice or likeness in connection
with commercial tie-ins involving weapons (other than toy weapons), fernin3ne hygiene products,
pxesc~ptio~a pharmaceuticals, undergarments (excluding t-shirts), gambling, religious or political items,
tobaeca or alcohol without Axtist's poor wxlt~e~n appxoval, If producer exercises the foregoing
merchandising rights under Paragraph 9.(a) following Artist's appi~cmval (or deemed approval) t1~en w~tk~
respect to mercha~zdise actually sold, Producer sha11 pay to Lender a royalty ~n an amount to.be negotiated
in good faith.                                                                                     `

       (c)       Producex sha1~ ~.ot use Artist's voice on a soundtrack albiun without T,ender's or Artist's
prior written consent and without negotiating a royalty therefor in good faith within Producer's customary
parameters, taking into account Artist's, major studio oontractual precedent and stature in the motion
~ictura industry. The forogoi~g shall not apply to either (i) Artist's spoken 'voice performance; or (ii)
musical material which is ad-fibbed or iunprovised as part of Artist's acting services; provided that such
spoken voice performance and/ox ad-fibbed or improvised musical material does not exceed an aggregate
offifteen(15)seconds in length in co:ruxeatio~a with az~y such soundtrack album.

1Q.      Promotional Fllm/Qntf~akesBloor~ers; Producer contemplates filiiiizag a~tcl exploiting films,
xzacluding, without limitation, music videos for the Pietuxe, "beY~ind the scenes" of °°making of
productions about the ~'zcture {"Promotional Film") in connection with the advertising, marketing and
publicity of the Pietura. Producer shall use reasonable efforts to provide Artist with pz~or notice of any
productxoz~ o~ a Promotional film; pro~vidad, however, Producer's inadvertent failure to provide such
notice shall not be a breach o~ this ,A.gceemez~t. ,A.z~zst k~ereby agrees and consents to such filming and
exploitation (including, without limitation, use of any film clip footage from the Picture and behind the
scenes photography and filmed interviews with Artist) and hereby grants to Producer the right to' use
Artist's name, voice and likeness in connection with. such Proznot~o~nal k'xlzxis for no additional
co;~sideration. In addition, Artist hereby agrees and consents to the use by Producer of outtakes in
connection with (i) the end credits off. the Picture; (ii) any "connpilations" or "special editions" of the
Pictw~e Por inclusion on DVD's,laser discs, and/or other devices.now known or hereafter devised and viii)
any "compilation" or "special edition" types of motion pictures issued or controlled by the distributor of
the Picture, Artist sha11 have ~kixe right to approve all "bloopers", screen tesC footage and behind-the-scenes
footage in which Artist appears used in connection wit1~ such Fro~otzona~ k'xlms or other programs under
Producer's control; provided that at Producer's request, in connection with (i) the and credits of the
riieture; (ii) any "cort~pilations" ox "special editions" of the Pich~re for inclusion on DVD's laser discs,
and/or other devices now known or hereafCer devised and (izi) any "coxnpilatxon or "special edition" types
off'nnotion pictures issued or controlled by Producer, .Artist sha11 approve a sufficient amount of such
 behind-the-scenes footage embodying Artist's appearance in a tt~anner that a reasonable audience would
 conclude that Artist was featured in the Picture. Notwithstanding the foregoi~ag, Artist sha11 have absaluta     '
 approval of any use oP any so-called "bloopers" iri which Artist appears, which approval inay be withheld
 in Artist's sale diseration, and Artist is not obligated to approve any minimum amount thereof,



                                                      ~o
 ST.P /Bradley Cooper
 v.6
        Case 18-10601-MFW                   Doc 1664-1          Filed 11/05/18           Page 13 of 90




11.       Hair/Mal~c~Uq/V4'ardrobe/Sta~ad-Taa/Stunt Aoubl~,Co~nsultation; Producer shall consult t~ith
,Axtist with respect to the "look" of Artist's hair and make-up and wardrobe (but not with respect to any
personnel in connection therewith, it being undersCood, ho~e~ver, that producer engaged the individuals
approved by Artist to ~uz~is~ laaix, make-up and wardrobe services far Artist, on a non-exc~usiva but ~.rst
 priority basis tp Artist, which Artist hereby acknot~vledges) and the individuals to be engaged by Producer
 as Artist's stand-in and stunt double; provided, howevex; that: (a) said consultation rights shall be
 personal to Artist and sha11 not be delegated to any tivrd party; {b) Artzst is available for such
 co~.sultatian(s) when and where producer reasonably requests; (c) any such consultations} with Artist
 shall be at no cost to producer; and (d) in the event o£ dzsagre~nnent or if Artist is unavailable fox such
 consultation;Producer's decision with respect thereto is final and binding

12,      Premiere/DVD/Soundtrack: Providefl that Lender and Artist fully perform all material services
and obligations hereunder and era not otherwise in material breach hereof and that Artist appears
recognizably ~n the Role in tb.e ~'ictur~ as thea#rically xeleas~d, Artist will be entitled to the follo~t~ving: (i)
an invitation for Artist and anon-business related guest to all celebrity premieres and festivals, if any, and
 if one (1) celebrity premiere in tl~.e U,S, of Producer's choice is held at a I,00ation, first-class (or best
 available) round-trip travel (fox Artist and Artist's guest, by air if appropriate, if used) bett~veen such
Looation and Artist's primary residence, first-class accommodations (i.e., a one [I] bedrgom hotel suite)
(for Artist only), exclusive ground tran.sportat~oz~ (for Artist only) and a reasonable per diem (for Artist
 only), alb i:n accordance with Producer's then existing policy and the budgetary parannstexs ~o~ the ~'zcture;
(ii) a DVD copy of the Picture in~standard format or.a DVD copy of the Picture in Blu-ray format(if and
  wk~en commercially available), pxavided that Artist executes ~'xoducer's tk~.en applicable use-restrlct~on
  agreement in connection therewit3i; and (iii) a CD of the soundtrac4c of the Picture (if and when
  commercially mailable), provided that Artist executes Producer's then applicable ~tse-restriction
  agreezne~t in. co~az~ection therewith.

 Notwithstanding tlxe foregoing, Artist shall be treated no less favorably than De Niro witk~ zespect to tl~:e
 entitlement to the number ofinvitations, air transp4rfation, ground transpprtation, accommodations and an
 e~tpense allowance ~uvith respect to any U.S. prexn.zeres and U.S, ~Im festi~rals in connection with the
 Picture.

 X3,       udit s A.rt~st sk~all not be regt~red to appear, and may got be doubled in any scene, itt the nude,
 or in any simulated sex scene without the express written consent of Artist, in accordance with the SAG
 Agreement.

 14.      Dnbbin~/Doublin~: Subject to Section 33 of Schedule C of the SAG Agreement,Producer shall
 have the right to use the services of persons other than Artist(with or without the services of Artist) to
 "dub" or 4°doable" Artist's.acts, poses, appearance, voice'or sound affeots attributed to the character
 pgrtrayed by Artist and to use the name, likeness, voice or other sound effects of Artist in connection
 therewith, Such doubling or dubbing of Artist's voice may ba in English or any other language, provided,
 however, that:(i)Producer shall not"double" Artist without Artist's prier written consent(which consent
 shall not be unreasonably withheld or delayed); and (ii) Producer shall fxxst gave Artist the opporhuilty to
  dub in Engtish provided that Artist is available as, when and where reasonably required by Producer and
  that there is no additional cost to Producer in connection with such dubbing services of Artist,

  15.      insurance: Tender and Artist shall. be listed as additional insureds on Producer's errors and
  azn~ssioz~s ~su:ramce policy x;n co~x~.ection with the Picture and to the extent Artist is deemed an employee
  ofProducer, Artist shall be listed as an additional insured on Producer's general liability lnsurarice poky
  in connection with the ~'ictura fiereunder dur9ng customary periods of production and distribution of the
  Facture, subject to the limitations, restrictions and teens of said policies, Tlae provisions ofthis paragraph



                                                          12
  SLP /Bradley Gooper
  v,6
         Case 18-10601-MFW              Doc 1664-1          Filed 11/05/18         Page 14 of 90




shall not be construed so as to limit or otherwise affect any obligation, representation, warranty or
agreement ofLender and/or Artist hereunder,

16.      Medical ~xaminatron: In any proper case (such as for purposes of insurance ox if Artlst claims
to be ill, disabled or incapacitated), Producer shall have the right to have Artist examined at any time or
times prior to the corripletion of a1I of Artist's required services hereundax by such physicians) as
Producer may designate. Artist shall make himself available for and shall submit to such examinations
and tests and shall otherwise cooperate as may b~ reasonably requested. ArCIst may have Artist's own
physician present at such examinat~one at Lender and Artist's own cost and expense, provided that there
is no interference with ax delay in malting eucla examination.

17.     SAG Aereemeut: Pxoducer hexeb~ represents and warrants that it is a SAG signatory, Producer
shall pay, on Lender's behalf, to the SACS Pension, Health and VJ'elfare Plan, Lender's contributions
required by the SAG Agreement with respect to Artist's engagement hereunder, but not exceediung those
which Producer would have been obligated to pay if producer had employed Artist directly. except as
expressly provided to the aontrax~ herein, Producer shall be entitled to tl~e maximwn; benefits and
maximum rights permitted under the SAG Agreement. xo the extent .the SA(~ Agreement requires
additional payments to Lander or Artist hereunder, such additional payments shall be paid at the
aninimum rata required, As used herein, the term "SAG Ag~~eement" refers to the current Producer Screen
Actors Guild Codified Basic Agreement applicable to Artist's services hereunder,

1~,      1V'otiees: Any notice pertaining hereto shall be en writing. Any such notice and and payment due
hereunder shall be served by delivering said notice or payment personally or by sending it by mail, cable,
ox tele~c (postage or applicable fee prepaid), addressed as follows (or as subsequently designated in
writing);

          To Lendex andlor Artist:       c/o Creative Artists Agency
                                         2000 Avenue of the Stars
                                         Taos Angeles, CA.90067
                                         Attu; Dave ~ugliari and Stever Brool~nan
                                         ~'ax; (424} 288-2900

          To Producer;                   SLP Fihns, Inc.
                                         18 8 Market Street, 12`~ Floor
                                         Philadelphia,PA 19~03
                                         Atkn: George Parra
                                         Fax; (215)563-6353

           With a Copy to:                The Weinstein Company LLC
                                          9100 Wilsk~ire Boulevard, Sudte 700'Vi~
                                          Beverly Hills, CA 90212
                                          Attu: Adrian Lopez, Vice President, Business &Legal Affaixs
                                          Fax: (310)550-5759

           With a Copy to:                Reder & Feig LLP
                                          421 South Ba~erly Dxirve, 8~` Floor
                                          Beverlq Hills, CA 90212
                                          Attn,: Benjamin R.Reder and Mika Paxk
                                          Fa~c;(310)789-4771




                                                     12
 S~,P /firadley Cooper
 v.6
        Case 18-10601-MFW                    Doc 1664-1            Filed 11/05/18            Page 15 of 90




         The date of personal delivery, or delivery to tl~e cable or telex office of such notice or payment
                                                                                                               to
shall be deemed the date of service of sash notice payment and a notice sent by mail sk~all be deemed
                                                            Any notice from  Lender   and/or  Artist, on the one
be served eve business days after the date of malting.                                                         's,
hand, or Producer, on the other hand, wk►ich cot~.rnences the nuu~ing of any period of time for Producer
   the  one hand,  or Tender andlor  Artist's, on the other hand, exercise of any  option or Producez  's, on the
on                                                                                                              to
one hand, ar Lender's and/or .Artist's, on the other hand, performance of any other act shall be deemed
be served only 'when actually received by      Producer,  on the  one hand, or  I,e~.der or Artist, on the  other
                                                                                                                 s
k~and. If the last day on which the parries hereto are empowered to give notice pursuatat to az~y provisionunder
of this Agreement or to perform any other act which pat~fies are required      or  may  desire to perform
or in connection with this Agreement should fa~~ on. a Satut~day, Sunday ox holiday, then the parties hereto
                                                                                                           within
sk~all have until the end of the first hall business day fallowing said Saturday, Sunday or k►o~iday
      h
whic to give    such  nonce ox to perform  such  act,

19.      Visa Rsquirements/Wor~ Pe~rmfts: sender and Artist agree to cooperate with Producer to
                                                                                                                 of
secure such labor permits and visas as may be required by any governmental agency :Fox the purpose
                                                                        are required   by Producer   . If, in spite
enabling Artist to xender services hereunder wherever such services
                                                                                                          have the
of such cooperation, Froducer is uiaable to socuxe sack labox pert~xts and visas, Producer shall
                         commenc   ement   of any   services hereunde r  or the  start  date ox  to  suspend    the
right to postpone the
opartttion hereof with xespect to the runn9ng of time and the rendition oP Artist's    services  andlor   payment
                                                                                                       such labor
of compensation hereunder until one (1) week after a final detexxn.~n.ation xs made concerning
                                      authority.   In addition, Producer shall have  the  right to texnazt~ate this
permits and visas by the applicable                                                                           upon
                  all of Producer  's obligation s  hereunde r at any time   during  such   suspensio   n  or
Agreement and
Producer disca~vering that the labor permits'and visas cannot be secured.

 20,     No rniauctive Relief: The rights and remedies of Lender and Artist xn the event of any breach
                                                                                                   right, if azay, to
 by Producer o~ tie provisions of this Agreement shall be limited to Lender and Artist's
                                                                  irrevocab   ly waive   any  right  to seek and/or
 recover damages in an action at law, anal Lender and Artist
                                       In           shall Lender  aiid ,A,rtist be entitled b~  reason  of airy such
 obtain equitable or injunctive relief. no event                                                                    g,
                                                                                      ,  distributio n; advertisin
 breach to terminate this Agreement or to enjoin or restrain the e~ibit~on
 exploitation, ar marketing of the Pipture (and/or at~y xlghts therein).
                                                                                                             part of its
 21.       Assignment: Producer may assign, transfer, license, delegate and/or grant all ox any
                                                                                    such    assignme  nt  b~  Producer,
 rights, privileges and property hereunder to any person, ox entity, Upon                                    is to: (a) a
                                                         s
 Producer shall be relieved of an~r and all obligation and     liability  hereunde  r if such  assignme   nt
                                          merges   ox xs co~asol~da ted; (b) a  person   or entity ~t~vhich acquires  all
 person or entity into which Producer                                                                         by, under
 or substantially all of Producer's business and assets; (c) a person or entity which is         controlled
                                                                                                              company,
 common' control with, ox controls Producer; (d) an~r rna~or or "mini-major" motion ~ipture                             's
                                                             y ~respo~sxb  le party  who.  assumes    all of Producer
  CJ'nited States television network; or (e) other ~nancial~                                                           of
                             Neither Lender   nor  Artist  shall have    the  right at   any  time  to   assign. any
  obligations in writitag,
 its/his/her rights hereunder or to delegate any of its/his/her obligations hereunder.

  22.      Sus~nensions. Etc: Notwithstanding an~hing to the contrary contained in Producer's standard
                                                                                                Producer may not
  tens and conditions for an actor, the parties hereto hereby agree to ttxe ~o~lowing: (i)
                                                                     for  an  event  of force z~ajaure unless it has
  suspend or tern~zxnate Lender's engagement or Artist's services
                                                   all oihar  affected    cast  members    for such  reason;  (iz) z~'
  also suspended or terxininat~d (as applicable)
                                       t due to an event  of force  ra ajeure   and  within one (1)  year reinstates
  Producer terminates this Agreemen
                                                                                                is available when
  any other cast member for the Picture, Producer sha11. so notify tlrtist. Tf Artist
  Producer requires, Artist may reinstate this Agreement     subject    to its terms  by  so notifying  Producer in
                                           If the Agreeme  nt  is so  reixastatad , Producer  shall have no further
  writing within five (S) business days.                                                previousl y paid under   this
   obligations as a result (e,g., Producer shall receive full credit for air sums



                                                             13
  SLP /Bradley Cooper
  v,6
         Case 18-10601-MFW                 Doc 1664-1           Filed 11/05/18          Page 16 of 90




Agreement). If the Agreement is not so reinstated, Producer shall have no further obt9gation to Axtist
 with respect thereto, Notv✓lthstanding any other provision of this Agreement, this paragraph shall cease
to apply ifPxoducer assigns its rights in the Picture;(iii) if Artist fails, refuses ox neglects to fitZly perform
 Artist's services o~ to fltlfill any of Artist's obligations hereunder far any reason other than due to Artist's
 accident, illness or mental or ~hyszoal disability (a "Default") and in the event such Default is subject to
 oorrectton, on a one time only basis(~,with regard to only one instance of Default), Producer agrees to
 notify Artist o~ such Default and Artist shall lave forty-eight (4$) hours (twenty-four [24a hours during
 principal photography)to cure the same;(iv) during any suspension, Artist sha11 not render any services
far ethers, for Lender, or for himself, except that during a suspension predicated on an event of foxce
 anajeure, Artist sha11 have the right to render such other services, subject to recall by Producer on twenty-
 four (24) hours notice; and (v) if Producer suspends ,Artist's services due to an event of force majeure
(excluding a strike or labox controversy by a guild or union which Artist is a member) for a period o~
 eight(8) cansecuti~ve weeks ox longer, Artist shah have the right to terminate the Agreement on ten (10)
 days written notice unless Praduoer xesumes payment of Lender's Compensation within ten (10) days of
 receipt ofsuch notice.

                             [the remainder oftkus page is intentionally Left bank]




                                                         14
  SI,P /Bradley Coopor
  v.6
       Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 17 of 90




23.      Mlacellaneaus: In the event that there is any conflict between any provision of this A~teement
and any statutes taw, regulatipn, or any applicable provision of the SAG Agreement, or other applicable
cotleative bargaining agreement, if any, the utter wilt prevail; provided, however, thaE in suoh event the
provision of this Agreement so affected. wilt be eurtaited and limited only to the minimum Extent
necessary to permit compliance with the minimum requirement, and no aiher provlsian of this Agreement
will be aff'ected~ thereby and ill other provisions of this Agrecmettt will continue in ~tl ~fnrce and effect.
Thia Agreement(inoludin~, Producer's standard terms and aanditions For an actor, and the Rider ttrer~to,
both of which are attaaEted hereto and lncarparated herein by this reference), the Talent Pogt
Participation, the Certificate of Engagement, the lnduc~ment Leiter and the Guarantee,attached hereto gs
Exhibits "A,," "~,""C" and ~~1~," respectively, contain the full acid completo understanding between the
part[as and supersede alt prior and contemporaneous written or oral agreements and understarrd9ngs
pertalnin~ hereto, and cat►not be modified except by a writing signed by each parry. As between ~'rnducer,
on the oae hand, and Gender and Artist, an the other hand, Producer shaMl have full creative,
administrative, business, budgetary, and other controls with respect to the Picture, and neither Lendor nor
 Artist shall have any sights of apprpval whatsoever except as e~r~ssty set forth herein. 'Chis Agreement
 shall be governed and construed in accordance with the taws of the State of New York applicable to
 contracts as if entered inro and fatly pewformed therein, pniy the New York courts (state ~d fgd~rai)
 shall hive Jurlsdiotion aver controversies regazding this Agreement, and any prace~ding involving such a
 controversy sha11 be brought to those courts, in New York, NY, and not elsewhere. The parties hereto
 expressly waive any obJection to such Jurisdiction based on persaaal 3u~isdiction or venue,

SLR ~'ILN~S, ANC. ("1'rodueer"}
      ,..
            ~'
By:
its;                            ,~
     ~;,,,,,,,_,..~..~~~
   .CE~'TE~D A~jU A~R~ED TO;


 22ND AND IIVDI,4NA INC.
 ("Lender")


~--
 c~:
 Federal 1.D. No.:

  _------r,"
.~•,

         Y.EY     OPER (~~Artist~Y)
  Social Security No.:



                                                       is
  SLP / Bradley Coo{xr
  v,d
      Case 18-10601-MFW             Doc 1664-1          Filed 11/05/18         Page 18 of 90




                                            ~~~ibft A

                                    Talent poolParticipation


 1.      Continent Compensation:

      (i) ~-Percent(~%)of ape htuadred percent(100%)of the
"Adjusted Da lned Receipts" of tlae Picture, i~ any, payable prospectively from and after,"Cash
Brealteven" (as both such terms are defined below) is reached; but calculated with an across the
board zero percent (0%) distribution fee (it being understood and acknowledged, however, that




        (ii)                                percent(~/o)of ai~e hundxed percent(].00%) of
 the "Adjusted De~~zed Receipts" (as de~xned below) o~ the Picture, if any, payable prospec~tvely
 £nom and a.~ter "Cash Breakeve~a" (as bath such terms are defined below) is xeached, but
 aalcu~atad with an across the board _percent (~//o) distribution fee; escalating
 prospectively to

        (iji) ~ —~~percent~%)of one hundred'percent(100%) of the
 "Adjusted TJefined REceipts" has defined below)ofthe Picture, if any, payable prospectively from
  and after "Casks Breakeven" (as bath such terms are defined below) is reached, but caicula~ed
- with an across the board—percent~%)distribution fee,

For the purposes hereof, "Adjusted Defined Receipts" shall be defined, computed, paid and
 accounted fog in accordance with the terms axial conditions of Producer's Exhibit "DRCB," as
 modified only by Rxoducer's ~t.ider to Exlatbit "DRCB." "Cash Brealr@Wen" shalt mean the point
 at which °`Contingent Proceeds"(to be defined, computed; paid an:d accounted £or in accordance
 with the terms of Producer's Exk~ibit "CB," as modified only by Producer's Radar to Exlaib~t
"CB") are first achieved, but utilizing the applicable across the board distribution fee xaferred to
 in subpara ph (i) — (iii) above, Exhibit "C~"(which inclades among its provisions a~
 percent /o] overhead charge, a~percent(~/o]a@vertising overhead charge, plus charges ~'or
 any Producer facilities used ~n aeooxdance with Producer's then current rate card), Producer's
 Rider to E~ibit "CB," E~clubit "DRCB" and ~'rodueer's hider to Each~ibit "DRCB'y, are herein
 ineorpoxated in their entirety by reference. furthermore, for the purposes o£ calculating each Cash
 ~reakeven point in subpara~rapk~ (i) — (iii) above and for the purposes of ~ayxng Tender the
 Contingent Connpensativn, if any, hereunder;(a)with respect to Video Devices(as defined in said
 Bxriibits), the ercentages set forth in Paragraph 1,1,A„3.(B) oP exhibit ~"DRCB" and E~chibit
"CB" shall be'~((~//o) in lieu of the percentage set fortis therein;(b) the overhead
 charge set forth in Exhibit `°CB" shall be capped atepercent(~%)of tho budget o~ the Picture;
(c)the advertising overhead charge set #'orth in Exhibit"CB" sha11 be capped at         percent t~°/a)
 of the amount the dis~Grlbutar o£the picture (I.e., TWC}spends or causes to be spent in conrxaction
 wit~1 the advea~tlsit~g rind promotion ofthe Picture; and(d)any location- or labor-based rebates, tax
 credits or subsidies when actually reaezved by T`VJC shall be used to reduce the production costs
 far the purposes o£ calculating "Cash Bxeakeven" h.areunder,




 SLP /Bradley Cooper
 Aating Services• v,6
          Case 18-10601-MFW              Doc 1664-1         Filed 11/05/18          Page 19 of 90




     Pxoducer confirms that the amount and the definition of Contingent Compensation and all other
     terms related thexeto, inoluding Adjusted Defined Receipts, Cash Breakeven and Contingent
     Proceeds, afforded to Artist hereunder sha11 be no less favorable than the amount and the
     de~zi~itiori of Contingent Cozn,pensation and all othex terms related thereto, including Adjusted
     befined Receipts, Cash Breakeven and Contingent Proceeds, provided to Russell, De Nara or any
     othex participant i~ the profits ofthe Picture.

     2.        Continent Box Office Boons(0°Bog Office Bon~sfesl"l:
             (;)                                    ~($~if and when the United States
      theatrical boy o ice receip s o    e Lc 'e as reporte by ~entraic and confirmed by Producer
     ("US'~BOR")achieve (if ever                                    (LTSD$~;

          (ii)     An additional                                          ($')if and when the
      USTBOR ac~i.~ve (if ever)                                           SD$~;

            (iii}   An additional             ..                       ($~if and when the
      ~.7STBOR achieve (if ever)                                     (USD$~;

            (zv) An additional                                              $~if and when the
      YJ'STBOR achieve(if ever                                              (CTSD$~;

          (v)      An additional                                                        if and when the
      USTBOR aeYiiava (if ever

          (vi) An additiona                                                {S~ if and when the
_.
      USTBOR 'achieve.... (if ever
     (usD~~;
           (iii) An additional                                             ~if and when the
      USTBO~t achieve (if ever)
     (Y7Sll$~;and

          (viii} An additional                                             ($~ if and when the
      USTBOR achieve (if e~vex
     (LTSD~.

      Lender's share ofthe foregoing Box Office Bonus(~s) shall be payable, if at all, within thirty (30)
      business days fallowing the date on which the applicable UST~OR set forth above are reported
      by Rentrak and shall be a noru~efundable advance of, and applicabl8 against, the Contingent
      Compensation set forth in Paxagraph 4(a) of the Agreement and Paragraph 1 ofthis Exhibit A,
      Producer cor~£irms that the Box Office Bonuses,if any, payable to Lender hereunder shall be no
      less favorable (i.e., as to the amount and USTBOR threshold at which anp such bonuses are paid)
      than the box office bonuses payable to any other cast member ofthe k'icture.




       S~,P /Bradley Cooper
       v,6
   Case 18-10601-MFW                 Doc 1664-1           Filed 11/05/18          Page 20 of 90




                                             Exhibit ii

                                     Certificate ofEn~aeement
         SLP FILMS,~tC.("Producer"), whose address is 9100 Wilshire Blvd., Suite'~OOW,
Beverly Hi1Xs, California 9~2~2, has engaged 22"a AND INDTANA.INC.(Fad.ID#~
{"I,endex")to furnush the services ofBTtADLEY COOPER("Artist"), whose address is c/a
Creatzve Artists Agency, Inc., 2000 Avonue oftha Stars, I.os Angeles, California 90067,
Attention; Dave Bugliari and Steven Brookman,in connection withthe motion picture currently
referred to as "SILVER LTNYNCrS PL,A'YBOOK"(the "picture"), Reference is hereby made to
that certain Con~'umatian Deal Memo(the "Agreement")between the parties hereto,fox the
subject matter hereof, dated as ofthe date hereof. To the extent there is any conflict between.the
 provisions of this Certificate ofEngagemant and tb.e provisions a~the Agreement,the provisions
 o£the Agreement shall control.

          For goad and va~uabie cansideratlon(the receipt and sufficio~ncy of which are hereby
acknowledged),Lender and Artist hereby acknowledge, certii'y and agree that all results and
proceeds of every kind ofthe services heretofore and hereafter to be rendered by Lender and/ox
Artist iz~ connection wxtk~ the picture, including without limitation all ideas, suggestions,themes,
plots, stories, characterizations, dialogue,tithes and other material, whether ~n vvritirig or not in
writing, at any time heretofore or I~ereafter created or contributed b~ T~erider and/or Artist which
in any way relate to the Picture or to the material on which fhe Picture will be based (collectl~vely,
~e'!Material"), axe and shall be deemed to be works "made for hire" andJor `°made in the course
ofernp~oyment" specially ordered and cpmmissioned by producer for use and/or e~zploitation in
an audiovisuat work,for proposes ofcopyright protection throughout the world for Producer.
Accordingly,Producer is and shall be considered the author and, at all stages of completion, the
sole and exclusive owner o~the Material and alt right, title and interest therein (the "Rights"}.
The Rights sha11 iziclude without ~im~tatian all copyrights, r~eighboring rights, trademarks and any
and all other ownership and e~cploitatio~ rights in too Materiar now or hereafter recognized in any
and all territories and jurisdictions including, b~ way of illustration, production,reproduction,
distribution, adaptation, performance,fixation, xental and leading rights, exhibition, broadcast
and all other rights ofcommunication to the public, and the right to exploit the Material
throughout the universe in perpetuity in all ~zedia, markets and languages and ~n any manner now
known ar hereafter devised. If under any applicable law the fact that the Material is a work
"made fox h9re" and/or "made in the couirse o~employment" is not a:ffectl~'e to place authorship
 and ownership ofthe Material anal the Picture and all rights therein in Producer,then to the fullest
 extent allowable and for the full term of protectio~a otherwise accorded to Lender and/or Artist
 under such applicable law,Lender and Artist hereby exa~usively and irrevocably assign and
 trazasfex to Producer the Rights and,in connection therewith, any and all rigkat, title and interest of
 Lender or Artist in the Picture and any other works pow or ~areafter created containing the
 Material,
           Lender anal Artist herby grant Producor the right to change, add to,take from, translate,
 refarn~at or reprocess the Material in any manner producer may in its sole discratioz~ determine.
 To Che fullest extent allowable under any applicable law, Lender and Artist hereby exclusively
 and irrevocably waive or assign to Producer, Axtist's so-ca118d "moral rights" or "droit moral",
 Lender and Artist expressly acknowledge that many parties wily contribute to the ~'ictuxe and
 other works that twill embody all ar part ofthe Mafierial, Accordingly, if under any applicable law
 the above waiver or assignment by Lender or A.~tist of"moral rights" or "droit moral" is not



 SLP /Bradley Cooper
 W.6
   Case 18-10601-MFW                 Doc 1664-1           Filed 11/05/18          Page 21 of 90




e;Ffective, then sender and .Artist agree to exercise such rights in a manner which recognizes the
contribution of and wilt not gave a material adverse effect upon such other parties.

         Lender and Artist will, upon request, execute, acknowledge and deliver to Producer any
and all doctunants consistent herervIth which T'roducex may deem reasonably necessary to
evidence and effectuate all or any of1'roducar's rights hereunder. Lender and Artist hereby
irravocablq appoint 1'roducex as attorney-in-fact with, full power to execute, acknowledge, deliver
and record in the U,S. Copyright Office or elser~vhere any and all such documents Lender and/or
Artist fails to execute, acXcnowledge and deliver after Artist's reasonable opportunity to review
and ~egotiatio~ said docurr►ents (not to exceed seven ('~ business days of Producer's request
Therefor), xhe a~~ointmant shall be a pawex coupled with an interest. Producer shall provide
Under with copies of any documents that Producer executes. an behalf o£ Lender qr ArtIst,
provided that an inadvertent failure to. do so shall nat b~ a breach hereof or affect The validity of
such documents,

          Subject to tk~e terms of the Agreement, sender and Artist hereby grant to Producer the
right to issue and authar3ze publicity concerning Artist, and to use Artist's name, voice, approved
rikerness and approved biographical data in connection with the distribution, exhibition,
advertising and exploitation of the Picture.

           sender and Artist warrant that, to the best of Artist's ktaovvledge (in, the exercise of
reasonable prudence and due diligence), the Material is or will be original with Artist ar is in the
public domain throughout the world, and is not and will not be based in whole ax ita part on the
life of any real pexson except as approved in writing by Producer, and does not and will not
infiinge upon or violate any copyright of, or, to the best o~Artist's knowledge (inthe exercise of
reasonable prudence and dui ditigenca), infringe upon or violate the right n;f privacy ox any other
right af, any person; and that I,e~nder and Artist are free to grant all rights granted and malc8 all
agreements uaade by them herein; aid that Lender is a corporation duly organized and existing
under the laws of the state a£ its incorporation, Lender and Artist agree tp hold Producer and its
successors, licensees and assigns harmless from and against all damages, lasses, costs, and
 expenses (including reasonable outside attorneys' fees and. costs) which producer or any of its
 successors, licensees or assigns may su£;Fer or incur by reason o#' a third party claim or action
 arising from the matexial breach of any of tk~e warranties made in this paragraph, Tf Producer so
 effects, Producer sha11 have the absolute right to control the Xitiga~ian or resolution of any claim,
 demand or action to which this indemnity applies. Producer shalt hate the sole right to control
 the legal defense of az~;y such elaams, litigation, etc, including, the right to select counsel o~ its
 choice and to compromise or settle any such claa~ms, demands or litigation, The party receiving
 notice of any such claim, demand or action sha11prpmptly notify the other party hare'vf.

Producer shall defend, Indemnify and hold harmless sender anci Artist against any and alb
liab9lity, damages, costs and ex~ensas, including reasonable outside attorneys' fees, in connection
with any third party claim or action (other than those arising out of a material breach of Lender's
and/or Artist's warranties hereunder or out of any criminal, intentionally tortious or willful acts
by Artist) respecting material supplied to Lender and/or Artist by Producer or solely in
connection with the development, production, distribution or exploitation of the Picttu'e or any
element tJaereof, provided that: (i) Artist cooperates fully with Producer in thv defense oaf and
such claim or legal action at no cost or charge to Producer other than the reimbursement to Artist
of reasonable out-of-pocket costs and e~cpenses iincurred in connection with the defense of any
such claim or Yegal action, excluding attorneys' fees in connection with any legal oounset
engaged by Lender ~nd/ox Artist to render legal services on Tender and/or Artist's own behalf; .
(ii) .Producer sha11 have the right to saleot and retain any legal counsel in connection with the



 Sip /Bradley Cooper
 v.6
  Case 18-10601-MFW                  Doc 1664-1           Filed 11/05/18           Page 22 of 90




defense ofany suoh claim or legal action and shall pay the attameys' fees gssaciated therewith;
attd (iii) Producer, In Its sole disoretion, sha11 have the right id defend,cotrtpromise and/or s~ttte
any such claim or legal action,

Gender and Artist shall be covered as additional insureds under any Errors $nd Qmisstons
insurance policy gnd general liability insurance policy which Producer may obtain far the Pimure,
sub}ect to the itmit~tions, restrIctians and terms ofsaid policies. ,
        ~,eader and Artist hereby covenant and agree that Lender and/or Ardst shall not have ar
be deemc~i to lt~ve any lien, charge or other encumbrance upon any of the rights Conveyed to
Producer herein or proceeds derived therefrom, and trial no act of ox omission by Producer, nar
any other act, ainiss~on or event of arcq kind, shall terminate or otherwise adversely affect
p'roducer's awr►ership of 1Ne rigfats c4nveye~ct herei». Lender's and Artist's sale remedy for any
such bt~a~h:or alleged breach shall be an action ~t law to reovversueh damages as may have-been
actually su~'ered by Lander and/or Artist as a result th~nwf.

executed as of September 23, 20l 1.



22ND .AND           1ANA INC.                                SLP FILMS, IN
ay'                                                          BY,


[ts: President                                             ' I~s~




                                                     5
 six r erediey Cooper
 V.8
     Case 18-10601-MFW                Doc 1664-1          Filed 11/05/18         Page 23 of 90




                                              Eghib~t C

                                          IlVDUC~MENT

 ~2eference is hereby made to that certain Confirma~lon Deal Memorandum and Certificate of
 Engagement (the "Agreement") dated as of September 23, 2011, by and between, on the any
 hand, SAP Fiims, Inc,("Producer") anfl, an the other hand, 22nd and Indiana Inc,("Lendex") for
 ttxe services of Bradley Cooper ("Axtist") in the role of "~'at" in the oration picture curre~:tly
 referred to as "STI,VER LYNINGS pLAYBOOK."

 A,      I ann fanailia~r with all of the terms, covenants and conditions of ttxe Agreement anal T
 hereby consent to the axecutson xhereof, I shall perform and comply ~uvith all of the terms,
 covenants, conditions and obligations ofthe Agreement iri so far as they relate to me, even if the
 employment between me anal sender should herea~er .expire, ternainate or be ..suspended. T
 hereby corm all grants, represontatians, ~uvarranties and agreements made by the Lender under
 khe Agreement.

 ~.      Untess I am dBemed substituted for the sender as a direct party to t1~e Agreement
 pursuant to ~'aragraph D below, Y sha111ook solely to Lender and not to producer for tk~e payment
 of compensation For my services and fox the discharge of all other obligations of my employer
 with respect to my set~vices zu~der the Agreement.

 C.      ~n the event of a breach or threatened breach of the Agreement by bender or by me,
 Producer m,a~ join :me in any action against T~end~r without being first required to resort to or
 exhaust any rights or remedies against sender.
                                                                                                         : . .. _
- D: ~    I represent that Leader is a duty qualified and existing e~rporatio~i under the laws of its'
  state ofincorporation, Tf Lender or its successors in interest should be dissolved or should
  otherwise cease to exist, or For any reason should fail, refuse ox neglect to perform, obserae or
  comply with tYie terms, covenants and condi~.ons ofthe Agreement,I shall, at P'roducer's election,
  be deemed to be employed directly by Producer for the balance of the term of the Agreement
  upon the teens, cpvonants aid condxtlons set forth thexein.                                            '

 E,       I will indemnify Producer for and hold it harmless frarn and against any and alb faxes
 wbich Prpducer may have to pay and any and all liabilities (i~eluding judgments, penalties, fines,
 interest, damages, casts and expenses, including reasonable attorney's €ees) which may b~
 obtained against, ~rnposed upon or suffered by Producer or which Producer may incur by reason
 of its failw~e to deduct and withhold from tie compensation payable under the Agreement, any
 amounts required or permitted to be deducted and withheld from the compensation of any
 employee under the haws of any state or province or otherwise pursuant to U.S. or Canadia.~a law,
 and/or any anc~.endmez~ts thereof and/or any other applicable statutes heretofore or hereafter
 enacted requiring the wittxholding of any amount from the compensation ofan ernplo~ee.

  ~',     Tf Producer shall serve Lender with any notices, demands ox instruments relating to the
  Agreement, or to the rendition of my services thereunder, service upon Leradar ,shall also
  constitute serrrice upon me,

 4.     ~'or purj~oses of any and at1 Workers' Compensation statutes, laws or regulations
("Workers' Compensation"), T acknovtuledge that an emp~o~ment relationship exists between
 Producer and me; Producer being my special employer ender the Agreement. Accordingly, Y.




  SLP /Bradley Cooper
  v.6
  Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 24 of 90




aaknawiedge that in the event of my injury, illness, disability, or death falling wi~htn the purview
of Workers' Cornp~nsatioh, my rights and remedies (and those o~ my heirs, executors,
Administrators, successors, and assigns) against Producer or Froducex's af~iltated campanie~ and
their respective officers, agonts, and employees (including without limitation, end other special
employee and corporarion or other entity tUmisning to Pmducer or an affiliate praducsr the
services aP any such other specie! employee) shall be governed and limited to those provided
by Workers'Gompensatlon.

                                                                        ("Artist")


                                                                                                 ._




                                                   7
  St.P ~ arealey ~`oopor
  v;6
        Case 18-10601-MFW                    Doc 1664-1           Filed 11/05/18            Page 25 of 90




                                                     Exhibit D

                                                  GUARANTEE

    1.       As an inducement to 22ND AND INDIANA INC, for the services of BRADLEY
    COOPER ("Beneficiary") to enter into the CONFIRMATION DEAL MEMO, dated as of
    Se~tembsr 23, 2011 (tha 'Agreement"), by and between SLP FILMS, INC.("Company"} and
    Beneficiary perCaining to the motion picture ~ tentatively entitled, •"SILVER LI~I~IGS
    PLAYBOOK° (the "Picture"} and in cansidaration of the benefits the tuzdexsigned guarantor
   ("Guarantor") will derive from tl~.e execution o~ tl~e Agreement, Guarantor guarantees fu11 and
    fai#hfui ,performance of all of Company's obligations pursuant to the Agreement with respect to:
   (a) the payment obligations of Connpany in connection with the Contingent Compensation and
     Box Qffica Bpnuses payable to Beneficiary pursuant to Paragraph 4 0~ the Agreement;(b) the
     credit obligations oP Campany in the ~U",S. territory pursuant to Paragraph 6 ofthe Agreet~ze~nt;(c)
     t11e insurance obligations piusuant to Paragraph 15 of the Agreement; and (d) the indemnity
     obligations pursuant to the Certificate o~ Bngagezne~.t (the obligations referred to in the
    ,foregoing [a] — [d]shall be referred to colIectivel~ as fhe "Gaarautsed Obligations")~.

      2.       The obligations of Guarantor hereunder are independent of the obligations o:f Company
      and a separate action. or actio~as may be brought against Guarantor whether ar not Company is
      joined in any such action ox actions, Guarantor agrees that its ob~igatio~s hereunder shall not be
      exk►austed by (i) any nambar of actions until the Guaranteed Obligations have been fu11y laid and
      performed; or (ii) any failure or omission or delay by Bane~iciary to 0~exc~se any right or remedy
      under the Agreement or otherwise except to the extent that such failure, omission or delay
_ __ __constitutes a waiver under the Agreement (e.g,, statute oflimitations, laches,_etc.)...Th~s Guarantee.....__._._.__..   ... __
       shall continua to be effective or reinstated, as the ease may ba, i~ at any time payment of and
       annouzxt paid under the Agreement is rescinded ox otherwise returned by Beneficiary upon the
      insolvency, bankruptcy or reorganization of Company as if such amount has not been paid.
       Except as set forCh in Paragraph 4. below, Gruaxantor's obligations under tk►is C~uaranfee sre
       subject to aJ.l defenses .which Company may have against Beneficiary with respect to anforoernent
       by Beneficiary of the Guaranteed Obligations,

     3,      C~uara~ntor agrees that azay modification of the Agreement shall not affect this C.Yuarantee
     and authorizes Beneficiary and Company upon their rnutua~ agx0ement without notice or demand
     and without diminishing its liability hereunder, from time to time to renew, compzonnise, extend,
     accelerate or modify the Agre~in~nt or otk~erwisa change the terms of Guaranteed pbligations or
     any part thereof

     4,       Subject to the demand requirement set forth in. ~'aragraph 5 belov~r, Guarantor waives any
     right to require Beneficiary to (i) proceed against Company; ar (ii) pursue any other remedy in
     Beneficiary's powex whatsoever p:~or to proceedings against Guarantor. 'Guarantor waives any
     defense arising by reason of (a) the insolvency or bankruptcy of ~ompax~y, (b) lack of authority
     o£ Cnt~npany and/or (c) any disability or incapacity o£ Company, Cxuarantor waives all
     presentments; notice o#' ox ~igl~t to coxase~.t to ~,ny ~nodiflcation, extension, or alteration; notices of
     non-performance (except as provided in.Paragraph 5 below); protests, zaotice of protest; notices of
     dishonor; and notices of acceptance of this Guarantee and of the existence, creation ox incurring
     of new or additional obligations,




      SLP /Bradley Cooper
      v.6
   Case 18-10601-MFW                Doc 1664-1          Filed 11/05/18          Page 26 of 90




5,      Guarantor shall have no obligation to Beneficiary hereunder with respect to any
comp~n~satio~ unless and until. such compensation sha11 have accrued and been payable to
Beneficiary in accordance with the provisions of the Agreement and Company shall have failed to
pay said compensation as and when due raid Beneficiary shall have given Guarantor notice
thereof and a period of five (S) business days shall have elapsed from the'date Guarantor shall
have been so notified.

6,      Any notice pertaining hereto shall be in writing. Any such notice and any payment due
heretutder sha11 be served by delivering said notice or payment personally or by sending it by
                                                                                           (or
maid, cable, telex or telecopYer (postage or applicable fee prepaid), addressed as follows
subsequently designated in writing):


To Beneficiary;                  e/o Creative Artists Agency
                                 2004.Avenue ofthe Stars
                                 Los Angeles, CA 90Q67
                                 Attu: Dave Bugliari and Steven Brookman
                                 Fax:(424)2882900


To,Guarantor;                    The Weixaste9n Company LLC
                                 375 Greenwich Street
                                 Nevv York,NY 10013
                                 Attu: Creneral Counsel
                                 Fax:(917)368-7007

 With a Cody to:                  The Weinstein Company LLC
                                  9100'Wilshire Boulevard, Suite 700 7'
                                  Beverly Hills, CA 90212
                                  Attu: Andrew Kramer,President, Business &Legal Affairs
                                  Adr9an Lopez, Vice 'resident, Busjness &Vega]Affairs
                                  Fax:(310)5505759

         The date of personal delivery, mailing or delivery to the cable or telacopier office of such
 notice or payxncnt skull be deemed the date o~ sexvxce o~ each z~otioe ox payt~aent, unless otherwise
 specified herein; provided, however, that any notice which commences the running of any period
 of time for exercise o~ any option or parfozan:ance a~ any other act sha1.I, be.deemed to be served
 only when actually received.

 7.      This Guarantee contains the full and complete understanding between the paxties heretp
 and supersede s a[l pl~lar and contemporaneous agreements anc~ understandings pertaining hereto
 and cannot be modified except by a writing signed by each party. Benefici~uy's so18 anal
 exclusive remedy for G'uarantor's breach, termination, or cancellation of this Guarantee or any
 term hereof (including any term pertaining to credit) sha11 be an action for damages and
 Beneficiary irrevocaUly waives any itight to equitable or injunctive relief,

  8,      This Guarantee shall be governed by and construed in accordance with the laws of the
                                                                                              taws
  State Ne~v York, applicable to agroernents made and to ba performed in said State aid the
        of
                                                     be  applied by a :federal court sitting in the
  o£ the United States of America as the same would
                                 y and Gruarantar each hereby  consents to the jurisdictio n of the
  State of New York, Beneficiar



  SLP /Bradley Cooper
  v,G
       Case 18-10601-MFW            Doc 1664-1        Filed 11/05/18         Page 27 of 90




State Courts of ritew York and the Fed~rat Coarts located in the State of New York with cespeat
to any matter relating to this Guarantee,


III VJiTN~SS WHL~~EO~, the undersigned have executed this Guarantee as of September 23,
zoi~.

T~~nvsr~nv ~on~r~sr ~,,c
("Gaarantar")
                                                                                 aPPRov~a aY: ,
                                    .~..
Bye
Itst                rew J. Kramer
            Business & Legat Af~aire


                                        221~(llll Alai 1NbTA'NA INC,



                                        By:
                                        tts;
                                                                       _____ _




                                               70
 sLr ~ e~ucy c«~~
 v.6
                    Case 18-10601-MFW                  Doc 1664-1       Filed 11/05/18          Page 28 of 90

,.    „
     .,


                                               CO1V~'T~tM'ATION DEAL MEMO


          .Date;              As of September 23,2011

          Arkist:             Bradley Coopar
                              SSN:—
                              c!o Creative Artists Agency
                              2000 Avenue ofthe Stars
                              Los Angeles, California 90067
                              Arin; Dave Bugliari and Steven Brookman
                              Fax; (~24)288-2900

          Lender:             22nd and Indiau.a Inc.
                              Federal Y,D. No;

          Pr ucer:           SLl'Films, Tnc,
                           ' 1818 Market Street, ~2~'Flaor
                             Philadelphia, Pennsylvania 19103
                             Attu; George Parra
                             Fax: (21S)5636353

           ~,c;                The Weinstein Com~aany LLC
                               91.00 Wilshire Boulevard, Suite 700W
                               Beverly Hills, Ct1.90212
                               Attn: Adrian Lopez, Vice President, Business & S.egal Affairs
                               ~a~; (310)550-5759

           RaZelPieture; The role o~"S'.A.T" 9n the motion picture tentatively entitled,"SIL,'VER LIN~I~TC~S
                         P~,AYBOO~.C"(the "Picture"l.

           ~..      Conditions Precedents Producex leas no obl~gatloz~ under this Confirmation Deal Memo (this
           °°Agreement") unless and until: (~) Producer raceives afully-executed copy of this Agcee~nent, the
           Certificate o£ Engagement and tha Inducement LettOr attached hexeto as Exhibits "B" and "C,"
                                                                                                                   al
           respectively; 'and (ii) Producer receives all documents which may ba required by any go~rernment
           agency or otherwise for Lender to provide Artist to render services hereunder, including,        without
           limitatioxa, visas, work permits and an INS Form Y-9 (Employme~.t BligibiYity Verification Form)
           completed . to Producer's reasonable satisfaction, together with Lender and Artist's submissian to
           Producex oforiginal documents establishing ,A.rt~st's employment eligibility, The afo'renaentioned
            subparagraphs 1.(i) — 1;(ii) shall be collecYi'vely referred to herein as the "Conditions Precedent"
           Produce~~ shall have the ri~l~:t to waive the aforementioned Conditions ~'recedent at any time in its sole
            discretion.

            2,         ervices:

                   (a)      Lender shall furnisk~ ail sexvices of ~,rt~st xequired by Producer in the Role i~t~ connection
                                                                                                                       fu11
            with the Picture. The ri~red Compensation (as such term is defined below) shall constitute
            compensation £or Artist's exclusive services as set -forth      herein, including; (i) Artist's pre-produc~ lon
                                          limitation,  travel, warch'obe,   a xeasonable  amount    of rehearsal, hair and
            services, including, without




            SI,P / ArAdley Cooper
            v,6
         Case 18-10601-MFW                  Doc 1664-1          Filed 11/05/18           Page 29 of 90




 makeup, at such times and places as Producer may reasonably require; (ii) Artist's ingoing scheduled
 period of principal photograpk~y services on the Picture commencing on or about October 10, 2011 (~.e;,
two [2] weeks either side)(the "Starr babe")(~vvhich Start Date is subject to change by Producer iri its
 sale discretion); (iii) plus five (5)"free" days of Artist's services ("Additional Photogra~rhy Services")
 which may be used fax additional photograph, added scenes, re-shoots and post-prodnation services,
 including, wlt~out limitation, AAA, dubbing and Xoopxng. '~t~ree (3) of the "free" dais of Additional
Photography Services must be consecutive to the period oP principal photography of t~.e ~'icture.
(exclusive of holidays and regularly scheduled breaks between work weeks) and the other two(2} "free"
 days of Additional Photography Services need nat be coz~sacutive to the period of principal photography,
 or each other, but which, ifrion-consecutive to principal photography, are subject to Artist's then-e~cisting
 prior professional conflicting contractual comnnitments; (i~v) plus five (5)"free" days of Artist's services
("Additional Poet-Production Services") which may be used for post~~roduation services (i.e., dubbing,
 1oop3ng, ADR, etc.), which °free" days may be consecuti~va or non-consecutive to the period of Artist's
 principal phota$raphy services or to each other, at Producer's sole discretioaa,. but subject to Artist's then-
 e~cisting prior professional conflicting contractual commitments in either evaut;(v)use of Artist's name
 and approved (X.e., iu~ accordance with below paragraph 8)photograph and likeness in connection with the
 Picture and any and all marketing and/or promotianat materials (including, without limitation, trailers, TV
 spots, one-sheets, outdoor, etc.) subject to the tezax~.s herein; and ('vi) Artist's reasonable publicity services
  in connection with the Picture (i,e., attending the rational press junket and premiere of the Picture,
  appearing on .national Late night and daytime televLsion talk shows, and being available for radip,
  newspaper and magazine interviews). Artist sha11 have the right to disapprove particular publicity and
  promotiozzaX sexvxces to be rendered by Artist, provided that Artzst exercises such right in good faith and
  not in a manner designated to frust~~ate or delay the timely promotion of the Picture, and provided ~u~thar
  that ArCist xenders a reasonable nuu~~aaber oP pub~~city intervie~t~vs and sittings for publicity photographs and
  other publicity activities reasonably required by Producer, including a~te~ative publicity and promotional
  services pf comparable amount, stature and importance (in Producer's good faith business judgment) to
  the publ4city and praznotioriai services that Artist maq dxsappxove of rendering pursuant to this paragraph.
   Tf Artist is required by Traducer to render publicity services hereunder at a Location (as defied below),
   then Artist will be entitled to tk~.~ Following in. corznectlon with Artist's publicity services atsuch Location:
(a) one (1) firstclass (or best available) round-trip air transportation (if used) between. Artist's prit~zaay
   residence (or Artist's then-currant location, if closer) and the i~ocatlon;.(b) exclusive ficst~class (but not
   necessarily a limousine) ground transportation to and from airports and Artist's primary residencellioteI
   and to acid from the location at which producer requests that Artist xander publicity services and hotel;(c)
   first-cuss b.otel aacozx~t~aodations (i,e., a or e [l.] bedroom hotel, suite); and (d) an all-inclusive, non-
   aecauntable reasonable per diem for Artist. All of .the foregoing items shall be in accordance with
   Produce's then existing polio and the budgetary parameters of the Picture (if and as applicable). All
   travel and related arrangements will be made by Producer.'I'k~e aforementioned publicity services shall be
    subject to Artist's then-existing prior professional conflicting contractual conamitmants. Notwithstanding
    anything to the contrary contained herein, Producer agrees to release Artist from rendering exclusive
    services to ~'roducer on the Picture on ar before January 1,2012,

          (b)       Lender shall provide Artist to render all services herein on an exclusive basis durzng tk~e
  period o£ .A,xtist's serv~cas i~a cox►nectio~n wltk~. pxlncipal photography of the Picture. Landex and Artist
   agree that Artist shall render all services described herein in a competent, conscientious and professional
  manner, having due iegard for the production of the Picture within the budget, and as .reasonably
  instructed by ~'roducer in all matkers, including those involving artistic taste and judgment; but there shall
   be no obligation on T'roducer to actually utilize Artist's services Qr to Include any of Artist's ,work x~. tl~~
  .Picture, or to produce, release, or continue the production or distribution of the Picture at any time,
   provided that the foregoing shall not relieve Producer. of its obligations k~eraundex, including Pt~oducer's




                                                           z.
   SLP /Bradley Cooper
   v,d
        Case 18-10601-MFW                Doc 1664-1          Filed 11/05/18          Page 30 of 90




obligation to day Lender any Fixed Compensation in connection with Artist's acting services to which
Lender may become entitled, if any, pursuant to the terms set forth in Paragraph 3, hexein.

        (e)       The provisions of Schedule F of the applicable SAG Agreerz~ent will apply to Artist's
services hereunder, except as otherwise required by the SACr Agreement: (i) no compensation will be
payable for services rendered in connection with stay `01~o1d" dais or weeks, "free" days or weeks, travel
time, publicity interviews, personal appearances or stllls, or other periods of sarvice for vvhiah this
Agreamant specifies that no addztzonai compensation is payable, inasmneh as the Fixed Compensation set
forth above is deemed to include compensation £ox all such services; and (ii) no increased or addirional
corr►pemsatton will be payable by reason of Artist's rendition of services at night, oz~ Saturdays, Sundays
or holidays, aftex the exp~xatian a#' any particular number of hours on any one day, or far any "hold" days.
The ~'i~ed Compensation shall be deemed an advaa~ce against and credited against any compensation far
which Prodncex may be liable wader or pursuant to the SAG Agreement or aray othex applicable collective
bargaining agreement, if any, by reason of this A~reemant and Artist's performance hereunder, to tt~~
maximum e~ctent permuted :by arty such SAG Agreer~e~at or. any other applicable collective bargau~ng
agreement, i~ any. .A.ny payments required by the SACr Agreement or any other applxoable coUecti~ve
bargaining agreement, if any, in excess o~ tkze payrnant expressly provided for herein wi11 be payable at
 the minimum required b~ the SAG Agreement or such applicably col~ectave bargaining agreement, if any,
 Any . FiYed Compensation, Contingent Compensation (as defined belpw; if any) and/or ~px Office
Bonuses (as defined below; if any) paid to Lend~x shall not be credited against any residuals which may
baco~ue due to Lender or Artist in connection with the Picture,

         (d)    Overa es. Notwithstanding anytivng to tk~a contrary contained herein, in the event
Artist's Additional Photography Services are required for a period of time beyond the~fiva (5) "fray" days,
or Artist's Additional Past-Production Services are required for a period of time beyond the five (S)
"&~e" days, overages for any such services in excess of the dive (5) days of Additional Photography
Services and/or #'ive (5) days o~ A.dd3tional ~'bstProduction Services, if~any, shall be payable to bender at
the weekly rate equal to the Fixed Compensation divided by the number of weeks of principal
photography o~tk~e ~'~cture, based on the ingoing schedule of pruxcipal p~.otography as of the first day of
principal photography ("Overages"). All Overages shall be prorated: (i) based on a sip,{6~ day work week
when services are rendered on Location; or (ii) based on a five (5) day work week when services are
rendered at Producer's studio or its viainiry.

         (e)     VJorkin~ Conditions: For the avoidance of doubt, it is acknowledged and agreed that all
work rules applicable to Artist's services in connection with the pretuxe, includjng, but not limited to,
portal to portal work a nd rest periods, shall be pursuant to the SAG Agcee~e~t.

3.       Fled Compensation; Subject to Artist's performance of all material serv~c~s and.marerial
 obligations hereunder, and provided that ,A.rtist is not otherwise in material breach or default k~ereoP,
I.endax shall be entitled to receive the flat sum of                                          ($~ (the
 "Fined Compensation"      ), payable  zn  equal. weeklq  installments   over  the cauxse of  Artist's iugoing
 scheduled pe~.ad of principal photography services on Producer's regular pay dad, one {i) week in
 arrears. Neither Lender nor Artist sha11 be entitled to any further sum, rights, or ponsideration in .
 connection ~uvith Artist's services hereunder except as specifcally provided for herein, and Lender and
 Artist acknowledge that no use or exploitation of the Picture sha11 entitle Lender or Artist to any sums or
 compensation except as expressly provided for herein. Subject to Artist's failure to fully pezform ser~vlces
 hereunder as a result of material breach, default, death, disability, and/or force majeure, Artist shall be, on
 a non~citable and non-precedential basis, deemed `spay or play" and Lender sha11 be entitled to the
 foregoing tried Compensation, in accordance twith the terms of this paragraph, upon Producer having
 roc~ived a copy of this Agreement executed by Lender and ,A.rtist.




 S~.P /Bradley Cooper
 v.6
          Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 31 of 90




 4.       Talent Pohl I~articipations, Subject to Artist's performance oP all material services and material
 obligations hereunder, provided that Artist appears recognizably in the Role in the Picture as i~rst
 generally released theatrically, and is not otherwise in material breach or default hereof Lender shall be
 entitled to receive, if at all, the following;

          ~a)     Coz~tin~ent Compensa~~on: Thirty-three and one-gird percent(33 1/3n/o) of one hundred
 percent (10~%) of the contingent compensation (if any) payable (i~£ ever) pursuant to Paragraph 1, of
 Exhibit"A" ~ttack~ed hereto and incorporated herein b~ this reference (the "Contingent Compensation►")
 (xt being acknovaledged b~ Producer that                  [`~"] arxd~_~ ["~"]
 sha11 eack~ be entitled to                       percent        %] of one hundred' percent [100%] of the
 Contingent Compensation), Xess any Box  Office Bonuses;  and

       (b)     Continuant Box Office Bonus(es):                               percent (~%) of the
Co~atz~gent $ox Office Bonuses} (if an a able   (if ever  pursuant  to Paragraph   2. of ~7chibit "A" (it
being acknowledged  by Producer that~~     and           shall each be entitled to~~               ~
-percent ~%~ of any such Contingent Box Office Bonus[es]).

  S.       Award Bonus(esl: Subject to Artist's perfoz~mance o~ all nnaterial serv~icea and material
  obligations k~ereunder, provided that Artist appears recognizably in the Role in the ~'~cture as first
  generally released theatrically, and is not otherwise in material breach or default hereof, Lender shall be
  entitled to receive, if at all, the Following amounts fax each of the following; (x) ~~Dollars
  ($~ i£ Artist xs Laminated for an Academy Award for ~°Best Actor" or `Bes . uppor ing ctor" in
• connection with the Picture; (iz) ate add~ttonal                           Dollars ($~ if Artist wins an
  Academy Award for "Best Actor" or "Best Supporting Actor" co~nectxon. with the Picture; (iii)~
                                                                      in
~           ~($~ if Arlisl is naminatzd for a aoldan Globe fox "Best Performance by an, Actor
~ni-~aTvTo~tio~eiura" or °Best Perfarmauce by a Supporting Actor in a Motion 1'ict~ure" ~in connection with
  the Pictuxe; and (i~v) an additional                               ollars ($~ xf Artist wins a Golden
  Globe for `Best Perfarrnance by an Actor in a Motion         Picture"  or "Best Performance by a Supporting
   Actor in a Motion Picture"   in  connection with tlae Pichue,                            '

   G,      Credit; Subject to the standard exclusions of Producer and the, Picture's domestic d~st~ibutar
   (including artwork title exceptions), provided Artist appears recognizably in the Role in the Pictuz'a as
   theatrically released, Artist shall be accorded credit in substantially t~Ze Form of "Braiiley Cooper" as
   follows;

            (a)     On Screen: On screen, an a separate card, in the main titles (i,e., where the "77irected by"
   credit appears, which maybe at the begi~ining or end of the Picture sixb~ect to Producer's sole discretion),
   above or before the ,title of the Picture, in first (18~ position of all on screen cast credits, on all positive
   prints of the Picture, i~ an average size of type no smaller than seventy~five percent (75%) of the average
   size of type used to display the regul.ax title of the Picture on screen, N'o individual sha11 receive a larger
   credit on. screen than Artist,

            (b)       Paid Ads; Tn paid ads issued or controlled by Producer ("Paid Ads").(which Paid Ads, for
   clarity, shttll include video/DVD packaging ,soundtrack album packaging and theater displays), above ar,
   before the °°artwork" title (~£ any) of tie Pietuze in such Paid Ad, in first (18~ position of all cast rnembexs
   accorded credit in such T~aid Ad, in an average size of type no smaller ttaan twenty-five percent (25%) of
   the size of ty~a used for the artwork title of the Picture, if any, in such Paid Ad. No ot~ex individual shad
   xeceive a larger credit above or before tkae "artwork" title (if any) of the Picture in such laid Ad. tbara ,
   Artist. Its addition, Artlsl shall ba accorded credit above ar before the re~ulax i.e. not a~~t~vork) tine of the



                                                          4
    SI,P /Bradley Cooper
    v,6
        Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 32 of 90




Pictuxa ,in such billing bloc, in first (l~h position 'of all cast credits in such billing block, Na other
individual shall receive a larger credit in such billing block than Aztist.

        (c).      Excluded Ads: In the billing block portion of any sp•called excluded ads issued or
controlled by Producer (ocher than ar~vard, nomination, congratulatory ads or special ads naming only the
person so nominated, congratulated or otk~e~rw~se k~onored, special ads under Sac~ion 8203D, 8203E and
8203G of the Directors Guild of America collective bargaining agreement, ads announcing a personal
appearance in which no person. ott~ar t~aan the person appearing is mentioned)("Excluded Ads") and in
whick~ any other principal cast members ofthe Pictura is also accorded credit in such billing block, above
or before the regular i.e., not artwork) title ofthe 1'ioture in such billing block, in First(1B~) position ofall
cast credits in such billing block, in an average size oftype no smaller than seventy-ti~ve percent(75%)of
the average siza of type used to display tha regular title ofthe Picture in such billing block, In addition, if
Producer accords any other oast member credit abo~re or otherwise in connection with the "artwork" title
 in the artwork portion (as opposed to tl~e billing block portion) of the key az~ fox the P~ctuxe in any
Excludad Ads for the Picture, then Producer shall also include Artist's credit above ar otherwise in
 connection r~vith the "artwork title"(as applicable) in such artwork portion ofthe lcey art for the Picture in
 no less than :first (1&`) position of all cast members accorded credit in such artwork portion ofthe key art
for the Picture, in an average size of type no smaller than twenty-five percent(25%) ofthe size of type
 used fox the artwork title o~ tie Picture, if any, in the artwox~ portion of the key art of such Bxcluded .A.d.
.Tf Axtist is accorded credit in conjunction with the "artwork" title portion of any Excluded Ads, then
 Producer shall be deemed to have satisfied its obligation, if and,to accord Artist credit in the billing block
 portion (i;F any) of such Excluded Ad (i.e,, Producer shall have ,no obligation to accord Axtxst a repeat
 credit in the billing block portion of such ~xaluded Aci). Notwithstanding the foregoing, if any cast
  member of the Picture is accorded both "artwprk" credit and billing black cradif in an Excludad Ad,then
 Artist skull receive both "artwork" credit and billing block credit' in sucks ~z~cluded A.d. Na other
 individual shall receiva a largar credit abo~!e or otherwise in connection with the "artwork" titla (if any)of
 the picture in, nr in the billing block of, such Excluded Ad than Artist.

        (d)        Likeness: If the likansss of any other cast member a~~ears in the artwork portion of the
 key art  for the  Piataxe in any Paid Ad or, if applicable, in and Excluded Ad, then Producer shall also
 include Artist's approvad (pursuant to Paragraph S.[b] below) likeness therein (as applicable), Artist's
 likeness in such key art sha11 ba no.less prominent than ~e likeness of any othar cast member appearing in
 such key art; provided, however, that without frustrating tk~e purpose o£ the Foregoing, in depicting the
 likaness of Artist and such other .cast mernb~r, producer may take into account the ralative physical
 ck~aracta~lstics of Axtist and such other casC member and the appropriate proportion and perspective ofthe
 key ark, Producer's use in Paid Ads or Excluded Ads of an "icon" (i.e:, an image of a particular part of the
 body, such as a stomach, a hand, a close-up of eyes) or tha depiction of a non-hwnan character does not
 constitute tl~e use of a cast likeness fQr purposas of this Agreement, TI~e ~oregoi~.g ~alteness tie shall ;not
 apply to any so-called "series" or "showcase" Paid Ads (i.e,, a separate advertising featuring principal cast
  members alone or with anon-recognizable human or r~vith a non-human character), provided that Artist's
 likeness shall appear on substantially the lama number of ads as any othc~ cast x~ae~ber inn such series or
 showcase advertising,

        (e)       A 'a Ad ; If the. name of any other cast member is audibly mentioned in connection
 with a tale~vision advertisement, radio advertisement or trailer ("Audio Ads") issued or controlled by
 Producex with x~espeat to the Picture (other than award, nom{~,ation, congratulatory ads or special ads
 naming only the person so nominated, congratulated or otherwise honored, special ads under Section
 8203D, 8203' and 8203G of the Directors Quild of America collective bargaining agreement, ads
 annoiinaing a personal ap~earanca in which no person other tl~a~t. tkxe person appearlrig is mentioned),theca




 STEP I arddloy Cooper .
 v,6
        Case 18-10601-MFW                 Doc 1664-1           Filed 11/05/18          Page 33 of 90




ArCist's name shall also be audibly mentioned in connection with such Audio Ad in first (ls`) posxtio~► of
all cast members in such Audio Ad,

        (~       Miscellaneous: As rased herein, "size" means height, width, thickness and boldness of
type. Alt other matters pertaining to, such credit (including, without I~tnitation, the size, style, natr~re and
placement thereof [subject to the restrictions set forth hereinabove]) shall be as Producer in its sole
discretion shall determine, I~To casual or inadvertent failure by Producer, nor any failure by any third
party, to comply with the foregoing credit provisions shall constitute a breach hereof, provided that if
Producer materially fails to aocard Artist credit pursuant to the teams of this paragraph, upon p'roducer's
receipt of written notice from Artist setting forth such material failure in detail, Producer agrees to use
reasonable good faith efforts to prospectively cure such material failure with regaxd to ads cxeated andlar
positive prints manufactured after the date o£ Producer's receipt o#' such notice of matezial £ai~ure, but
nothing ~ezeXn shalt require ~'roducer to cease using or to replace prints, negatives, masters or other
material then in e~cistence.

7.      Transportation; Location Perquisites: If Artist's services in connection with the Picture are
xequired by Producer on location more than fifty (50) miles from Artist's primary residence (currently,
T.os Angeles, Calit'ornia} (each, a "Location"), then Artist will be entitled to the following in connection
w~t~ Artist's services at such ~,ocation:

         (a)       Transportation:

                 (i)      Air Transportation; Ozae (1) ~ first-class (or best available) round-trip air
         transportation (if used) between Artist's primary residence and the Location,

                  (ii)     Additional Air Transportation, On a one-tirna only basis, one (1) additional first-
          class (or best available) round-trip air transportation (if used) for Artist or Artist's guest
          ("Artist's Additional T9ekeE"); provided, however, ArCist acicnawledges and agrees that Artist's
         .use of A.rtist's Additional Ticket shall be subject to Artist's scheduling requirements hereiu~der
          and Producer's prior t~vritten approval thereof',

                  (iii)   Ground Txa<nsportation: B~cclusiva ground transportation to and from airports and
         Artist's  primary residence/location residence and exclusive ground transpor~tion to and.frorn
         Artist's locat~o~a residence and sets, Producer shall consult with Artist with respect to tixe
         individual engaged by Producer to drive the vehicle in which Producer will provide Artist with
         the ground transportation set forth irithis paragraph, provided that in the event o~ disagreement or
         if Artist is unavailable fox such consultation, Producer's decision with xas~rect thereto is final and
         binding.

                   (iv)     Rental Car: During the period that Axtlst is rendering services on Location, Artist.
         shall be entitled to the use of an exclusive insuredfull-size rental car as pro~rided by producer and
         Producer shall reimburse Artist for the reasonable costs of parking such rental car at the place of
         Artist's accommodations; upon Producer's receipt of written substantiation of such ck~argas.
         Notwithstanding the foregoing az~d for the a~voidanca of doubt, in connection with any rental car
         provided b~ Producer to Artist, Producer shall not reirnhurse Artist for paxking tickets or an~
         other such citations and ~'xoducer shall not be responsible for any costs related to maintenance or
         repairs, Yn the event that unpaid parkix►g violations or any other citatiaris are reported to Producer
         wZai,le ,Ax~ist is rendering services for Producer or after Artist has concluded er~p~oynaent with
         Producer, Artist shall be z~~spons9ble for any bail amount and/or processing fees with respect to
         such parking tickets and citations.




 SLP /Bradley CoopaY
 v.6
            Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 34 of 90




          (b)    Per Diem; An all-inclusive, non-acaauntable per diem in the amount of T~vo Hundred
   Dollars($2b0)for Artist.

             c Accommodations: One (1) hotel suit,
           ~                1~ when Artist renders services at P~oduceX's request in or around
~           provided that iPY1ie`~'                is unavailable, then Producer sha11 provide Artist witki a
comparable hotal suite, subject to Artist's reasonable approval.

           (d)      Tr it :•exclusive use of one (1) first-class trailer equipped with customary £zestclass
    amenities, provided that such trailer and amenities shall be no less favorable than the trailer and amenities
    providsd to any other cast member In connection Frith the Picture, othex tbaxa~

           (e)      Assistant: While Artist renders services In connection r~vith principal photography of the
    Picture at Producer's request at a T.ocation, ~'roducer shall engage tk~e se;rv~css of Artist's assistant at the
    rate of_-(~jper dive(5)-day week (pro-rated at 1{5~`thereof per day), wxtl~ such
    surn being inclusi~ra of compensation fax any idle time. In connection with such engagement, Producer
    sha1~ provide such individual with ana(1)coach-class round-trip air transpoxtat~o~(ifused)between such
    individual's primary residence and the Location, crew accommodations, arental car and a crew per diem.

           (fl       Trainin ood Sug~lements/Nutrition; On a one-time ani basis ~'roducex sha11 rovide
    sender with an all-inclusive non-accountable payment in the amountof~~~
           ( $~)to cover the costs of Artist's nutrition, food supplements and training in connection with
    Artist's preparation for the Role.

    8.       A~aproyals:

           (a)       Phato/Likeness Approvals; Lender and ArtisE vc~i11 have a right to approve any still
    photographs or any artistic rendering'or likeness of Artist which Producer intends to use in connection
    with advertising, merchandising, publicity or other exploitation of the Picture, pxovided that Lender
    and/or Artist ~vili approve not less than fifty percent(50%)ofthose stills in which Artist appears(whether
    alone or with other cast member(s)), and Lender and Ai~ist will have three (3) passes with respect to
    likeness approval, all of the foregoing in accordance with the domestic distributor's customary provisions
   (i.e., deemed approved if not specifically disapprgvad in writing within five [5] business days [reducible
    to two (2} business days in the event of marketing exigencies of whick~ A,~tist Xs, notified at the time of
    submission] of Artist's or Artist's agent's receipt). All sti11 ~hatographs approved ox deemed approved by
    Artist shall be appro~red or deemed approved for all purposes permitted hereunder, except as otherwise set
    forth herein,

            (b)       Kev Art Resubmission: Producer shalt resubmit to Artist and stills and/or artistic
     renderings in which Artist appears recognizably that have been previously approved by E~tist ox deemed
     approved pursuant to Paragraph 8,(a)(tile "Resubmitted Approved Art") which ~'roducex intends to use
     in the `°key art" for the Picture (inbiuding the °`key art" used for covers of npvelizations, soundtrack
     records, k~ozne video packaging; magazine covers and merchandising [subject to paragraph 9,(b) below]),
     Artist sha11 have five (5) business days from receipt of the Resubmitted Approved A,rt (whuch five [S]
     business day period shall be reduced to tlu~ee [~] business dais if Producer required Artist's response in
     such shortex time pexlod azid Producer notlfias Artist thereo~j within which to appra~ve na less than fifty
     percent (50%) of such Resubmitted Approved Art far Producer's intended use 3~, co!nttection with the
     Picilu'e, If Artist shall fail ar refuse to approve, within the afarasaid period, the requisite amount of
     Resubmitted Approved Art, Producer shall have the right to select from the Resubmitted Approved Art




     SLP!Bradley Cooper
     v,6
         Case 18-10601-MFW                   Doc 1664-1           Filed 11/05/18            Page 35 of 90




the requisite amount, including the Resubmitted Approved Art approved by Artist, if any, for use in the
"key az~t" for the Picture. Pxoducer's subzz~issxo~. of tha Resubmitted Approved Art to Creative Artists
Agency as specified in Paragraph 18, shad satisfy i~roducer's submissio~a requirements under this
Paragraph 8.(b) and any 9nad~vertent failure by Producer (or its representatives) to comply with the
provisions of this Faragraph 8.(b) shad not constitute a bx~ach of this Agreement, Once the requisite
arnaunt ofthe Resubmitted Approved.Art has been appravad ar deemed approved ixz accordance with t1~e
provisions of this Paragraph 8.(b), Producer shall have the right, in its sole discretion and without any
further submission obligation to Artist, to use any ox ail of said approved Resubmitted Approved Art in
 the °°key art" £or the Picture and any use thereof, subject to the terms ar~d conditions set ~o:rtla herein, .

        (e)       Screenplay Approval; Artist sha11 have the xight to approve any material changes to the
"Screenplay" for the Pict~vre that materially diminish or alter the importa~nco oar the essential
ck~aracteristics of Artist's Role, provided that Artist shall e~cercise such approval in good faith and not so
as to frustrate the tunely progress to production or pi~oductlon of the Picture, Artist actrnowledgss that
Artist has pre-approved th.8 screenplay dated October 11, 2011 ("Screenplay"}.

         (d)       Y7irector Replacement: Yf fox any reason it becomes necessary to replace t.~.e director of
 the Picture (9.e., Russell, who .Axtxst hexeby pxe-approves), then Artist shall have the right to approve any
 replacement, provided that Artist shall approve no leas than one (1) o~ tl~rae (3) available replacement
 directors suggested by Producer to Artist and further provided that after the date which is six (6) weeks
 prior to the commencement of principal photography of the ~'~cture, producer shall designate a
 replacement director after good faith consultatlot~ with Artist, but in the event o~ any dxsagreeme~,t,
 Producer's dacisioz~ shall be ~~.aJ, as~,d binding. Any replacement director approvals shall ba made within
  hwo (2) business days of the date of receipt by Artist or Artist's representatives of any submission by
 ~Produaer herewnder. Subject to tl~e foregoing, all deaislons relating to the engagement (if auy) o~ a
  re~laeernent director including, without limitation, tk~e compensation payable to a replacement dfractor,
  shall be made in Producer's sole election.

        (e)        Co•Staz Replacen~nt; If for any reason it becomes necessary to replace either of the oo-
 stars ofthe  Picture (i.e,,. the individuals portraying the roles of"Tiffany" and "Mr,Peoples"; Artist hereby
ire»approve                    _["~']and~for such respective roles), then Artist sha11
                                                                                                                    five
 have the right to approve any replacement, provided that Axtist shall appxove no less than two(2) of
                                        suggested   by Producer   to Artist and  further  provided  that after the  date
(S) available replacement co-stars
 which is four (4) weeks prior to the commencement o£ principal photography. of the Picture, I'rodueer
                                                                                                                     any
 sha11 designate 'a replacement co-star ai~ar good faith consultation with Artist, but in the event of
 disagreement, Producer's       decision shall be  final and  bitxding. All replacemen   t• co-star approvals   shall be
 made   ~uvithin two (2)   business   days. of the  date  of receipt  by  ArtisE  ox .Artist's reprasentati ~ves of  any
                                                                                                                    t(if
 submiss~os~ by Producer hereunder. Subject to the foragoin$, all decisions relating to the engagemen
 any) of a• replacement co-star including,       without  limitation, the  connpensat  ion  payable  to a replacemen   t
 director, shall ba made    in  Producer's sole election.

         (g)       Tabloids; Producer and/or The Weinstein Company("TWC")shall not submit aril stills
                                                                                                          "The
  andlor Iikez~ess i~. which Artist appears to the fallowing pt~blieations: °°The National Enquirer",
  Star"; "The   Crlobe";  "The  Sun";   "The  Examiner";   "The   Weekly   ~V'orld News"    or  other   similar
                                                                                                            and
  publications. Notuvithstandingthe faregaing,(1)Producer shalt not be i~. breach of t~iis Agreement if
                                             any likenesses in which  Artist appears from  parties  other  tk~an.
  of sucks publications obtain stills and/or
  Producer or if any of such publications contain advertising for the P~chtre which includes Artist's stills
                                                                                                        cannot
  and/or Likeness therein, and (Ii) Lender and Artist hereby acknowledge and agree that Producer
  make any guarantees (and wz~l not be in breach hereof]    regarding the unauthoriz ed use of stills, likeness
                                                                                                            any
  or electronic prigs kits by any .publications or media outlets which were legitimateYy serviced by




   SLP /Bradley Cooper
   v,6
          Case 18-10601-MFW               Doc 1664-1          Filed 11/05/18          Page 36 of 90




 publicity companies engaged or perfarnaiz~g services in the normal course of business in connection with
 the publicizing and promotion ofthe Picture,

        (h)      ~iograph~; Artist may fuxn~isk~ ~'~oducer with Artist's biography, Provided, that Artist
 timely furnishes such biography to Producer following Producer's request therefor, Producer shall not
 have the right to use any biographical information about Artist other than as contained in such biography
(other than references to Artist's prior professional credits and Artist's services on the ~'icture) v✓ithout
 the ~rlar approval of Artist, which approval shall not be unreasonably withheld.

 9.        Ownership and Distribution;

         (a)         The results and proceeds of Artist's services hereunder in connection with the Picture
 shall be deemed works-made~for-hire specially .ordered or conamissio~ned by Producer fox use in
 conuaectxon w:~tkr, a~ audiovisual work(s). Artist acl~nowledges and agrees that Producer shall exclusively
 awn all now known or hereafter existing rights of every kind thxougl~out floe un~vexse, iz~ perpetuity and is
 all languages, pertaining to such results and proceeds, and all elements therein for all now knavcm or
 hereafter existing uses, media, an d fo~ans; including, without limitation, all copyrights (and renewals and
 extensions thereof, motion picture, television, video cassette and video or laser disc, ariy corzaputer-
 assisted nrxedza (itxaluduzg, but not limited to CD-R4M, CD-I and similar disc systems, interactive cable
 and any other devices or methods now e~zsti~g ox hereinafCer devised}, 'video-on-demand, character,
 prequel, sequel; remalte, merchandising (subject to paragraph 9,[b] below), .soundtrack (including,
 without ~imitaCion, the ftu~ther exclusive right to use and to license the use of Artist's voice from the
 sounfltracic o~f the Picture on commercial phonograpk~ xecoxd(s}, album(s), and similar devices, ve~ith no
 additional retn~rneration inasmuch as tlYe compensation set forth herein sha11 ba deemed to include
 remuneration fox the fore~oizag [subject to paragraph 9.Ge] below]), commercial tie-ins (subject to
 paragraph 9.[b) below), behind-the-scenes promotional filzt~s(subject to the xEstrictions contained herein),
  bloopers {Subject to the resh'ictions cont~inad herein), outtakes (subject to the res~rictians contained
  herein), stage play, theme park, Jnternet and any and all allied and ancillary rights thereix►, and the
  foregoing is inclusive of a full, irrevocable assignment to Producer t~eraof: Artist ~iirther acknowledges
  and agrees that Pxaducer will be the sole and exclusive owner of all rights in the role and character played
  by Artist, including the name, voice,liken~ss and/or dist9neti~ve characterizations of the role and character,
  and that Artist shall have no right at any time to portray, exproit, merchandise or make any use of such
  role or character: In connection, with the foregoing rights granted to Prodacer, Producer shall have the
  right, in perpetuity and throughout the universe, to exploit such role and character, and to use, and to
  authorize others to use, Artist's name, approved image, voice, approved likeness, attributes and/or
  a~aproved biography, in connection with tk~e production, exhibition, ad~verHsing, publicity, merchandising,
  commercial tie-ins, promotion and/or other exploitation of the Picture, and/or subsidiary and at~,cXllary
  rights of any nature relating to the Picture or Artist's services hereunder, in any and alt media, whether
  now known or hereinafter devised, iricludin$, without ~~nnxtation, in .and in connection with the T'icture,
   excerpts from the Picture, hailers For the Pietare, television advertisements for the Picture, new footage
   shot in connection. with any trai~exs ox television advertisements, one sheets and other posters Furnished
   exhibitors for display or promotiott, packaging/jackets of videodiscs, cassettes and phonorecords,
   videogames, wireless content (including, without limitation, ring tones, voice tones and wall papor)
   printed programs, pz~ess boobs, and novelizations of the story of the Picture and other epmmercial
   publications relating to the Picture, and soundtrack recordings relating to the Picture .embodied in any
   form now lrnown or hereinafter devised (including the packaging t~ae~e~or and in sheet music and song
   banks relating thereto) (subject to the rest~lctions contai~►ed herein), Notwithstanding anything to the
   contrary contained herein, Producer shall not use the results attd proceeds of Artist's services hereunder in
   a~.y zr~otxo:n picture or other productiion, other than in the Picture (which may be exploited in any manner
   now known or hereafter devised) arxd in and advertising and publicity therefor, without Artist's prior
   written consent.



   SLP / ar&dley Cooper
   v.6
         Case 18-10601-MFW                     Doc 1664-1             Filed 11/05/18             Page 37 of 90




        (b)       Notwithstanding' the foregoing or anything to the contrary Contained herein, Artist shad
have the right approve, in each instance, the use of Artist's name (outside of credit lists, including
                 to
without limitation, billing blocks, whioh are pre-approved), voice and/or likeness in connection with and
rnerchanflising with respect to the Picture and the use of Artist's name, voice and/or likeness (except £or
clips or other footage from the Picture, the key arE of the Picture and credit lists, including without
limitation, billing blocks, which are pre-approved) in connection with any coz ercial ti~in for the
Picture;• provided, hovve~var, that such approval shall be deemed given if not denied by Artist in writing
withir► dive (5) busix~ass days {or such shorter period as is reasonably designated by Producer if Producer
advises Artist in writing that business or marketing exigencies require a quicker xesponse fxo~a~. Artist)
after Producer's request therefor and ftu'ther provided that, with respect to the pre-approved uses of
Artist's name voice and/ox likeness, Producer skull not use Artist's ;name, voice or likeness in connection
with commercial tie-ins involving weapons (other than toy weapons), feminine hygiene pzoducts,
prescription pharmaceuticals, undergarments (excluding t-shirCs), gambling, religious or political items,
tobacco or alcohol without A.xtist's p~iox wx~t~ez~ appiroval~ I~ ~'OC~11C~T exercises the foregoing
merchandising rights under Paragraph 9,(a) following Artist's approval (or deemed approval) t1~en wxtkt
respect to mercbazxdise actually sold, Producer sha71pay to Lender a royalty ~n an amount to.be negotiated
in good faith,

         (c)     Producer sha~~ ~.ot use Artist's voice on a soundtrack albiun without T.ender's or A,rtist's
prior written consent and without negotiating a royalty therefor in good faith within k'roducer's customary
parameters, tatting into account Artist's, major studio contrachzal precedent and stature in the motion
~ictura industry. The foregoing shall not apply to either (i) Artist's spoken 'voice performance; or (ii)
musical material which is ad-Iibbed or improvised as part of Artist's acting services; pz~ovxded that such
spoken voice performance and/ox ad-libbed or improvised musical material does not exceed an aggregate
of fifteen (15) seconds in length in co:t~,nectiozz with any such soundtrack album.

1Q.      Promotional Film/QnttakesBlooper~; Producer oontemplates f~lrning acid exploiting films,
                                                                                                                          of
xzacluding, t~viEhout limitation, music videos for the Picture, ~°behind the scenes" or `°making
productions about the ~'ictura     {"Prarnotion   al Film")   in  connection    witI~   the  advertising,    marketing    and
                                                                                                                          any
publicity of the Picture. I'raduc~r shall use reasonable efforts to provide Artist w~tl~, poor a~otice of
                                                                                 inadvertent     failure   to provide    such
productzo~a o~ a Promotional ~iltn; provided, however, Producer's
notice sha11 not be a breach o£ t~ais Agreeme~►t. A~txst hereby agrees and consents to such filming and
exploitation (including, without ri~nitation, use of any film clip footage from the Picture and bahizad the
scenes photography anal filmed interviews with Artists and hereby grants to Producer the right to use
Artist's name, voice and likeness in connection with. such Proxnotio~nal ~ilz7ns for no additional
                                                                                                             of outtakes in
consideration. Yn addition, Artist hereby agrees sand consents to the use by Producer
connection with (i) the end credits of. the Picture; (ii) any "compilations" or                 "special    editions"  of the
Picture for inclusion on DVD's, laser discs, and/or other devices.         now    known     or hereafter    devised  and  (iii)
 any "compilation" or "special edition"       types  of motion   pictures  issued    or  controlled   by  the  distributor  o~
 the Picture, Artist sha11 have flee right  to  approve  all "bloopers'.', screen   test  footage  and   behind   -the-scenes
 footage in which Artist appears used in connection witk~ such Pronnotiona.~ ~xlms or other programs under
 ~'~•oducer's control; provided that at Producer's request, in connection with (i) the end credzts of tlaa
Picture; (ii) any "cozz~pilatiozas" ox "special editions" oY the Picture for inclusion on DVD's laser discs,
 and/or other devices now known or herea~ex devised and (iii) any "compilation or "special edition" types
                                                                                                                      of such
 of motion. pictures issued or controlled by Producer, Artist sh~11 approve a sufficient amount
                                             Artist's  appearatzce   in a  manner    that  a  reasonable    audience    would
 behind-the-scenes Footage embody9ng
 conclude tHat   Artist was featured   in the  Picture. Notwithstan    ding  the  foregoing,    Artitst shall knave  absolute
  approval. of any use o~ any so-called °~blobpers" Sri which Artist appears, which approval tray ba withheld
 in Artist's sale discretion, and Artist is noC obligated to approve any minimum amount hereof,



                                                              2Q
  SI.P / ~radlay Cooper
  v,6
            Case 18-10601-MFW                   Doc 1664-1            Filed 11/05/18             Page 38 of 90                   i
--                                                 __,_,
                                                                                                                                 'i




                                                                                                                 t~vith
 11.       Hair/Maki-Ua/WardrobelSta~d-I~a/Stunt Uouble Co~nsultatio~n; Producer shall consult
                                                                                        (but  not with respect to any
 ,Artist with respect to the "look" of Artist's hair and makeup and wardraba
  personnel fn connection therewith, it being understoo     d,  ho~t~va~ver, that  producer  engaged  the individua  ls
  approved by Artist to £tu~nis~. laaix, make-up  and wardrobe    services   far  Artzst, on anon-exc lusive but  ~xst
  priority basis to Artist, which Artist hereby acknovt~ledges) and the indivifluals to be engaged by Producer
  as Artist's stand-in and stunt double; pxovided, howevax; that: (a) said consultation rights shall be
                                                                                                                 such
  personal to Artist and sha11 not be delegated to any third party; {b) Artist zs available for
  consultat  ions) when   and  where   ~'roducer reasonabl y requests;    (c)  any   such  consultations} with  Artist
                                                                                                                 such
  shall ba at no cost to producer; and (d) iz~ tk~e event of disagr~annent or if Axtist is unavailable for
  coz~sultatXon,Producer's decision with    respect thereto is final  and  binding

 12,       PremiereLDVD/Soundtrack: Provided that Lender and Artist fully perform all material services
                                                                                                                     appears
 and obligations hereunder and are not otherwise in material breach hereof and that Artist
                                             as theatrical ly xeleas~d,  Axtist will  be  entitled   to the follo~ving  : (i)
 recognizably in the Role in the Pxoture
                 for        and  anon-business   related guest  to all celebrity  premieres     and  festivals,  if any, and
  an invitation      Artist
  if one (1) celebrity premiere in the U.S, of p'roducer's choice is held at a Location, first-class (or best
                                                                                                             betv~een such
  available) round-trtp travel (fox Artist and Artist's gust, by ai:r if appropriate, if used)
 Location and Artist's primary      xesldence , first-class accommod   ations   (i.e., a one    [1] bedroom     hotel suite)
                                                                                      reasonabl    e  per diem   (fay Artist
 (far Artist only}, exclusi~va ground transportat~o:~ (for Artist only) and a
                                                                       and the  budgetary      parat~~tex s ~o~ the  ~~cture;
  orgy), alb ~~. accordance with Producer's then ea~isting policy
                                              rd  format  or a DVD     copy  of the Picture     in Blu-ray   fprmat   (if and
 (ii) a DVD oapy ofthe Picture in~standa
                     al]y availaUle) , pxavided  that Artist  executes   ~'xoducer'  s tk~.ez~ applicabl  e  use-restrlc t~oaa
   when cornmea~ci                                                                                                      when
                                                                of  the  soundtrac   k  of   the   Picture  (if   and
   agreement in connection t~erewitli; and (iii) a CD
                                                                                                                   estriction
   commercially a~railable), provided that ~ ArCist executes Producer's then applicable use-r
   agreeznen~t in co~aszection therewith .
                                                                                                      xespect to the
     Notwithstanding the foregoing, Artist shall be treated nn lass favprably than De Nino with
                                             s, air transporta tion, ground transportatipn, accommod ations  and an
     entitlement to the number of invitation
                                                                                            in conneetio n with  the
     e~cpense a1lo~vance ~uvith respect to any U.S, prezn.xeres and U,S, elm festl~rals
     Picture.
                                                                                                            nude,
     ~.3,      udIt s Aa~tist sha11 not be required to appear, and may z~ot be doubled in an~ scene, in the
                                                                                    in accordanc e with the 5AG
     or in any simulated sex scene without the express written consent of Artist,
     Agreement.
                                                                                                                   shall
     14.      Da~bbin~/Doubling: Subject to Section 33 of Schedule C of the SAG Agreement,Producer
                                                                         (with  or  without  the services  of Artist) to
     have the right to use the services of persons other than Artist
                                                 appearanc  e, voice ~ or sound   effects  attributed to  the character
     "dub" or °double" Artist's.acts, poses,
                                                                                                         in connection
     pgrtrayad by Artist and to use the name, likeness, voice or other sound effects of ArCist
     therewith. Suah doubling or dubbing of Artist's voice may be in English         or any other  language,  provided,
                                                             without   Artist's prior  written consent  (which  consent
     howe~rer, that:(i)Producer shall not"double" Artitst
                                           or delayed); and  (ii) Producer   sha11 ~ixst give Artist the opportuni ty to
     shad not be u~:reasonably withheld
                                                                                                       by Producer  and
      dub in English ~rovic~ed that Artist is available as, when and where reasonably required
     that there is no additional cost to Producer in connection with    such  dubbing   services of Artist,

                                                                                                              errors and
     1~,       rnsarance; Lender and Artist sha11. be listed as additional insureds on Producer's
                                                                                      Artist  is deemed    an  employee
     o~n.i.ssions in~sura<nce policy Xn connection with the Picture and to the extent
                                                           insured  on Producer' s general  liabiljty insurance    polioy
     ofProducer, Artist shall be listed as an additional
                                                 r during customar  y periods of productio   n and  flistr ibution of the
     in connection with the picture fiereunde
                                                                                                   s  of this  paragraph
     Picture, subject to the limitations, restrictions and terms of said policies, '~l~e provision



                                                                zs
      SLP!Bradley Cooper
      v.6
         Case 18-10601-MFW              Doc 1664-1          Filed 11/05/18         Page 39 of 90




shall not be consCrued so as to lim:xt or otherwise affect any obligation, representation, warranty or
agreement ofLeander and/or Artist hereunder,

16.      Medical Examinatroa: Tn any proper case (such as for purposes of insuxance or if Axtist claims
to be ill, disablod or incapacitated), Producer shall have the right to have Artist examined at any time or
times prior to the corripletion of all of Artist's required services hereundax by such physicians) as
Producer may designate. Artist sha11 make himself available for and shall submit to such examinations
and tests and shall otherwise cooperate as may bs reasonably requested. Artist may have Artist's own
physician present at suoh exami~atians at Lender and Artist's owm cost aad expense, provided that there
is no interference with or delay in making such examination.

17.     SAG AereemeRt: Pxoducer haxeb~ represents and warrants that it is a SAG signatory, Producer
shall pay, on Lender's behalf, to the SAG Pension, Health a~ad 'V'J'elfare Flan, Lender's contributions
required by the SAG` Agreement with respect to Artist's engagement hereunder, but not exceeding those
which Producer would have been obligated to pay if Producer had employed Artist directly. Except as
e~cpressly provided to the contrary herein, Producer shall be entitled to the rnaximu~ benefits and
maximum rights permitted under the SAG Agreement. To the extent .the SACS Agreement requires
additional payments to Lender or Artist hereunder, such additional payments shall be paid at the
minimum rats required. As used herein, the tarn "SAG Agreement" rs~ers to the current Producer Saree:n
Actors Guild Codified Basic Agreement applicable to Artist's services hereunder,

18.     Notices; Any notice pertaining hereto shad be in writing. Any such notice and any payment due
hereunder skull be served by delivering said notice or payment personally or by sending it by mail, cable,
ax telex (hostage or applicable fee prepaid), addressed as follows (or as subsequently designated in
writuag);

          To Lendex andlor Artist:       c/o Creative Artists Agency
                                         2000 Avenue of the Stars
                                         ~,os Angeles, CA 90067
                                         Attu; Dave Bugliari and Steve~a Brookman
                                         Rapt; (424)288-2900

          To producer;                   ST,P Fihns, Inc.
                                         18].8 Market Street, 12~'Floor
                                         ~'hiladelphia,PA 19~03
                                         Atkn; Creprge Parrs                                .
                                         Fax; (215)563-6353

          With a Copy to;                The Weinstein Company LLC
                                         9100 Wilshire BoulBvard, Suite 700'~J
                                         Beverly Hills, CA 90212
                                         Attu: Adrian Lopez, Vice President, Business & Lega1 Affairs
                                         Faxt (310)554-S7S9

          With a Copy to:                Reder & Feig LLP
                                         421 South Beverly Drive, 8~` Floor
                                         Beverlq Hills, CA 90212
                                         Attu,: BenJamin R.Reder and. Mika Paxk
                                         Fa~c;(310)789-4771




                                                     12
 SLP / Bradley Cooper
 v.6
        Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 40 of 90




         The date of personal delivery, or delivery to the cable or telex office of such notice or payment
shall be deemed the date of service of such notice payment and a notice sent by mail shall be deemed to
be served eve business days afar the date of mailing. Any notice from Lender and/or Artist, on the one
hand, ar Producer, on the ether hand, which. comxnencas the ~tuaming of any period oftime for producer's,
on the one hand, or sender and/or Artist's, on the other hand, exercise of any option or Producer's, on the
one hand, or Lender's an.d/or Artist's, on the other hand, performance of any other act shall be deemed to
be, served only 'when actually received by Producer, on the one hand, ar Leaade~ or Artist, on the •other
kzatxd. If the last day on which the parties hereto are empowered to give notice pursuant to atxy provisions
of this Agreement or to perfoxm and other act which parties are required or may desire to perform under
or in connection with.this Agreement should fa~~ on,a Satw~day, Sunday ox holiday, then the parties hereto
shall have until the end of the first fia11 business day following said Saturday, St~day or holiday with9n
 which to give such nonce ax to perform such act,

19.     Visa Requirementsl'VVork Pe~rmfts; sender and Artist agree to cooperate with Producer to
secure such labor permits and visas as may be required by any governmental agency :For the purpose of
enabling Artist to xendex sorvices hereunder wherever such services are requh~ed by Producer. If, in spite
of such eooperatioz~, Producer is unable to socuxe such labor permits and visas, Producer shall have the
right td postpone the commencement of any services hereunder or the start date or to suspend the
operation hereof with respect to the nu~n9ng oftime and the rendition of Artist's services and/or payment
of compensation hereunder until one (1) week after a final dete:r~uin.ation is made concerning such labor
pernuts and visas by the applicable authority. In addition, Producer sha11 have the right to textxaxnate this
Agreement and all of Froducer's obligations hereunder at any trme during such suspension or upon
Producer disco~rering that the labax permits and visas cannot be secured.

20.     No In.ianetive Relief; Tha rlggts anal remedies o~ Lender and Artist zn. the event of anq breach
bq Froducer o~ tk~e provisions of this Agreement shall be limited to Lender and Artist's right, if any, to
recover damages in an action at law, and Lendai~ and Artist irrevocably waive any right to seek and/or
obtain equitable or injunctive relief. In no event shall Lender and ,Artist be entitled b~ reason ofany saeh
breach to terminate tk~is Agreement oi~ to enjdin or restrain the e~ibi~ion, distribution, advertising,
exploitation, or marketing of the Picture (and/or any xZghts thexe~z~).

 21.       Assignment: Producer may assign, transfer, license, delegate and/or grant all or any part of its
 rights, privileges and property hereunder to any parson, ox az~tity, Upon such 'assignment by Producer,
 Producer shall be relzeved of and and all obligations and liability hereunder if such assignment is to:(a)a
 person or entity into winch Producer merges ox xs consolidated;(b) a person or entity which acquires all
 or substax~.tially all of Producer's business and assets; (e), a person or entity which is controlled by, under
 common control with, ox controls Producer; (d) and major or "mini-major" motion picture company,
 ~J'nited SCates television network; or(e) other ~nazxcially zespa~.sXble party who assumes all of Producer's
 obligations in writing, Neither Lender nor Artist sha11 have the right at any time to assign any of
 its/his/her rights hereunder or to d~~egate a~zy ofits/his/her obligations hereunder.

 ~2.     Suspensions. F,tc: Notwithstanding anything to the contrary contained in Producer's standard
 te~xns and conditions for an actor, the parties hereto hereby agree to tl~e £ol~owing; (i),~'raducer may not
 suspend or te~axn.ate Lender's engagement or Artist's services far an event offorce ~aajauxe unless it has
 also suspended or terx~i~at~d (as applicable) all other affected cast members far such reason; (ii) xf
 Producer terminates this Agreement due to an event of force m~eure and within one (1) year reinstates
 any other cast member Por the Picture, Producer shall. so notify Aztist. If Artist is a~railable when
 Producer raqu3res, Artist may reinstate this Agreement subJect to its teens by so notifying Producer In
 wrlt3ng within five (5) business days. If the Agreement is so rei~astated, Producer shall have no further
 obligations as a result (e,g., Prodacar shall receive full credit for all stems previously paid under this



                                                        13
  SLP /Bradley Cooper
  v.6
         Case 18-10601-MFW                 Doc 1664-1           Filed 11/05/18          Page 41 of 90




Agreement). If the Agreement is not so reinstated, Producer shall have no fiuther obligation to Artist
 with respect thereto. Notwithstanding any other provision of this Agreennent, this parag,~'aph shall cease
to apply ifProducer assigns its :rights in the Picture;(iii) if Artist fails, refuses ox neglects to fully perform
 Artist's sezvices ox to fttlfltl any of Artist's obligatlnns hereunder for any reason other than due to Artist's
 accident, illness or mental ar physXcal disability (a "default") and in the event such Default is subject to
 correction, on a one tzme only basis(~,with regard to only one insCanca of Default), Producer agrees to
notify Artist o~ such Default and Artist shall lxave forty-eigk~t (48)hours (twenty-four [24] hours during
 principal photograph)to cure the same;(iv) during any suspensipz~, Artist shall not render any services
far othsxs, fax Lender, or for himself, except that during a suspension predicated on an event of foxce
 znajeure, Artist shall have the right to render such other services, sab3ect to recall by Producex on twenty-
four (24) hours notice; and (v) if Producer suspends .Artist's services due to an event of farce majeure
(excluding a strike or labax controversy by a guild or union which Artist is a member) for a period of
 eight(8) consecu#Ive weeks ox longer, Artist shall have the right to terminate the Agreement on ten (10)
 days written notice unless Producer xesumes payment of ~.ender's compensation within ten (10) days of
 receipt ofsuch notice.

                             [the remainder oftk~ts page is inCentionally Left bank]




                                                         14
  SLR'!Bradley Cooper
  v.6
        Case 18-10601-MFW               Doc 1664-1          Filed 11/05/18          Page 42 of 90




23.      Mlscs~laneous: In the event that there is. any conflict between any provision of this Ap~reem~nt
aced any statuie, taw, ragul$tian, or any applicable provision of the SAG Agreement, ar other applicable
colleative bargaining agceemant, If any, the lgtt~r will prevail; provided, however, that in sueh ~v~nC the
provleinn of this Agreement so affected. wilt he curtailed and limited only to the minimum extent
necessary to permit compliance with the minimum requirement, and no athcr provision of this Agreement
will be affected thereby and X11 other provisions of this A$reernent will eonti~ue in i~U force and effect.
This A~recment(inaludirig producer's stattdard terms and oand~tinns for an actor, and the hider thereto,
both of wh€ch are attached hereto and incorporated here[n by this reference), the Talent Foot
Participation, the Certificate of Engagement, the Inducement Letter and the Guarantee,attached hereto ~s
Exhfbtts "A," `~~,""C" end '~i7," rgspecdvely, contain the Rill and complete understanding between the
partEes end sapersede nit prtar and contemporaneous wt~ttan or oral agreem~~tts and understandings
pertaining hereto, and cannot be modified except by a writing signed by eacA paxty. As between Prddacer,
on the one hand, and Lender ar►d Artist, on the other hand, Producer shall Have fup creative,
administrative, business, budgetary, and other controls with.respeot to the ~'icture~ and neither Lender nor
 ArtEst shat! havo any rights of approval whatsoever except as expressly set forth herein. 'Chia Agreement
 shall be gavarncd and construed In accordance with the taws of the State of New York appt3cable to
 contracts as if entered into and fufEy performed therein. Only the New York courts (state end federal)
 shall hive jurisdiction over controversies regarding this Agreement, and any pracegding involvin&such a
 controversy sh~11 ba brought In those courts, in New York, NY, and not elsewhere. The parties hereto
 expressly v~aive any obJection to such Jurisdiction based on personal Jurisdiction or venue.

SLP FXLMS,INC. ("ProduceW')
     ,~.
 gy; ~'
 t~,
   ~~
      CE~''t,'F~A~D ~1GR~ED TO:

 22ND AND INDIANA INC.
 ("Lender")

 By:                     '""""~
 ~~

 Federal l.D. Na.:


      --~"'"
~.,

        Y~EY     OPEYt ("Artist'")
 Social Security No.;



                                                      25
  SLP / Bradley Cooper
  v,6
   Case 18-10601-MFW                Doc 1664-1           Filed 11/05/18         Page 43 of 90




                                             ~xhibft A

                                    Tarent pool Participation


          Continent Compensation:

      (x) ,__percent(~%)of one hundred percent(100°10) ofthe
"Adjusted Defined Receipts" of tt~e Picture, i~ any, payable prospectively from and after, "Gask►
Breakeven" (as both such terms are defined below) is reached; but' calculated with an across the
board zero percent (0%) distribution fee (it being understood and acknowledged, however, that
one percent [1%] of the foxegaing percentage sha11 be deducted so that ~'roducer may accord such
percentage of the Adjusted Defined Receipts to




        (ii)                                percent (~/o) of ode hunched percent (100%) of
the "Adjusted Defined Receipts" (as defi~aed below) of the Picture, if any, payable prospec~t~vely
from and after "Cash Breakeven" (as both such terms are defined below) is reached, but
calculated with an across the board _percent (~'/o) distribution fee; escalating
prospectively to

        (iii) ~                          percent tom%) of one hundred' percent (100%) of the
"Adjusted TJefined Receipts" (as defined below) of the Picture, if any, payable prospectively from
and after "Casks ~reakeve~" (as batkz such terms are defined below) is reached, but calculated
with an across the board—percent ~%) distribution fee,

F'or the purposes hereof, "Adjusted Defined Receipts" shall be defined, computed, paid and
accounted fo:r in accordance with the terms anal conditigns of Producer's E~ibit "DRCB," as
modified only by Rroducer's ~tider to Exla~bit "bRCB." °`Cash Breakeven" shall mean thv point
at which ~~Contingent proceeds" (to be defined, computed; paid and accounted £or in accordance
with the tezms of Producer's Exh{b~t "CB," as modified only by Producer's Rider to Exhibit'
"GB") are. first achieved, but utilizing the applicable across the board distribution fee referred to
in subpara ph (i) — (iii) above, ~~ibit "C~" (wlucl~ includes annong zts provisions a~
percent       /o] a~verhead charge, a~percent [~'/off advertising overhead charge, plus charges for
any Froducer faci~itles used ~n aeoorda~ce with Producer's then current rate card), Producer's
Rider to E~ibit "CB," ~~hibit "DRCB" and S'roducar's R9.der to Exhibit "DRCB", are herein
incorporated in their entirety by reference. Furthermore, for the purposes of calculating each Cash
Breakeven point in subparagrapk~ (i) — (iii) above and for the purposes of ~ayxng Lender the
Contingent Compensation, if any, hereunder; (a) with respect to Video Devices (as defined ~n said
Exhibits), the ercentages set forth in Paragraph 1,1,A.3.(B) of exhibit ~"DRCB" and E~chibit
"CB" sha11 be~t~'/o) in lieu o~ the percentage set forth therein; (b) the overhead
 charge set forth in ~~i6it "CB" sha11 be capped a~percent !~%) of tho budget of the Picture;
(c) the advertising overhead cha~~ge set forth in Exriibxt "C~" shall be capped at        percent 1~%)
 of the amount the distributor o£the picture ([.e., "TWC} spends or causes to be spent in connection
 wat~i the advex~tlslag arxd promotion ofthe Picture; and (d) at~y location- ox labor-based rebates, tax
 credits or subsidies when actually received by TWC sha11 be used to reduce the production casts
 for the purposes o£ calculating "Cash Breakeven" ~exeunder,




 SI,P /Bradley Cooper
 Raking Services - v,6
     Case 18-10601-MFW             Doc 1664-1         Filed 11/05/18        Page 44 of 90




Pxoducer confirms that the amount and the definition of Contingent Compensation and all othex
terms related thereto, including Adjusted Defined Receipts, Cash Breakeven and Contingent
Proceeds, worded to Artist hereunder shall be no less favorable than the amount anal the
de~'~i~ition of Contingent Carapensation and all other terms related thereto, including Adjusted
befined Receipts, Cash Breakeven and Contingent Proceeds, provided to Russell, D8 NlTO Or any
other• participant i.~ the profits ofthe Picture.

2.       Continent Box Qffice ~onns(°Box OfficeBonusresl'_'_):
        (~)                     ~            ~($~ if and when the United Stales
 theatrical box o ice receip o . e is e as reporte by ~entrak and confirmed by Producer
("US~'BOR")     achieve (i£ever                           (TJSD$~;

     (ii)     An additional                                        ($~)iP and when the
 USTBQR ack~.eve (if ever)                                         S17$~;

       (iii) An additional                                      ($~ if and when the
 Y.l'STBbR achieve (if ever)                                  (USD$~~

     (iv)    An additional                                           $~if and when the
 USTBOR achieve {if ever                                             (Usp$~~

     (v)      An additional                                                      if and when the
 USTBOR aaYiieve (if ever

      (vi)   An additional                                           ~cif and r~hen tha
                                                                     {
 UST~OIt achieve._ (i~__ e~v,
(USD$~;

     (vii) An additiozaal                                           ~if and when the
 USTBOR achieve (if ever)
(USri$~;and

     (viii) An additional                                           ($~ if and when tha
 USTBOR achieve (if e~rar
(t,TSD~.

 Lender's share ofthe foregoing Box Office Bonuses)sha[1 be payable, if at a11, within thirty(30)
 business days following the date an which the applicable USTBOR set forth aba~ve arc reported
 by Rentrak and shall be a nom~efundable advance of, and applicable against, the Contingent
 Compensation set forth in Paragraph 4(a) ofthe Agreement and Paragraph 1 ofthis Exhibit A.
 Producer confirms that the Box Of~c~ Bonuses,if any, payable Co Lender hereunder shall be no
 less Favorable (i,e., as to the amount anc~ USTBOR threshold at which anq such bonuses are paid)
 than tlia box office bonuses payable to any other cast member ofthe ~'icture.




 S~,P /Bradley Cooper
 v,6
             Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18           Page 45 of 90




                                                       EshfbYt B

                                             Certificafe ofEn~aeement
                  S~,P FJLMS,SIC,("Producer"),'whose addxess is 9100 Wilshire Blvd., Suite 700W,
         Beverly Hills, California 90212, has engaged 22ad AND INDIAI~TA.INC.(Fad.ID#~
        ("Lender")to furnish the services ofB12ADLEY CObPER("Artist"), whose address is c/o
         Creatzve Artists Agency, Inc., 2000 Avoz~ue ofthe Stars, dos Angeles, California 90067,
         Attention; Dava Bugliari and Steven Brookman,in connection with the motion picture currently
         referred to as "SILVER LrN1NCrS PLAYBOOK"(the "Pioture"), Reference is hexeby made to
         that cextain Confirmation Deal Ivlemp (the "Agreement")between the parties hereto, fox the
         subject matter hereof, dated as oaf the date hereof. To the e~ztent there is any conflict between,the
         provisions of this Certificate ofEngagement and tkxe provisions o~the Agreement, the provisions
         ofthe Agreement shad control.

                   For good and va~uabie consideration (the receipt and sufficio;ncy of which axe hereby
         acknowledged),Lender and Artist hereby acknowledge, certify and agree that all results and
         proceeds ofevery kind ofthe services hereto£are and hereafter to be rendered by Lender and/ox
         Artist in connection with the Picture, including without limitation a1.1 ideas, suggestions,themes,
         plots, stories, characterizations, dialogue,ttt~as and other material, whethex in vvriting or not in
         writing, at any time heretofore ox I~exeafter created or contributed b~ Lerider and/or Artist which
         in any way relate to the Picture or to the material on which Y1ie Pictuxe will be based (cvllecti~rely,
         the "Zvl'aterial"), axe and shall be deemed to be works"made for hire" andlor "made in the course
_ . -    of ernp~oyment" specially ordered and commissioned by Producer for use and/or e~~oitation in
         an audiovisual work,for purposes ofcopyright protection tk~roughout the world for Producex.
         Accordingly,Producer is and shall be considered tkie author and, at all stages of completion, the
         sole and e~ciusive owner o~the Material acid alI right, title and interest thereia(the "Rights").
         The Rights sha11 include without Ximitatian all copyrights, neighboring rights, trademarks and any
         and a1~ other ownership and e~cploitation rights in tho Material now or hereafter recognized in any
         and all territories and jurisdictions including, by way of illustration, production,reproduction,
         distribution, adaptation, performance,fixation, rental and lending rights, exhibition, broadcast
         and all other rights ofcommunication to the public, and the right to exploit the Material
         tliroughout t1~e universe in perpetuity in all zt~edia, markets and languages and ~n any manner now
         known or hereafter devised. If under any applicable law the fact that the Material is a work
         "made fox hjre" and/or "made in the cat~.rse oPemployxnent" is not e~fecti~re to place authorship
          and ownership of the Material and the Prcturs and a1i rights therein in Producer,then to the fullest
          extent allowable and £ox the full term of protection. otherwise accorded to Lender andlar Artist
          under such applicable law, Lender and Artist hereby exclusively and irrevocably assign and
          tt~ansfex to Producex the tights and, in connection therewith, azry and alt right, title and interest of
          Landex or Artist in the Picture and any other works pow or hereafter created containing the
          Material.
                    Lender anal Artist herby grant Producer the right to change, add to, take from,translate,
          reformat or reprocess the Material in any manner Producer may in its sale discratio~. determine.
          To the fullest extent allowable under any applicable law,Lender and Artist hereby exclusively
          and irrevocably waive or assign to ~roducar, Axtist's so-ca118d "moral rights" or "droit moral".
          Lender and Artist expressly acknowledge that many parties wi11 contrlbr~te to the ~'xcture and
          other works that will embody all ax part ofthe Material, Accordingly, if under any applicable law
          the above waiver or assignment by Lender or Artist of"moral rights" or "droit moral" is not



          SLP /Bradley Cooper
          v.6
   Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18         Page 46 of 90




effective, then Lender azad Artist agree to exercise such rights in a manner which recognizes the
contribution of and will not leave a material adverse effect upon such other parties.

         Lender and Artist will, upon request, execute, acknowledge and deliver to Producer asxy
and all documents consistent herewith which Producer may deem reasonably necessary to
evidence and effectuate all or any of p'roducer's rights hereunder. Lender and Artist hereby
irrevocablq appoint 1'roducex as attorney-in-fact with. full power to execute, aclrnowledge, deliver
and recoxd in the U'.S. Copyright Office or elsewhere any and all such documents Lender and/or
Artist fails to execute, acknowledge and deliver after Artist's reasonable opportunity to review
and negotiation, said documents(not to exceed seven ('~ business dais ofProducer's request
therefor), The ap~oi:ntment shall be a powex coupled with an interest. Producex shall provide
Leader with copies pf any documents that Producer exeoutes. oz~ behalf ofFender or A.rtIst,
provided that an inadvertent £allure to.do so sha11 not be a breach hereof or affect the validity of
such docurnants.

         ~ub3act to the terms ofthe Agreement,sender and Artist hereby grant to producer the
rXght to issue and authontze publicity concerning Artist, and to use Artist's name, voice, approved
Yikeness and approved bio~Z'aphieal data in aonneotion with the dishibntio~, e~thibitioz~,
advertising and exploitation oftha picture.

         fender and Artist warrant that, to the best of Artist's knowledge (in. the exercise of
reasonable prudence and due diligence), the Material is or will be ox~ginal with Artist ar is in the
public domain throughout the world, and is not and will not be based in whole or ita part on the
life of any real pexson except as approved in writing b~ Producer, and does not and will not
infringe upon or violate any copyright af, or, to the best of Artist's knowledge {i~ the exercise of
reasonable prudence and dui diligence), infringe upon or violate the right o~privacy or any other
right af, any person; and that Lander and Artist aye flee Co grant all rights granted and malca all
agreeruents Heads by them herein; and that Lender is a corporation duly organized and existing
under the laws o~the state a~ its incorporation. Lander and Artist agree to hold Producer and its
successors, licensees and assigns harmless from and against all damages,losses, costs, and
expenses (including reasonable outside attorneys' fees and.costs} which producer ox an~ ofits
sncaessors, licensees or assigns may suffer or incur by reason o~ a third party claim or action
 arising from the material breach of any ofthe v~rarranties made in this paragraph. IfProducer so
elects, producer shall have the absolute right to control the ~Xtiga~ion or resolution of any claim,
 demand or aetior~ to which this indemnity applies. Pxoduger shall ha~va the sole right to control
the legal defense ofany such claims;litigation, etc, including, the right to select counsel o~ its
 chores and to compromise ar settle any such claims, demands or litigatin;n, The party receiving
 notice of any such claim, demand or action sha11 promptlq notify the other party hereof

Producer shall defend, indemnify and hold harmless Vander and Artist against any and alb
liab9lity, damages, costs and expenses, including reasonable outside attorneys'fees, in connection
with any third party claim ox action(other than those arising out ofa material breach ofLender's
and/or Art~s~'s warranties hereunder ax out of any criminal, intentionally tortious or wilful acts
by Artist) respecting material supplied to Lender and/or A1~tist by Producer or solely in
connection with; the development, production, distribution or exploitation ofthe Picture ox any
element tk►ereof, provided that: (i) Artist cooperates fully with Producer m the defense of anp
such claim or legal action at no cost or charge to Producer other than t1~e reimbursement to Artist
of reasonable out-of-pocket ccists and e~cpenses incurred in connection with the defense of any
such claim or regal action, excluding aitoxne~s' fees in connection with any legal eaunset
engaged by Lender and/or Artist to render legal services on Lender and/or Artist's own behalf; .
(ii) Producer shall have the right tv sel8ot and retain any legal counsel m connection with the



 SI,P /Bradley Cooper
 v.6
  Case 18-10601-MFW                   Doc 1664-1          Filed 11/05/18           Page 47 of 90




defense ofany sugh claim or Legal action and shalt pay the attorneys' fees gssaciatad therewith;
and (iii) Producer, in Its sole disoretion, shat! have the right to defend,co~nprornis~ and/or s~ttte
any such alatm or legal aat~on,
Linder and Artist shall be covered as additional insgreds under any Errors and Omissions
Insurance policy and general liability insurance policy which Producer may obtain far the Picture,
Sub}ect to the limitations, restrictions and terms ofsaid paticiBs. ,
        Lender and Artist hereby covenant and agree that Lender andJor Ardst shall not have or
be deemed to have any lien, charge yr other encumbrance upon any of the rights Conveyed to
Producer her~ln or proceeds derived therefro~►, and that no aat of ox x~missiun by producer, qar
any other act, ainiss~on or event of and+ ki~rd, shall terminate or otherwise adversely affect
Producer's otmership of the rights cottvey~d herein. Leader's and Artists sole remedy for sny
such breach;or alleged breach shall bean action ut !aw to recover such damages as may have-been
actually suffered by Lender and/or Artist as a result thereof.

executed as of September 23, 203 t.


22ND .AND           IANA INC.                               SAP FILMS, IN                               1

Hyc                        ._.....                          ~Y~~----------~—                       ,
Its: President                                             ' I~'




                                                     5
  SL4IHcnttlry Cooper
  Y.8
     Case 18-10601-MFW               Doc 1664-1          Filed 11/05/18         Page 48 of 90




                                             E~hib~C C

                                         INDUCL~MENT

 Reference is hereby made to that certain Confirmatlan Deal Mem~orandum~ and Certificate of
 Engagement (the "Agreement") dated as of September 23, 2011, by and between, on the one
 hand, SAP Films, Tric, ("Pxoducer") an8, on the other hared, 22nd and Indiana Inc.("Lendex") for
 flee services of Bradte~ Cooper ("A.rtist") in the roXe of "Pat" ~n the motion picture curre~ntlq
 referred to as "STT~VE~ ~,INiNaS PLAY~OOK."

 A.       I am fannilia~ with all of t~s terms, covenants and conditions of the Agreement asad T
 hereby consent to the execution thereof, I shall perform and comply ~uvith all af' the terms,
 covenants, conditions and obligations of tk~e Agreement i~ so far as they relate to me, even. if the
 employnnent between► me at~;d Tender
                                    _ _ should herea~tei~_expire, ternaznate or' be .suspended. X
 hereby corm all grants, represontatians, warranties and agreements made by the Lender under
 tli~ Agreement.

 B.      Unless I am deenned substituted for the Lender as a direct party to flee Agreement
 pursuant to ~'aragraph D below, T shall look solely to Lender and not to Producer for the payment
 of eompensatio~, For my services and fox the discharge of all other obligations of my employer
 with respect to my services under the Agreement.

 C.     In the event of a breach or threatened breach of the Agreement b~ Lender or by me,
 Producer rn.ay join zne in any action against T~end~r without being first required to resort to or
 exhaust any rights or remedies against sender.

- D;      Irepresent that Lender is a duly qualified and existing eorpaxation under the laws oP its
  state of incorporation, Tf Lender p~ its successors in interest should be dissolved ox should
  othsrvvisa cease to exist, or for and reason should fail, refuse or neglect to perform, obserae or
  comply with flee terms, covenants and conditions of flee Agreement,Ishall, at Producer's election,
  be deemed to be employed directly by Producer for the balanoe of the term o£ fhe Agireement
  upon the tens, covenants aid conditions set forth therein.

 $.       I vvi11 indemnify Producer for and hold it harmless from and against any and alb taxes
 which Producer may k~ava to pay and any and all liabilities {iaaclu8ing judgments, penalties, fuzes,
 interest, damages, costs and expenses, including reasonable attorney's €ees) which may bo
 obtained against, imposed upon ax suffered by Producer or which Producer may incur by reason
  of its failure to deduct and withhold from the compensation payable under the Agreement, any
  amounts xec~uired or permitted to be deducted and withheld from the compensation of any
 employee under the haws of any state or province oz~ otherwise pursuant to U.S. ax Canadian law,
  and/or any am,endmez~ts thereof and/or any other applicable statutes heretofore or hereai~er
  enacted requiring the withholding of any amount from the compensation of an employee.

  ~'.     If Producer shall serve Lender with any notices, demands ar i~strumer~ts relating to the
  Agreement, or to the rendition of my services thereuzider, ser~viee upon Lender ,shall also
  constitute sezwriae upon me.

 G.     For purposes of any and all Workers' Compensation statutes, laws or regulations
 ("Workers' Compensation"), T ackuavvledge Yhat an employment relationship exists between
 Producer and tee, Producer being my special employer under the Agreement. Accordingly, I.




  SLP /Bradley Cooper
  v.6
  Case 18-10601-MFW                 Doc 1664-1          Filed 11/05/18          Page 49 of 90




acknowledge that in the event of my injury, illness, disability, or death falling wtth[n the purview
of Workers' Con~pensatian, my rights and remedies (and those of~ my heirs, executors,
administrators, successors, and assigns) against Producer or Producer's affiliated compauues and
their respective officers, agents, and employees (including without !imitation, as~y other special
employee and corpor~rign or other entity ti~tnishing to Producer or an aflfillate producer the
s~rviaes of any such other specie! employee) shall be governed and limited to those provided
by Workers'Compensation.

                                                                        ("Artist")




                                       0




                                                   7
  sr.~ i matey tbo~r
  v;6
     Case 18-10601-MFW                    Doc 1664-1            Filed 11/05/18           Page 50 of 90




                                                 Exhibit D

                                              GUARANTEE

 1.       As an inducement to 22ND AND INDIANA INC, for the services of BRADLBY
 COOPER ("Beneficiary"} to enter into the CONFIRMATION DEAL MEIv~O, dated as of
 Se~tembex 23, 2011 (the "Agreement"), by and between SLP FILMS, INC.("Company") and
 Bena~iciary perCaining to the motion picture •tentatively entitled, ~"SII.,VER L1N~TGS
PLAYBOOK° (the "Picture"} and in consideration pf the benefits the u7ndersigned guarantor
("Guarantor") will derive from the exeoutioz~ of tk~e .A.greemeat, Guarantor guarantees fu11 and
 faithful,performance of all of Company's obligations pursuant tp the Agreement with respect to:
(a) the payment obligations o~ Company inn connection with the Contingent Compensation and
 Box Office Bonuses payable to Beneficiary pursuant to Paragrapk~ 4 of tl~e Agreement;(b) the
 credit obligations of Carnpany in the C.l'.S. territory pursuant to Paragraph 6 ofthe Agreexxz~nt;(c)
 thermsurance obligations pursuant to Paragraph 15 of the Agreement; and (ii) the indemnity
 obligations pursuant to the Certificate o~ Engageme~.t (tne obligations referred to in the
.foregoing [a] — [d]shall be referred to collectively as the "Gaaranteed Obligations"),

 2.      The obligations of Guarantor hereunder are independent of the abligatxons of Company
 and a separate action. or actions nc~.ay be brought against Guarantor whether or nbt Company is
 Joined in any such action or actions, Guarantor agrees that its obligations hereunder shall not be
 e~chausted b~ (i) anq number of actions until the Guaranteed Obligations have been fiilly paid and
 performed; or (ii) any failure or omission or delay by Bana~iaiary to axe~cise any right or remedy
 under t3ie Agreement or otherwise except Co the extent that such failure, omission or da~ay
 constitutes a waiver under the Agreement(e,g., statute o~ limitations, laches,_etc.)..Th3s.Guarantee_....._........_.___   _.
 shall continua to be effective or reinstated, as the case may ba, if at any time payment of any
 amourxt paid under the Agreement is rescinded ox otherwise returned by Beneficiary upon the
 insolvency, bankruptcy or reorganization of Company as if such amount has not been paid.
 Except as set forth in Paragraph 4, below, Guarantor's obligations utidar this Guarantee are
 subject to all defenses .which Company may have against Beneficiary with res~eet tp enforcement
  by Beneficiary of the Cruaranteed Obligations.

 3,      Guara~taz agrees that any rnodi~ication of the Agreement shall not affect this Cruarantee
 and authorizes Beneficiary and Company upon their rnutua~ ag~r~ement without notice or demand
 and without diminishing its liability hereunder, from time to time to renew, compromise, extend,
 accelerate or modify tl~e Agre~i~.ezat ar otherwise change the terms of Guaranteed Obligations or
 any part thereof

  4.       Subject to the demand requirement set forth in. ~'axagraph 5 below, Guarantor waives any
  right to require Beneficiary to (i} proceed against Company; or (ii) pursue any other remedy' in
  Beneficiary's powex w~.aCsoever prior to proceedings against Guarantor. 'Guarantor waives any
  defense arising by reason of(a) the.insolvency or ba~lkruptcy of Company,(b)lack of authority
  off' Connpany and/or (c) any disability or incapacity of Company, Gruarantor waives all
  presentments; notice o#'ox ~~igbt to consent to ~y modification, extension, or alteration; notices of
  non-performance (except as provided in Paragraph 5 below}; protests, notice of pxotest; notices off'
  dishonor; and notices of acceptance of this Guarantee and of the eaustence, creation ox incurring
  of new or additional obligations,




  SLY /Bradley Cooper
  v.6
   Case 18-10601-MFW                 Doc 1664-1           Filed 11/05/18         Page 51 of 90




5.      Guarantor shah have no obligation to Beneficiary hereunder with respect to any
compensation unless and until. such compensa~ian shall have accrued and been pagable to
Beneficiary in accordance with the pro~rlsions ofthe Agreement and Company shall have failed to
pay said compensation as and when due rind Beneficiary shall have given Guarantor notice
thereof and a period of five (S) business days shall have elapsed from the'date Guarantor shall
have been so notified.

6.      Any notice perkaining hereto shall be in writing. Any such notice and any ga~rnent due
hereunder sha11 be served by delivering said notice or payment personally or by sending it by
mail, cable, telex or telecopier (postage or applicable fee prepaid), addressed as follows (or
subsequently designated in writing);


To Beneficiary:                   c/o Creative Artists Agency+
                                  2004,Avenue o~ the Stars
                                  Los Angeles, CA 90U67
                                  Attu: Dave Bugl3ari and Steven B~~ookman
                                  Fax:(424)2882900


To Guarantax:                     The Weixastein Copapany L~.0
                                  375 Greenwich Street
                                  Nevt+'Y'ork, NY 10013
                                  Attu: General Counsel
                                  Fax:(917)368-7007
_--- .__ .
With a Copy to.                   The Weinstein Company LLC
                                  9100 Wilshire Boulevard, Suite 700'~J'
                                  Bevexly Hills, CA 90212
                                  Attu: Andrew Kramer,President, Business &Legal Affairs
                                  Adrian Lapez, Vics President, Business & Lsga] Affairs
                                  Fax;(310)SS0~5759

         The data of personal delivery, mailing or delivery to the cable or telecopier office ofsuch
 notzee or payment shall b~ deemed the date o~se~:vice o~ such notice ox paynnent, unless otherwise
 specified herein; provided, however, that tiny notice which commences the running of any period
 of time fox e~axcise of any option or per~ozaxaan.ce off' any other act sha1I, be. deemed to be served
 only when actually received.

 7,      This Cruarantee contains the full and complete understanding between the parties hereto
 and supersedes atl pi7ar acid contemparaneaus agreements and understandings pertaining hereto
 and cannot be modified oxcept by a writing signed by each party. Beneficiaxy's sole anal
 exclusive remedy for Gruarantor's breach, termination, or cancellation of this Guarantee or any
 term hereof (including any team pertaining to credit) sha11 be an action for damages and
 Beneficiary irrevocably waives cozy rtight to equitable or inJuncti~ve relief,

 $,       'his Guarantee shall be governed by and construed in accordance with the laws of the
 State of New York applicable to agroernents made and to ba performed in said State arnd the laws
 o~ the United States of America as the same would be applied by a ~edera~ court sitting in the
 State of New York, Beneficiary and Cxuarantax each hereby consents to the jurisdiction of the



 SLP /Bradley Cpoper
 v,6
        Case 18-10601-MFW               Doc 1664-1       Filed 11/05/18     Page 52 of 90




State Courts of New Ynrk and the Fedora! Courts located in the State of New York ~vith respect
to sny matter relating to this Guarantee,


IN 1N~TN~SS WI~~O~,the undersigned have executed this GuaranteB as of September 23,
2011.



 TSB W'~ri~1'ST~YN CQMFAI~Y Y,,LC
("Gaarantar")
                                                                                APPRQVED 43Y:


 Its!                  rew J. Kramer'
              Business &Legal Affaire


                                            22Nf~ AND 1'M~YANA INC,


                                                   ~,
                                            By:

                                        .   Its!




                                                    70
 SI.P/eradlcy Canper
 v.6
           Case 18-10601-MFW               Doc 1664-1   Filed 11/05/18      Page 53 of 90




                                    CONFIRMATION DEAL MEMO


Date:              As ofSeptember 23,2011

Artist:            Bradie Coo er
                   SSN:~~
                   c/o Creative Artists Agency
                   2000 Avenue ofthe Stars
                   Los Angeles, California 90067
                   Attn; Dave Bugliari and Steven Broolcman
                   Fes: (424)288-2900

Lender:            22nd and Indiana Inc.
                   Federal 1.D. No;

Producer:          SLP Films, Inc.
                   1818 Market Street, 12"'Floor
                   Philadelphia, Pennsylvania 19103
                   Attn: George Parra
                   Fax; (215)563-6353

                   The Weinstein Company LLC
                   9100 Wilshire Boulevard, Suite 700W
                   Beverly Hills,CA 90212
                   Attn; Adrian Lopez,Vice President,Business&Legal Affairs
                   Fax: (310)550-5759

Role/Picture;      The role ofPAT"inthemotion picture tentatively entitled,"SILVER LININGS
                   PLAYBOOK"(the 'Picture").

1. Conditions Precedent: Producer has no obligation under this Confirmation Deal Memo (this
"Agreement") unless and until: (i) Producer receives afully-executed copy of this Agreement, the
Certificate of Engagement and the Inducement Letter attached hereto as Exhibits 'B" and "C,"
respectively; and (ii) Producer receives all documents which may be required by any governmental
agency or otherwise for Lender to provide Artist to render services hereunder, including, without
limitation, visas, work permits and an INS Form I-9 (Employment Eligibility Verification Form)
completed to Producer's reasonable satisfaction, together with Lender and Artist's submission to
Producer of original documents establishing Artist's employment eligibility. The aforementioned
subparagraphs l.(i) — !.(ii) shall be collectively referred to herein as the '"Conditions Precedent."
Producer shall have the right to waive the aforementioned Conditions Precedent at any time in its sole
discretion.

2.        Services:

       (a)      Lender shall furnish all services ofArtist required by Producer in the Role in connection
with the Picture. The Fixed Compensation (as such term is defined below) shall constitute full
compensation for Artist's exclusive services as set forth herein, including: (i) Artist's pre-production
services, including, without limitation, travel, wardrobe, a reasonable amount of rehearsal, hair and




SLP I Bradley Cooper
v.6
           Case 18-10601-MFW             Doc 1664-1        Filed 11/05/18        Page 54 of 90




 makeup, at such times and places as Producer may reasonably require; (ii) Artist's ingoing scheduled
 period of principal photography services on the Picture commencing on or about October 10,2011 (i.e.,
 two [2] weeks either side)(the "Start Date")(which Start Date is subject to change by Producer in its
sole discretion); (iii) plus five (5)"free" days of Artist's services ("Additional Photography Services")
 which may be used for additional photography, added scenes, re-shoots and post-production services,
 including, without limitation, ADR, dubbing and looping. Three (3) of the "free" days of Additional
 Photography Services must be consecutive to the period of principal photography of the Picture
(exclusive of holidays and regularly scheduled breaks between work weeks)and the other two(2)"free"
 days of Additional Photography Services need not be consecutive to the period ofprincipal photography,
 or each other, but which,ifnon-consecutive to principal photography, are subject to Artist's then-existing
 prior professional conflicting contractual commitments;(iv) plus five(5)"free" days of Artist's services
("Additional Post-Production Services") which may be used for post-production services (i.e., dubbing,
 looping, ADR, etc.), which "free" days may be consecutive or non-consecutive to the period of Artist's
 principal photography services or to each other, at Producer's sole discretion, but subject to Artist's then-
 existing prior professional conflicting contractual commitments in either event;(v)use of Artist's name
 and approved (i.e., in accordance with below paragraph 8)photograph and likeness in connection with the
 Picture and any and all marketing and/or promotional materials(including, without limitation,trailers,TV
 spots, one-sheets, outdoor, etc.)subject to the terms herein; and(vi) Artist's reasonable publicity services
 in connection with the Picture (i.e., attending the national press junket and premiere of the Picture,
 appearing on national late night and daytime television talk shows, and being available for radio,
 newspaper and magazine interviews). Artist shall have the right to disapprove particular publicity and
 promotional services to be rendered by Artist, provided that Artist exercises such right in good faith and
 not in a manner designated to frustrate or delay the timely promotion ofthe Picture, and provided further
 that Artist renders a reasonable number ofpublicity interviews and sittings for publicity photographs and
 other publicity activities reasonably required by Producer,including alternative publicity and promotional
 services of comparable amount, stature and importance (in Producer's good faith business judgment) to
 the publicity and promotional services that Artist may disapprove ofrendering pursuant to this paragraph.
  If Artist is required by Producer to render publicity services hereunder at a Location (as defined below),
 then Artist will be entitled to the following in connection with Artist's publicity services at suchLocation:
(a) one (1) first-class (or best mailable) round-trip air transportation (if used) between Artist's primary
  residence (or Artist's then-current location, if closer) and the Location; (b) exclusive first-class (but not
  necessarily a limousine) ground transportation to and from airports and Artist's primary residence/hotel
  and to and from the location at which Producer requests that Artist render publicity services and hotel;(c)
 first-class hotel accommodations (i.e., a one [1] bedroom hotel suite); and (d) an all-inclusive, non-
  accountable reasonable per diem for Artist. All of the foregoing items shall be in accordance with
 Producer's then existing policy and the budgetary parameters of the Picture (if and as applicable). All
  travel and related arrangements will be made by Producer. The aforementioned publicity services shall be
  subject to Artist's then-existing prior professional conflicting contractual commitments, Notwithstanding
  anything to the contrary contained herein, Producer agrees to release Artist from rendering exclusive
  services to Producer on the Picture on or before January 1,2012.

        (b)       Lender shall provide Artist to render all services herein on an exclusive basis during the
 period of Artist's services in connection with principal photography of the Picture. Lender and Artist
 agree that Artist shall render all services described herein in a competent, conscientious and professional
 manner, having due regard for the production of the Picture within the budget, and as reasonably
 instructed by Producer in all matters, including those involving artistic taste and judgment; but there shall
 be no obligation on Producer to actually utilize Artist's services or to include any of Artist's work in the
 Picture, or to produce, release, or continue the production or distribution of the Picture at any time,
 provided that the foregoing shall not relieve Producer of its obligations hereunder, including Producer's




                                                       2
 SLPI Bradley Cooper
 v.6
         Case 18-10601-MFW              Doc 1664-1         Filed 11/05/18        Page 55 of 90




obligation to pay Lender any Fixed Compensation in connection with Artist's acting services to which
Lender may become entitled, if any, pursuant to the terms set forth in Paragraph 3. herein.

       (c)         The provisions of Schedule F of the applicable SAG Agreement will apply to Artist's
services hereunder. Except as otherwise required by the SAG Agreement: (i) no compensation will be
payable for services rendered in connection with any "hold" days or weeks, "free" days or weeks, travel
time, publicity interviews, personal appearances or stills, or other periods of service for which this
Agreement specifies that no additional compensation is payable, inasmuch as the Fixed Compensation set
forth above is deemed to include compensation for all such services; and (ii) no increased or additional
compensation will be payable by reason of Artist's rendition of services at night, on Saturdays, Sundays
or holidays, after the expiration of any particular number of hours on any one day, or for any "hold" days.
The Fixed Compensation shall be deemed an advance against and credited against any compensation for
which Producer may be liable under or pursuant to the SAG Agreement or any other applicable collective
bargaining agreement, if any, by reason of this Agreement and Artist's performance hereunder, to the
maximum extent permitted by any such SAG Agreement or any other applicable collective bargaining
agreement, if any. Any payments required by the SAG Agreement or any other applicable collective
bargaining agreement, if any, in excess of the payment expressly provided for herein will be payable at
the minimum required by the SAG Agreement or such applicable collective bargaining agreement, if any.
Any Fixed Compensation, Contingent Compensation (as defined below; if any) and/or Box Office
Bonuses (as defined below; if any) paid to Lender shall not be credited against any residuals which may
become due to Lender or Artist in connection with the Picture.

        (d)      Overages: Notwithstanding anything to the contrary contained herein, in the event
Artist's Additional Photography Services are required for a period of time beyond the five (5)"free" days,
or Artist's Additional Post-Production Services are required for a period of time beyond the five (5)
"free" days, overages for any such services in excess of the five (5) days of Additional Photography
Services and/or five (5) days of Additional Post-Production Services, if any, shall be payable to Lender at
the weekly rate equal to the Fixed Compensation divided by the number of weeks of principal
photography of the Picture, based on the ingoing schedule of principal photography as of the first day of
principal photography ("Overages"). All Overages shall be prorated: (i) based on a six(6) day work week
when services are rendered on Location; or (ii) based on a five (5) day work week when services are
rendered at Producer's studio or its vicinity.

        (e)       Worlcin~Conditions; For the avoidance of doubt, it is acknowledged and agreed that all
work rules applicable to Artist's services in connection with the Picture, including, but not limited to,
portal to portal work and rest periods, shall be pursuant to the SAG Agreement.

3.        fixed Compensation: Subject to Artist's performance of all material services and material
obligations hereunder, and provided that Artist is not otherwise in material breach or default hereof,
Lender shall be entitled to receive the flat sum of                                                        (the
"Fixed Compensation"), payable in equal weekly            installments   over  the course o   Artists  mgoing
scheduled period of principal photography services on Producer's regular pay day, one (1) week in
arrears. Neither Lender nor Artist shall be entitled to any further sum, rights, or consideration in
connection with Artist's services hereunder except as specifically provided for herein, and Lender and
Artist acknowledge that no use or exploitation of the Picture shall entitle Lender or Artist to any sums or
compensation except as expressly provided for herein. Subject to Artist's failure to fully perform services
hereunder as a result of material breach, default, death, disability, and/or force majeure, Artist shall be, on
a non-citable and non-precedential basis, deemed "pay or play" and Lender shall be entitled to the
foregoing Fixed Compensation, in accordance with the terms of this paragraph, upon Producer having
received a copy ofthis Agreement executed by Lender and Artist.




                                                      3
SLPIBradley Cooker
v.6
            Case 18-10601-MFW            Doc 1664-1         Filed 11/05/18       Page 56 of 90




4,       Talent Pool Participations. Subject to Artist's performance of all material services and material
obligations hereunder, provided that Artist appears recognizably in the Role in the Picture as first
generally released theatrically, and is not otherwise in material breach or default hereof, Lender shall be
entitled to receive, if at all, the following:

         (a)      Contin ~ent Compensation: Thirty-three and one-third percent (33 1/3%) of one hundred
 percent (100%) of the contingent compensation (if any) payable (if ever) pursuant to Paragraph I. of
 Exhibit "A" attached hereto and incorporated herein by this reference (the "Contingent Compensation"
(it being acknowledged b Producer tha
 shall each be entitled to                                              f one hundred percent [100%] ofthe
 Contingent Compensation), less any  Box  Office Bonuses;  and

        (b)    Contingent Box Office Bonus( esl:                                                    of the
 Contingent Box Office  Bonuses)   (if any) payable (if ever pursuant  to Paragraph   2. of E~ibit "A"  (it
 being acknowledge d b„ Producer  that                       hall each be entitled to~~              ~
                         f any such Contingent Box Office Bonus[es]).

 5.       Award Bonus(gcl: Subject to Artist's performance of all material services and material
 obligations hereunder, provided that Artist appears recognizably in the Role in the Picture as first
 generally released theatrically, and is not otherwise in material breach or default hereof, Lender shall be
 entitled t receive, if at all, the following amounts for each of the following: (i)
            if Artist is nominated for an Academy Award for "Best Actor" or "Best Su orting Actor" in
 connection with the Picture; (ii) an additional                                               if Artist wins an
 Academy Award for 'Best Actor" or 'Best Supporting Actor"          in connection  with  the Picture;  (ii)
                                if Artist is nominated for a Golden Globe  for "Best Performance    by  an Actor
 in a Motion Picture" or 'Best Performance by a     Supporting  Actor in a Motion  Picture" in connection   with
 the Picture; and (iv) an additional                                                  if Artist wins   a Golden
 Globe for "Best Performance by an Actor in a Motion Picture" or "Best Performance by a Supporting
 Actor in a Motion Picture" in connection with the Picture.

 6.       credit: Subject to the standard exclusions of Producer and the Picture's domestic distributor
(including artwork title exceptions), provided Artist appears recognizably in the Role in the Picture as
 theatrically released, Artist shall be accorded credit in substantially the form of 'Bradley Cooper" as
 follows:

         (a)      On Screen: On screen, on a separate card, in the main titles (i.e., where the "Directed by"
 credit appears, which may be at the beginning or end of the Picture subject to Producer's sole discretion),
 above or before the title of the Picture, in first ~l' position of all on screen cast credits, on all positive
 prints of the Picture, in an average size of type no smaller than seventy-five percent (75%) of the average
 size of type used to display the regular title of the Picture on screen, No individual shall receive a larger
 credit on screen than Artist,

         (b)       Paid Ads. In paid ads issued or controlled by Producer ('Paid Ads")(which Paid Ads, for
 clarity, shall include video/DVD packaging ,soundtrack album packaging and theater displays), above or
 before the "artwork" title (if any) of the Picture in such Paid Ad, in first (1' position of all cast members
 accorded credit in such Paid Ad, in an average size of type no smaller than twenty-five percent (25%) of
 the size of type used for the artwork title of the Picture, if any, in such Paid Ad. No other individual shall
 receive a larger credit above or before the "artwork" title (if any) of the Picture in such Paid Ad than
 Artist. Inaddition, Artist shall be accorded credit above or before the regular (i.e,, not artwork) title ofthe



                                                        4
  SLP I Bradley Cooper
  v.b
           Case 18-10601-MFW            Doc 1664-1        Filed 11/05/18       Page 57 of 90




Pictw~e in such billing block, in first (I")position of all cast credits in such billing block. No other
individual shall receive alarger credit in such billing blockthan Artist.

        (c)      Excluded Ads: In the billing block portion of any so-called excluded ads issued or
controlled by  Producer  (other than award, nomination, congratulatory ads or special ads naming only the
person  so nominated,   congratulated   or otherwise honored, special ads under Section 8203D, 8203F and
8203G of the Directors Guild of America collective bargaining agreement, ads announcing a personal
appearance in which no person other thanthe person appearing is mentioned)("Excluded Ads")and in
which any other principal cast members ofthe Picture is also accorded credit in such billing block, above
or before the regular(!&,not artwork)title ofthe Picture in such billing block, in first(!'~ position ofall
cast credits in such billing block, in an average size oftype no smaller than seventy-five percent(75%)of
the average size oftype used to display the regular title ofthe Picture in such billing block. I n addition,if
Producer accords any other cast member credit above or otherwise in connection with the "artwork" title
in the artwork portion (as opposed to the billing block portion) of the lcey art for the Picture in any
Excluded Ads for the Picture, then Producer shall also include Artist's credit above or otherwise in
connection with the "artworktitle"(as applicable)in such artwork portion ofthe key artforthePicture in
no less than first(I")position ofall cast members accorded credit in such artwork portion ofthe lcey art
for the Picture, in an average size oftype no smaller•than twenty-five percent(25%)ofthe size oftype
used forthe artworktitle ofthe Picture, ifany,in the artwork portion ofthe key art ofsuch Excluded Ad.
If Artist is accorded credit in conjunction with the "artwork" title portion of any Excluded Ads,then
Producer shall be deemed to have satisfied its obligation, ifany,to accord Artist credit in the billing block
portion (ifany)ofsuch Excluded Ad (i.e., Producer shall have no obligation to accord Artist a repeat
credit in the billing block portion of such Excluded Ad). Notwithstanding the foregoing, if any cast
member ofthe Picture is accorded both "artwork" credit and billing block credit in an Excluded Ad,then
Artist shall receive both "artwork" credit and billing block credit in such Excluded Ad. No other
individual shall receive a larger credit above or otherwise in connection with the "artwork"title(ifany)of
the Picture in,or inthe billing block of,such Excluded Ad than Artist.

       (d)       Likeness: If the likeness of any other cast member appears in the artwork portion of the
key art for the Picture in any Paid Ad or, if applicable, in any Excluded Ad, then Producer shall also
include Artist's approved (pursuant to Paragraph 8.[b] below) likeness therein (as applicable). Artist's
likeness in such key art shall be no less prominent than the likeness of any other cast member appearing in
such 1<ey art; provided, however, that without frustrating the purpose of the foregoing, in depicting the
likeness of Artist and such other cast member, Producer may take into account the relative physical
characteristics of Artist and such other cast member and the appropriate proportion and perspective of the
key art. Producer's use in Paid Ads or Excluded Ads of an "icon" (i.e., an image of a particular part of the
body, such as a stomach, a hand, a close-up of eyes) or the depiction of a non-human character does not
constitute the use of a cast likeness for purposes of this Agreement. The foregoing likeness tie shall not
apply to any so-called "series" or "showcase" Paid Ads (i.e., a separate advertising featuring principal cast
members alone or with anon-recognizable human or with anon-human character), provided that Artist's
likeness shall appear on substantially the same number of ads as any other cast member in such series or
showcase advertising.

       (e)       Audio Ads: If the name of any other cast member is audibly mentioned in connection
 with a television advertisement, radio advertisement or trailer ("Audio Ads") issued or controlled by
 Producer with respect to the Picture (other than award, nomination, congratulatory ads or special ads
 naming only the person so nominated, congratulated or otherwise honored, special ads under Section
 8203D, 8203F and 8203G of the Directors Guild of America collective bargaining agreement, ads
 announcing a personal appearance in which no person other than the person appearing is mentioned), then




                                                      E
 SLP 1 Bradley Cooper
 v.6
         Case 18-10601-MFW              Doc 1664-1        Filed 11/05/18        Page 58 of 90




Artist's name shall also be audibly mentioned in connection with such Audio Ad in first (I") position of
all cast members in such Audio Ad.

        (~       Miscellaneous; As used herein, "size" means height, width, thickness and boldness of
type, All other matters  pertaining to such credit (including, without limitation, the size, style, nature and
placement thereof [subject to the restrictions set forth hereinabove]) shall be as Producer in its sole
discretion shall determine, No casual or inadvertent failure by Producer, nor any failure by any third
party, to comply with the foregoing credit provisions shall constitute a breach hereof, provided that if
Producer materially fails to accord Artist credit pursuant to the terms of this paragraph, upon Producer's
receipt of written notice from Artist setting forth such material failure in detail, Producer agrees to use
reasonable good faith efforts to prospectively cure such material failure with regard to ads created and/or
positive prints manufactured after the date of Producer's receipt of such notice of material failure, but
nothing herein shall require Producer to cease using or to replace prints, negatives, masters or other
material then in existence,

7,      Transportation: Location Pergnisites: If Artist's services in connection with the Picture are
required by Producer on location more than fifty (50) miles from Artist's primary residence (currently,
Los Angeles, California)(each, a "Location"),then Artist will be entitled to the following in connection
with Artist's services at such Location:

        (a)       Transportation:

                (i)      Air Transportation: One (!) first-class (or best available) round-trip air
         transportation(ifused)between Artist's primary residence andthe Location.

                (ii)      Additional Air Transportation: On a one-time only basis, one (1) additional first-
         class (or best available) round-trip air transportation (if used) for Artist or Artist's guest
        ("Artist's Additional Ticket"); provided, however, Artist acknowledges and agrees that Artist's
         use of Artist's Additional Ticket shall be subject to Artist's scheduling requirements hereunder
         and Producer's prior written approval thereof.

                 (iii) Ground Transportation: Exclusive ground transportation to and from airports and
         Artist's primary residence/location residence and exclusive ground transportation to and from
         Artist's location residence and sets. Producer shall consult with Artist with respect to the
         individual engaged by Producer to drive the vehicle in which Producer will provide Artist with
         the ground transportation set forth in this paragraph, provided that in the event ofdisagreement or
         if Artist is unavailable for such consultation, Producer's decision with respect thereto is final and
         binding.

                 (iv) Rental Car: During the period that Artist is rendering services on Location, Artist
         shall be entitled to the use of an exclusive insured full-size rental car as provided by Producer and
         Producer shall reimburse Artist for the reasonable costs of parking such rental car at the place of
         Artist's accommodations, upon Producer's receipt of written substantiation of such charges.
         Notwithstanding the foregoing and for the avoidance of doubt, in connection with any rental car
         provided by Producer to Artist, Producer shall not reimburse Artist for parking tickets or any
         other such citations and Producer shall not be responsible for any costs related to maintenance or
         repairs. Inthe event that unpaid parking violations or any other citations are reported to Producer
         while Artist is rendering services for Producer or after Artist has concluded employment with
         Producer, Artist shall be responsible for any bail amount and/or processing fees with respect to
         such parking tickets and citations,




                                                      6
 SLPIBradley Cooper
 v.6
             Case 18-10601-MFW            Doc 1664-1        Filed 11/05/18       Page 59 of 90




          (b)     Per Diem: An all-inclusive, non-accountable per diem in the amount of Two Hundred
  Dollars ($200) for A~~tist,

          (c)    Accommodations: One (!) hotel suite,
                                         when Artist renders services at Producer's request in or around
               provided that if the                   is unavailable, then Producer shall provide Artist with a
  comparable hotel suite, subject to Artist's reasonable approval.

         (d)      Trailer: Exclusive use of one (!) first-class trailer equipped with customary first-class
  amenities, provided that such trailer and amenities shall be no less favorable than the trailer and amenities
  provided to any other cast member in connection with the Picture, otherthan

          (e)      Assistant; While Artist renders services in connection with principal photography of the
  Picture at Producer's  request at a Location, Producer shall engage the services of Artist's assistant at the
  rate of           ,}~       '      V'~per five (5)-day week (pro-rated at 1/5th thereof per day), with such
  sum being inclusive of compensation for any idle time. In connection with such engagement, Producer
  shall provide such individual with one (!) coach-class round-trip air transportation (if used) between such
  individual's primary residence and the Location, crew accommodations, a rental car and a crew per diem.

        (~       Training/Food Supplements/Nutrition: On a one-time only basis, Producer shall provide
Lender with an all-inclusive non-accountable payment in the amount of
~            ~to cover the costs of Artist's nutrition, food supplements and training in connection with
Artist's preparation for the Role,

            Approvals:

          (a)      Photo/Likeness Approvals: Lender and Artist will have a right to approve any still
  photographs or any artistic rendering or likeness of Artist which Producer intends to use in connection
  with advertising, merchandising, publicity or other exploitation of the Picture, provided that Lender
  and/or Artist will approve not less than fifty percent(50%)of those stills in which Artist appears (whether
  alone or with other cast member(s)), and Lender and Artist will have three (3) passes with respect to
  likeness approval, all of the foregoing in accordance with the domestic distributor's customary provisions
 (i.e., deemed approved if not specifically disapproved in writing within five [5] business days [reducible
  to two (2) business days in the event of marketing exigencies of which Artist is notified at the time of
  submission] of Artist's or Artist's agent's receipt). All still photographs approved or deemed approved by
  Artist shall be approved or deemed approved for all purposes permitted hereunder, except as otherwise set
 forth herein.

          (b)      Key Art Resubmission: Producer shall resubmit to Artist any stills and/or artistic
  renderings in which Artist appears recognizably that have been previously approved by Artist or deemed
  approved pursuant to Paragraph 8.(a)(the "Resubmitted Approved Art") which Producer intends to use
  in the "key art" for the Picture (including the "key art" used for covers of novelizations, soundtrack
  records, home video packaging, magazine covers and merchandising [subject to paragraph 9.(b) below]).
  Artist shall have five (5) business days from receipt of the Resubmitted Approved Art (which five [5]
  business day period shall be reduced to three [3] business days if Producer requires Artist's response in
  such shorter time period and Producer notifies Artist thereofl within which to approve no less than fifty
  percent (50%) of such Resubmitted Approved Art for Producer's intended use in connection with the
  Picture. If Artist shall fail or refuse to approve, within the aforesaid period, the requisite amount of
  Resubmitted Approved Ai~t, Producer shall have the right to select from the Resubmitted Approved Art




                                                        7
   SLP f Bradley Cooper
   v.6
           Case 18-10601-MFW           Doc 1664-1          Filed 11/05/18      Page 60 of 90




the requisite amount, including the Resubmitted Approved Art approved by Artist, if any, for use in the
"key art" for the Picture. Producer's submission of the Resubmitted Approved Art to Creative Artists
Agency as specified in Paragraph 18, shall satisfy Producer's submission requirements under this
Paragraph 8,(b) and any inadvertent failure by Producer (or its representatives) to comply with the
provisions of this Paragraph 8,(b) shall not constitute a breach of this Agreement. Once the requisite
amount of the Resubmitted Approved Art has been approved or deemed approved in accordance with the
provisions of this Paragraph 8.(b), Producer shall have the right, in its sole discretion and without any
further submission obligation to Artist, to use any or all of said approved Resubmitted Approved Art in
the "key art" for the Picture and any use thereof, subject to the terms and conditions set forth herein.

        (c)      Screenplay Approval: Artist shall have the right to approve any material changes to the
"Screenplay" for the Picture that materially diminish or alter the importance or the essential
characteristics of Artist's Role, provided that Artist shall exercise such approval in good faith and not so
as to frustrate the timely progress to production or production of the Picture. Artist acknowledges that
Artist has pre-approved the screenplay dated October 11,2011 ("Screenplay").

       (d)        Director Replacement: If for any reason it becomes necessary to replace the director of
the Picture (i,e., Russell, who Artist hereby pre-approves), then Artist shall have the right to approve any
replacement, provided that Artist shall approve no less than one (I) of three (3) available replacement
directors suggested by Producer to Artist and further provided that after the date which is six (6) weeks
prior to the commencement of principal photography of the Picture, Producer shall designate a
replacement director after good faith consultation with Artist, but in the event of any disagreement,
Producer's decision shall be final and binding. Any replacement director approvals shall be made within
two (2) business days of the date of receipt by Artist or Artist's representatives of any submission by
Producer hereunder. Subject to the foregoing, all decisions relating to the engagement (if any) of a
replacement director including, without limitation, the compensation payable to a replacement director,
shall be made in Producer's sole election.

        (e)        Co-Star Replacement: If for any reason it becomes necessary to replace either of the co-
 stars of the Picture (i.e., the individuals portraying the roles of'Tiffany" and "Mr. Peoples";Artist hereby
 pre-approves                                        and~for such respective roles), then Artist shall
 have the right to approve any replacement, provided that Artist shall approve no less than two (2) of five
(5) available replacement co-stars suggested by Producer to Artist and further provided that after the date
 which is four (4) weeks prior to the commencement of principal photography of the Picture, Producer
 shall designate a replacement co-star after good faith consultation with Artist, but in the event of any
 disagreement, Producer's decision shall be fmal and binding. All replacement co-star approvals sha11 be
 made within two (2) business days of the date of receipt by Artist or Artist's representatives of any
 submission by Producer hereunder. Subject to the foregoing, all decisions relating to the engagement (if
 any) of a replacement co-star including, without limitation, the compensation payable to a replacement
 director, shall be made in Producer's sole election.

        (g) Tabloids: Producer and/or The Weinstein Company ("TWC") shall not submit any stills
 and/or likeness in which Artist appears to the following publications; 'The National Enquirer"; 'The
 Star"; "The Globe"; "The Sun"; "The Examiner"; "The Weekly World News" or other similar
 publications. Notwithstanding the foregoing, (i) Producer shall not be in breach of this Agreement if any
 of such publications obtain stills and/or any likenesses in which Artist appears from parties other than
 Producer or if any of such publications contain advertising for the Picture which includes Artist's stills
 and/or likeness therein, and (ii) Lender and Artist hereby acknowledge and agree that Producer cannot
 make any guarantees (and will not be in breach hereofl regarding the unauthorized use of stills, likeness
 or electronic press kits by any publications or media outlets which were legitimately serviced by any



                                                      E?
 SLP I Bradley Cooper
 v.6
           Case 18-10601-MFW            Doc 1664-1         Filed 11/05/18       Page 61 of 90




publicity companies engaged or performing services in the normal course of business in connection with
the publicizing and promotion ofthe Picture.

         (h) Biography: Artist may furnish Producer with Artist's biography. Provided that Artist
timely furnishes such biography to Producer following Producer's request therefor, Producer shall not
 have the right to use any biographical information about Artist other than as contained in such biography
(other than references to Artist's prior professional credits and Artist's services on the Picture) without
 the prior approval of Artist, which approval shall not be unreasonably withheld,

 9.       Ownership and Distribution:

         (a)      The results and proceeds of Artist's services hereunder in connection with the Picture
 shall be   deemed   works-made-for-hire specially ordered or commissioned by Producer for use in
 connection with an audiovisual work(s), Artist acknowledges and agrees that Producer shall exclusively
 own all now known or hereafter existing rights of every kind throughout the universe, in perpetuity and in
 all languages, pertaining to such results and proceeds, and all elements therein for all now known or
 hereafter existing uses, media, and forms, including, without limitation, all copyrights (and renewals and
 extensions thereofl, motion picture, television, video cassette and video or laser disc, any computer-
 assisted media (including, but not limited to CD-ROM, CD-I and similar disc systems, interactive cable
 and any other devices or methods now existing or hereinafter devised), video-on-demand, character,
 prequel, sequel, remake, merchandising (subject to paragraph 9.[b] below), soundtrack (including,
 without limitation, the further exclusive right to use and to license the use of Artist's voice from the
 soundtrack of the Picture on commercial phonograph record(s), album(s), and similar devices, with no
 additional remuneration inasmuch as the compensation set forth herein shall be deemed to include
 remuneration for the foregoing [subject to paragraph 9.[c] below]), commercial tie-ins (subject to
 paragraph 9.[b] below), behind-the-scenes promotional films (subject to the restrictions contained herein),
 bloopers (subject to the restrictions contained herein), outtakes (subject to the restrictions contained
 herein), stage play, theme park, Internet and any and all allied and ancillary rights therein, and the
 foregoing is inclusive of a full, irrevocable assignment to Producer thereof. Artist further acknowledges
 and agrees that Producer will be the sole and exclusive owner of all rights in the role and character played
 by Artist, including the name, voice, likeness and/or distinctive characterizations ofthe role and character,
 and that Artist shall have no right at any time to portray, exploit, merchandise or make any use of such
 role or character, In connection with the foregoing rights granted to Producer, Producer shall have the
 right, in perpetuity and throughout the universe, to exploit such role and character, and to use, and to
 authorize others to use, Artist's name, approved image, voice, approved likeness, attributes and/or
  approved biography, in connection with the production, exhibition, advertising, publicity, merchandising,
  commercial tie-ins, promotion and/or other exploitation of the Picture, and/or subsidiary and ancillary
  rights of any nature relating to the Picture or Artist's services hereunder, in any and all media, whether
  now known or hereinafter devised, including, without limitation, in and in connection with the Picture,
  excerpts from the Picture, trailers for the Picture, television advertisements for the Picture, new footage
  shot in connection with any trailers or television advertisements, one sheets and other posters furnished
  exhibitors for display or promotion, packaging/jackets of videodiscs, cassettes and phonorecords,
  videogames, wireless content (including, without limitation, ring tones, voice tones and wall paper)
  printed programs, press books, and novelizations of the story of the Picture and other commercial
  publications relating to the Picture, and soundtrack recordings relating to the Picture embodied in any
  form now known or hereinafter devised (including the packaging therefor and in sheet music and song
  books relating thereto) (subject to the restrictions contained herein). Notwithstanding anything to the
  contrary contained herein, Producer shall not use the results and proceeds of Artist's services hereunder in
  any motion picture or other production, other than in the Picture (which may be exploited in any manner
  now known or hereafter devised) and in any advertising and publicity therefor, without Artist's prior
  written consent.


                                                       9
  SLPI Bradley Cooper
  v.6
         Case 18-10601-MFW             Doc 1664-1         Filed 11/05/18      Page 62 of 90




         (b)     Notwithstanding the foregoing or anything to the contrary contained herein, Artist shall
have the right to approve, in each instance, the use of Artist's name (outside of credit lists, including
without limitation, billing blocks, which are pre-approved), voice and/or likeness in connection with any
merchandising with respect to the Picture and the use of Artist's name, voice and/or likeness (except for
clips or other footage from the Picture, the key art of the Picture and credit lists, including without
limitation, billing blocks, which are pre-approved) in connection with any commercial tie-in for the
Picture; provided, however, that such approval shall be deemed given if not denied by Artist in writing
within five (5) business days (or such shorter period as is reasonably designated by Producer if Producer
advises Artist in writing that business or marketing exigencies require a quicker response from Artist)
after Producer's request therefor and further provided that, with respect to the pre-approved uses of
Artist's name voice and/or likeness, Producer shall not use Artist's name, voice or likeness in connection
with commercial tie-ins involving weapons (other than toy weapons), feminine hygiene products,
prescription pharmaceuticals, undergarments (excluding t-shirts), gambling, religious or political items,
tobacco or alcohol without Artist's prior written approval. If Producer exercises the foregoing
merchandising rights under Paragraph 9,(a) following Artist's approval (or deemed approval) then with
respect to merchandise actually sold, Producer shall pay to Lender a royalty in an amount to be negotiated
in good faith,

        (c)      Producer shall not use Artist's voice on a soundtrack album without Lender's or Artist's
prior written consent and without negotiating a royalty therefor in good faith within Producer's customary
parameters, taking into account Artist's major studio contractual precedent and stature in the motion
picture industry. The foregoing shall not apply to either (i) Artist's spoken voice performance; or (ii)
musical material which is ad-libbed or improvised as part of Artist's acting services; provided that such
spoken voice performance and/or ad-libbed or improvised musical material does not exceed an aggregate
of fifteen (15)seconds in length in connection with any such soundtrack album.

10.       Promotional Film/Outtakes/Bloopers: Producer contemplates filming and exploiting films,
including, without limitation, music videos for the Picture, "behind the scenes" or "making of '
productions about the Picture ("Promotional Film") in connection with the advertising, marketing and
publicity of the Picture. Producer shall use reasonable efforts to provide Artist with prior notice of any
production of a Promotional Film; provided, however, Producer's inadvertent failure to provide such
notice shall not be a breach of this Agreement. Artist hereby agrees and consents to such filming and
exploitation (including, without limitation, use of any film clip footage from the Picture and behind the
scenes photography and filmed interviews with Artist) and hereby grants to Producer the right to use
Artist's name, voice and likeness in connection with such Promotional Films for no additional
consideration. In addition, Artist hereby agrees and consents to the use by Producer of outtakes in
connection with (i) the end credits of the Picture; (ii) any "compilations" or "special editions" of the
Picture for inclusion on DVD's, laser discs, and/or other devices now known or hereafter devised and (iii)
any "compilation" or "special edition" types of motion pictures issued or controlled by the distributor of
the Picture. Artist shall have the right to approve all "bloopers", screen test footage and behind-the-scenes
footage in which Artist appears used in connection with such Promotional Films or other programs under
Producer's control; provided that at Producer's request, in connection with (i) the end credits of the
Picture; (ii) any "compilations" or "special editions" of the Picture for inclusion on DVD's laser discs,
 and/or other devices now known or hereafter devised and (iii) any "compilation or "special edition" types
of motion pictures issued or controlled by Producer, Artist shall approve a sufficient amount of such
 behind-the-scenes footage embodying Artist's appearance in a manner that a reasonable audience would
conclude that Artist was featured in the Picture. Notwithstanding the foregoing, Artist shall have absolute
 approval of any use of any so-called "bloopers" in which Artist appears, which approval may be withheld
 in Artist's sole discretion, and Artist is not obligated to approve any minimum amount thereof.




                                                     l0
 SLPIBradley Cooper
 v.6
           Case 18-10601-MFW             Doc 1664-1          Filed 11/05/18      Page 63 of 90




11.      Hair/Make-Up/Wardrobe/Stand-In/Stunt Double Consultation: Producer shall consult with
Artist with respect to the "look" of Artist's hair and make-up and wardrobe (but not with respect to any
personnel in connection therewith, it being understood, however, that Producer engaged the individuals
approved by Artist to furnish hair, make-up and wardrobe services for Artist, on anon-exclusive but first
priority basis to Artist, which Artist hereby acknowledges) and the individuals to be engaged by Producer
as Artist's stand-in and stunt double; provided, however, that: (a) said consultation rights shall be
personal to Artist and shall not be delegated to any third party; (b) Artist is mailable for such
consultations) when and where Producer reasonably requests; (c) any such consultations) with Artist
shall be at no cost to Producer; and (d) in the event of disagreement or if Artist is unavailable for such
consLtltation, Producer's decision with respect thereto is fmal and binding

 12.     PremiereillVD/Soundtrack: Provided that Lender and Artist fully perform all material services
 and obligations hereunder and are not otherwise in material breach hereof and that Artist appears
 recognizably in the Role in the Picture as theatrically released, Artist will be entitled to the following: (i)
 an invitation for• Artist and anon-business related guest to all celebrity premieres and festivals, if any, and
 if one (1) celebrity premiere in the U.S, of Producer's choice is held at a Location, first-class (or best
 available) round-trip travel (for Artist and Artist's guest, by air if appropriate, if used) between such
 Location and Artist's primary residence, first-class accommodations (i.e., a one [1] bedroom hotel suite)
(for Artist only), exclusive ground transportation (for Artist only) and a reasonable per diem (for Artist
 only), all in accordance with Producer's then existing policy and the budgetary parameters of the Picture;
(ii) a DVD copy ofthe Picture in standard format or a DVD copy ofthe Picture in Blu-ray format(if and
  when commercially available), provided that Artist executes Producer's then applicable use-restriction
 agreement in connection therewith; and (iii a CD of the soundtrack of the Picture (if and when
 commercially available), provided that Artist executes Producer's then applicable use-restriction
 agreement in connection therewith,

 Notwithstanding the foregoing, Artist shall be treated no less favorably than De Niro with respect to the
 entitlement to the number of invitations, air transportation, ground transportation, accommodations and an
 expense allowance with respect to any U.S, premieres and U,S, film festivals in connection with the
 Picture,

 13.     Nudity: Artist shall not be required to appear, and may not be doubled in any scene, in the nude,
 or in any simulated sex scene without the express written consent of Artist, in accordance with the SAG
 Agreement.

 14.      Dubbing/Doubling: Subject to Section 33 of Schedule C of the SAG Agreement, Producer shall
 have the right to use the services of persons other than Artist (with or without the services of Artist) to
 "dub" or "double" Artist's acts, poses, appearance, voice or sound effects attributed to the character
 portrayed by Artist and to use the name, likeness, voice or other sound effects of Artist in connection
 therewith. Such doubling or dubbing of Artist's voice may be in English or any other language, provided,
 however, that; (i) Producer shall not "double" Artist without Artist's prior written consent (which consent
 shall not be unreasonably withheld or delayed); and (ii) Producer shall first give Artist the opportunity to
 dub in English provided that Artist is available as, when and where reasonably required by Producer and
 that there is no additional cost to Producer in connection with such dubbing services of Artist.

 15.     bnsurance: Lender and Artist shall be listed as additional insureds on Producer's errors and
 omissions insurance policy in connection with the Picture and to the extent Artist is deemed an employee
 of Producer, Artist shall be listed as an additional insut•ed on Producer's general liability insurance policy
 in connection with the Picture hereunder during customary periods of production and distribution of the
 Picture, subject to the limitations, restrictions and terms of said policies. The provisions ofthis paragraph



                                                        11
  SLP I Bradley Cooper
  v.6
          Case 18-10601-MFW            Doc 1664-1         Filed 11/05/18      Page 64 of 90




shall not be construed so as to limit or otherwise affect any obligation, representation, warranty or
agreement ofLender and/or Artist hereunder.

16.      Medical Examination: In any proper case (such as for purposes of insurance or if Artist claims
to be ill,disabled or incapacitated), Producer shall have the right to have Artist examined at any time or
times prior to the completion of all of Artist's required services hereunder by such physicians) as
Producer may designate. Artist shall make himself available for and shall submit to such examinations
and tests and shall otherwise cooperate as may be reasonably requested. Artist may have Artist's own
physician present at such examinations at Lender and Artist's own cost and expense, provided that there
is no interference with or delay in making such examination.

17.     SAG Agreement: Producer hereby represents and warrants that it is a SAG signatory. Producer
shall pay, on Lender's behalf, to the SAG Pension, Health and Welfare Plan, Lender's contributions
required by the SAG Agreement with respect to Artist's engagement hereunder, but not exceeding those
which Producer would have been obligated to pay if Producer had employed Artist directly. Except as
expressly provided to the contrary herein, Producer shall be entitled to the maximum benefits and
maximum rights permitted under the SAG Agreement. To the extent the SAG Agreement requires
additional payments to Lender or Artist hereunder, such additional payments shall be paid at the
minimum rate required, As used herein, the term "SAG Agreement" refers to the current Producer Screen
Actors Guild Codified Basic Agreement applicable to Artist's services hereunder,

18.     Notices: Any notice pertaining hereto shall be in writing. Any such notice and any payment due
hereunder shall be served by delivering said notice or payment personally or by sending it by mail, cable,
or telex (postage or applicable fee prepaid), addressed as follows (or as subsequently designated in
writing):

         To Lender and/or Artist:        c/o Creative Artists Agency
                                         2000 Avenue ofthe Stars
                                         Los Angeles, CA 90067
                                         Attn: Dave Bugliari and StevenBrookman
                                         Fax; (424)288-2900

         To Producer:                    SLP Films, Inc.
                                         1818 Market Street, 12thFloor
                                         Philadelphia,PA 19103
                                         Attn; George Parra
                                         Fax; (215)563-6353

         With a Copy to:                 The Weinstein Company LLC
                                         9100 Wilshire Boulevard, Suite 700W
                                         Beverly Hills, CA 90212
                                         Attn: Adrian Lopez, Vice President, Business &Legal Affairs
                                         Fax; (310)550-5759

          With aCopy to;                 Reder & Feig LLP
                                         421 South Beverly Drive,8th Floor
                                         Beverly Hills, CA 90212
                                         Attn.: Benjamin R.Reder and Milce Parl<
                                         Fax:(310)789-4771




                                                     12
 SLPIBradley Cooper
 v.6
          Case 18-10601-MFW               Doc 1664-1           Filed 11/05/18      Page 65 of 90




                                                                                                     or payment
         The date of personal delivery, or delivery to the cable or telex office of such notice
                                      of such notice payment  and   a notice sent by  mail  shall be  deemed to
shall be deemed the date of service
                                                                                     and/or  Artist,  on the one
be served five business days after the date of mailing. Any notice from Lender
                                                                                        of time  for Producer 's,
hand, or Producer, on the other hand, which commences the running of any period
                                                                                  option  or Producer  's, on the
on the one hand, or Lender and/or Artist's, on the other hand, exercise of any
                                                                                        act shall be deemed to
one hand, or Lender's and/or Artist's, on the other hand, performance of any other
be served only when actually received by Producer, on the one hand,         or Lender   or Artist, on the other
                                                                       give notice pursuant   to any provisions
hand. If the last day on which the parties hereto are empowered to
                                                                    required  or may   desire to perform under
of this Agreement or to perform any other act which parties are
                                                                ,  Sunday   or holiday, then  the parties hereto
or in connection with this Agreement should fall on a Saturday                                             within
                                                        followin g  said Saturday , Sunday    or holiday
shall have until the end of the first full business day
which to give such notice or to perform such act.
                                                                                                Producer to
19.     Visa Reguiremeuts/Work Permits: Lender and Artist agree to cooperate with
                                        may  be required  by any  govermn ental agency   for the purpose of
secure such labor permits and visas as
                                                                                    by Producer If,in spite
                                                                                                 .
enabling Artist to render services hereunder wherever such services are required
                                                                                   Producer shall have the
of such cooperation, Producer is unable to secure such labor permits and visas,
                                                                                   date or to suspend the
right to postpone the commencement of any services hereunder or the start
                                                                                   services and/or payment
operation hereof with respect to the running of time and the rendition of Artist's
                                                                                     concerning such labor
of compensation hereunder until one (!) week after a final determination is made
                                                                                 the right to terminate this
permits and visas by the applicable authority. In addition, Producer shall have
                                                                         during such   suspension or upon
Agreement and all of Producer's obligations hereunder• at any time
Producer discovering that the labor permits and visas cannot be secured.
                                                                                            event of any breach
 20.     No Injunctive Relief: The rights and remedies of Lender and Artist in the
                                                               limited to  Lender   and Artist's  right, if any, to
 by Producer of the provisions of this Agreement shall be
                                                           Artist irrevoca bly waive   any  right  to seek and/or
 recover damages in an action at law, and Lender and
                                                  shall Lender    and Artist be entitled  by reason   of any such
 obtain equitable or injunctive relief Irmo event
                                        or  to  enjoin  or  restrain the  exhibiti on, distribut ion, advertising,
 breach to terminate this Agreement
 exploitation, or marketing ofthe Picture (and/or any rights therein).
                                                                                            all or any part of its
 21.      assignment: Producer may assign, transfer, license, delegate and/or grant
                                                                                        assignment by Producer,
 rights, privileges and property hereunder to any person, or entity. Upon such
                                                                                   if such assignment is to: (a) a
 Producer shall be relieved of any and all obligations and liability hereunder
                                                                                     or entity which acquires all
 person or entity into which Producer merges or is consolidated; (b) a person
                                                                                  which   is controlled by, under
 or substantially all of Producer's business and assets; (c) a person or entity
                                                                                ajor"  motion   picture company,
 common control with, or controls Producer; (d) any major or "mini-m
                                                                                  who   assumes  all of Producer's
 United States television network; or (e) other financially responsible party
                                                                     the   right at  any  time  to  assign any of
 obligations in writing. Neither Lender nor Artist sha11 have
 its/his/her rights hereunder or to delegate any ofits/his/her obligati ons hereunde r.

                                                                                           Producer's standard
 22,      Suspensions. Etc: Notwithstanding anything to the contrary contained in
                                                        hereby  agree to  the followin g: (i) Producer may not
 terms and conditions for an actor, the parties hereto
                                                         services for an  event  of force majeure  unless it has
 suspend or terminate Lender's engagement or Artist's                                                     (ii) if
                                                  all other  affected  cast  member  s for  such  reason;
 also suspended or terminated (as applicable)                                                         reinstate s
                                               an event  of force majeure    and within  one (1) year
 Producer terminates this Agreement due to                                                                 when
                                                                                 If Artist is available
 any other cast member for the Picture, Producer shall so notify Artist.
                                          this Agreeme  nt  subject to  its terms  by so notifying Producer in
 Producer requires, Artist may reinstate
                                                                                Producer shall have no further
  writing within five (5) business days. If the Agreement is so reinstated,
                                                                                   previously paid under this
 obligations as a result (e,g., Producer shall receive full credit for all sums



                                                          13
  SLP I Bradley Cooper
  v.b
           Case 18-10601-MFW             Doc 1664-1          Filed 11/05/18       Page 66 of 90




 Agreement). If the Agreement is not so reinstated, Producer shall have no further obligation to Artist
 with respect thereto, Notwithstanding any other provision ofthis Agreement,this paragraph shall cease
to apply ifProducer assigns its rights in the Picture;(ii) if Artist fails, refuses or neglects to fully perform
 Artist's services or to fulfill any of Artist's obligations hereunder for any reason other than due to Artist's
 accident, illness or mental or physical disability (a'Default") and in the event such Default is subject to
 correction, on a one time only basis i.e., with regard to only one instance ofDefault),Producer agrees to
 notify Artist of such Default and Artist shall have forty-eight(48)hours (twenty-four [24] hours during
 principal photography)to cure the same;(iv)during any suspension, Artist shall not render any services
for others,for Lender, or for himself, except that during a suspension predicated on an event offorce
 majeure, Artist shall have the right to render such other services,subject to recall by Producer on twenty-
 four(24)hours notice; and(v)ifProducer suspends Artist's services due to an event offorce majeure
(excluding a strike or labor controversy by a guild or union which Artist is a member)for a period of
 eight(8)consecutive weeks or longer, Artist shall have the right to terminate the Agreement on ten(10)
 days written notice unless Producer resumes payment of Lender's compensation within ten(10)days of
 receipt ofsuch notice,

                            [the remainder ofthis page is intentionally left blank]




                                                        14
  SLP I Bradley Cooper
  v.6
        Case 18-10601-MFW              Doc 1664-1         Filed 11/05/18     Page 67 of 90




23,      Miscellaneous; In the event that there is any conflict between any provision ofthis Agreement
and any statute, law, regulation, or any applicable provision ofthe SAG Agreement, or other applicable
collective bargaining agreement, if any,the latter will prevail; provided, however,that in such event the
provision of this Agreement so affected will be curtailed and limited only to the minimum extent
necessary lopermitcompliancewiththeminimumrequirement,andnootherprovisionofthisAgreement
will be affected thereby and all other provisions ofthis Agreement will continue in full force and effect.
This Agreement(including Producer's standard terms and conditions for an actor, and the Rider thereto,
both of which are attached hereto and incorporated herein by this reference), the Talent Pool
Participation,the Certificate ofEngagement,the Inducement Letter and the Guarantee,attached hereto as
Exhibits "A,""$'"C" and"Q'respectively, contain the full and complete understanding between the
parties and supersede ail prior and contemporaneous written or oral agreements and understandings
pertaining hereto,and cannot be modified except by a writing signed by each party. As between Producer,
on the one hand, and Lender and Artist, on the other hand, Producer shall have full creative,
administrative, business, budgetary, and other controls with respect to the Picture,and neither Lender nor
Artist shall have any rights ofapproval whatsoever except as expressly set forth herein. This Agreement
shall be governed and construed in accordance with the laws ofthe State ofNew York applicable to
contracts as ifentered into and fully performed therein. Only the New Yorlc courts(state and federal)
shall havejurisdiction over controversies regarding this Agreement,and any proceeding involving such a
controversy shall be brought in those courts, In New York,NY, and not elsewhere. The parties hereto
expressly waive any objection to suchjurisdiction based on personaljurisdiction or venue.

SLP FILMS,INC,('Producer")

 BY~    ~   -
             .~,
 lts;       -- '<---

 ACCEPTED AND AGREED T0:


 22NDANDINDIANA 1NC.
("Lender")




 Its:

 Federal 1,O.No.:


_~~----~

        ~y           OPER ("Artist")
 Social SecurityNo.:




                                                     15
SLPISradley Cooper
v.6
    Case 18-10601-MFW               Doc 1664-1        Filed 11/05/18         Page 68 of 90




                                             Exhibit A

                                    Talent Pool ParticiRation


         Contingent Compensation:

       (i)                                                of one hundred percent(100%) of the
"Adjusted Defined Receipts" of the Picture, if any, payable prospectively from and after "Cash
Breal<even" (as both such terms are defined below) is reached, but calculated with an across the
board zero percent (0%) distribution fee (it being understood and acknowledged, however, that
one percent [1%]ofthe foregoing percentage shall be deducted so that Producer may accord such
percentage of the Adjusted Defined Receipts to




       (ii)                                                  of one hundred percent (100%) of
the "Adjusted Defined Receipts" (as defined below) of the Picture, if any, payable prospectively
from and after "Cash Breakeven" (as both such terms are defined below) is reached, but
calculated with an across the board                                 distribution fee; escalating
prospectively to

       (iii)                                            of one hundred percent (100%) of the
"Adjusted Defined Receipts° (as defined below) of the Picture,  if any, payable prospectively from
and after "Cash Breakeven" (as  both such terms are  defined   below)  is reached, but calculated
with an across the board                          distribution  fee.

For the purposes hereof, "Adjusted Defined Receipts" shall be defined, computed, paid and
accounted for in accordance with the terms and conditions of Producer's Exhibit "DRCB," as
modified only by Producer's Rider to Exhibit 'DRCB," "Cash Breakeven" shall mean the point
at which "Contingent Proceeds" (to be defined, computed, paid and accounted for in accordance
with the terms of Producer's Exhibit "CB," as modified only by Producer's Rider to Exhibit
"CB") are first achieved, but utilizing the applicable across the board distribution fee referred to
in subparagraph (i) — (ii) above. Exhibit "CB" '(which includes among its provisions a
percent~overhead charge, a                       ~advertising overhead charge, plus charges for
any Producer facilities used in accordance    with   Producer's then current rate card), Producer's
Rider to Exhibit "CB," Exhibit      "DRCB"     and  Producer's  Rider to Exhibit 'DRCB", are herein
incorporated in their entirety  by reference. Furthermore,   for the purposes of calculating each Cash
Breakeven point    in subparagraph   (i) —  (ii)  above   and  for  the purposes of paying Lender the
Contingent   Compensatio  n, if any, hereunder; (a)  with respect  to Video Devices (as defined in said
E~ibits), the percentages set forth in Paragraph 1.1,A.3.(B) of Exhibit 'DRCB" and Exhibit
"CB" shall be ~~~in lieu of the percentage set forth therein; (b) the overhead
charge set forth in Exhibit "CB" shall be capped at                        of the budget of the Picture;
(c) the advertising overhead charge set forth in Exhibit "CB" shall be capped at~I~~
 of the amount the distributor of the Picture (i.e., TWC)spends or causes to be spent in connection
 with the advertising and promotion ofthe Picture; and (d) any location- or labor-based rebates, tax
 credits or subsidies when actually received by TWC shall be used to reduce the production costs
 for the purposes of calculating "Cash Breakeven" hereunder,




 SLPIBradley Cooper
 Acting Services v.6
      Case 18-10601-MFW            Doc 1664-1        Filed 11/05/18      Page 69 of 90




Producer confirms that the amount and the definition of Contingent Compensation and all other
terms related thereto, including Adjusted Defined Receipts, Cash Breal<even and Contingent
Proceeds, afforded to Artist hereunder shall be no less favorable than the amount and the
definition of Contingent Compensation and all other terms related thereto, including Adjusted
Defined Receipts, Cash Breakeven and Contingent Proceeds, provided to Russell, De Niro or any
other participant in the profits ofthe Picture.

 2.      Contingent Box Office Bonus('Box Office Bonusfes!"l:

         (i)                                                         if and when the United States
 theatrical box office receipts of the Picture as reported by Rentralc and confirmed by Producer
("USTBOR")achieve(ifever)                                                            ,

  ,~   (ii)   An additional                                                       if and when the
. USTBOR achieve (if ever)                                                          ,

     (iii)   An additional                                                        if and when the
 USTBOR achieve(if ever                                                            ;

     (iv)    An additional                                                        if and when the
 USTBOR achieve (if ever)

     (v)     An additional                                                                     the
 USTBOR achieve (if ever)y~

     (vi)   An additional                                                          if and when the
 USTBOR achieve (if..~~ ever)


    (vii) An additional                                                           if and when the
USTBOR achieve (if ever)
~   ~~~;and

    (viii) An additional                                                           if and when the
USTBOR achieve (if ever)                                                                     f °''
~   ~                    ?:~.                   ~a

 Lender's share ofthe foregoing Box Office Bonuses)shall be payable, if at all, within thirty (30)
 business days following the date on which the applicable USTBOR set forth above are reported
 by Rentrak and shall be anonrefundable advance of, and applicable against,the Contingent
 Compensation set forth in Paragraph 4(a)ofthe Agreement and Paragraph I ofthis E~ibit A.
 Producer• confirms that the Box Office Bonuses, if any, payable to Lender hereunder shall be no
 less favorable (i:.e,, as to the amount ~~nd USTBOR threshold at which any such bonuses are paid)
 than the box office bonuses payable to any other cast,~nember ofthe picture.
                                                                                     -. ~~•




                                                 2
  SLP113radley Cooper
  v.6
     Case 18-10601-MFW               Doc 1664-1         Filed 11/05/18        Page 70 of 90




                                              Exhi~~


                                     Certificate ofEngagement
          SLP FILMS,INC.("Producer"), whose address is 9100 Wilshire Blvd., Suite 700W,
 Beverly Hills, California 90212, has engaged 22°d AND INDIANA INC.(Fed,ID
("Lender")to furnish the services ofBRADLEY COOPER ("Artist"), whose address is c/o
 Creative Artists Agency, Inc., 2000 Avenue ofthe Stars, Los Angeles, California 90067,
 Attention: Dave Bugliari and Steven Brookman, in connection with the motion picture currently
 referred to as "SILVER LININGS PLAYBOOK"(the "Picture"). Reference is hereby made to
 that certain Confirmation Deal Memo (the "Agreement") between the parties hereto, for the
 subject matter hereof, dated as ofthe date hereof. To the extent there is any conflict between the
 provisions ofthis Certificate ofEngagement and the provisions ofthe Agreement, the provisions
 ofthe Agreement shall control.

           For good and valuable consideration (the receipt and sufficiency of which are hereby
 acknowledged), Lender and Artist hereby acknowledge, certify and agree that all results and
 proceeds ofevery kind ofthe services heretofore and hereafter to be rendered by Lender and/or
 Artist in connection with the Picture, including without limitation all ideas, suggestions, themes,
 plots, stories, characterizations, dialogue, titles and other material, whether in writing or not in
 writing, at any time heretofore or hereafter created or contributed by Lender and/or Artist which
 in any way relate to the Picture or to the material on which the Picture will be based (collectively,
 the "Material"), are and shall be deemed to be works "made for hire" and/or "made in the course
 ofemployment" specially ordered and commissioned by Producer for use and/or exploitation in
 an audiovisual work, for purposes ofcopyright protection throughout the world for Producer,
 Accordingly, Producer is and shall be considered the author and, at all stages ofcompletion, the
 sole and exclusive owner ofthe Material and all right, title and interest therein (the "Rights").
 The Rights shall include without limitation all copyrights, neighboring rights, trademarks and any
 and all other ownership and exploitation rights in the Material now or hereafter recognized in any
  and all territories andjurisdictions including, by way ofillustration, production, reproduction,
  distribution, adaptation, performance, fixation, rental and lending rights, exhibition, broadcast
  and all other rights of communication to the public, and the right to exploit the Material
 throughout the universe in perpetuity in all media, markets and languages and in any manner now
 ]mown or hereafter devised. Ifunder any applicable law the fact that the Material is a work
 "made for hire" and/or "made in the course ofemployment" is not effective to place authorship
  and ownership ofthe Material and the Picture and all rights therein in Producer, then to the fullest
  extent allowable and for the full term of protection otherwise accorded to Lender and/or Artist
  under such applicable law, Lender and Artist hereby exclusively and irrevocably assign and
                                                                                                      of
  transfer to Producer the Rights and, in connection therewith, any and all right, title and interest
  Lender or Artist in the Picture and any other works now or hereafter     created containing the
  Material.
          Lender and Artist hereby grant Producer the right to change, add to, take from,translate,
  reformat or reprocess the Material in any manner Producer may in its sole discretion determine.
  To the fullest extent allowable under any applicable law, Lender and Artist hereby exclusively
                                                                                                   .
  and irrevocably waive or assign to Producer, Artist's so-called "moral rights" or "droitmoral"
                               acknowledg  e that many  parties will contribute to the Picture and
  Lender and Artist expressly
                                                                                         applicable law
  other works that will embody all or part ofthe Material. Accordingly, if under any
                                                                                               not
  the above waiver or assignment by Lender or Artist of"moral rights" or "droit moral" is




  SLP1Bradley Cooper
  v.6
     Case 18-10601-MFW              Doc 1664-1         Filed 11/05/18        Page 71 of 90




effective, then Lender and Artist agree to exercise such rights in a manner which recognizes the
contribution of and will not have a material adverse effect upon such other parties.

         Lender and Artist will, upon request, execute, acknowledge and deliver to Producer any
and all documents consistent herewith which Producer may deem reasonably necessary to
evidence and effectuate all or any ofProducer's rights hereunder. Lender and Artist hereby
irrevocably appoint Producer as attorney-in-fact with full power to execute, acknowledge, deliver
and record in the U,S. Copyright Office or elsewhere any and all such documents Lender and/or
Artist fails to execute, acknowledge and deliver after Artist's reasonable opportunity to review
and negotiation said documents (not to exceed seven(7)business days ofProducer's request
therefor). The appointment shall be a power coupled with an interest. Producer shall provide
Lender with copies ofany documents that Producer executes on behalf of Lender or Artist,
provided that an inadvertent failure to do so shall not be a breach hereof or affect the validity of
such documents.

          Subject to the terms ofthe Agreement, Lender and Artist hereby grant to Producer the
right to issue and authorize publicity concerning Artist, and to use Artisf s name, voice, approved
likeness and approved biographical data in connection with the distribution, exhibition,
advertising and exploitation ofthe Picture.

         Lender and Artist warrant that, to the best of Artist's lrnowledge (in the exercise of
reasonable prudence and due diligence), the Material is or will be original with Artist or is in the
public domain throughout the world, and is not and will not be based in whole or in part on the
life of any real person except as approved in writing by Producer, and does not and will not
infringe upon or violate any copyright of, or, to the best of Artist's knowledge (in the exercise of
reasonable prudence and due diligence), infringe upon or violate the tight of privacy or any other
right of, any person; and that Lender and Artist are free to grant all rights granted and make all
agreements made by them herein; and that Lender is a corporation duly organized and existing
under the laws ofthe state of its incorporation. Lender and Artist agree to hold Producer and its
successors, licensees and assigns harmless from and against all damages, losses, costs, and
expenses (including reasonable outside attorneys' fees and costs) which Producer or any ofits
successors, licensees or assigns may suffer or incur by reason of a third party claim or action
arising from the material breach of any of the warranties made in this paragraph. Ifproducer so
elects, Producer shall have the absolute right to control the litigation or resolution of any claim,
 demand or action to which this indemnity applies. Producer shall have the sole right to control
the legal defense of any such claims, litigation, etc„including, the right to select counsel of its
 choice and to compromise or settle any such claims, demands or litigation. The party receiving
 notice of any such claim, demand or action shall promptly notify the other party hereof,

Producer shall defend, indemnify and hold harmless Lender and Artist against any and all
liability, damages, costs and expenses, including reasonable outside attorneys' fees, in connection
with any third party claim or action (other than those arising out of a material breach of Lender's
and/or Artist's warranties hereunder or out of any criminal, intentionally tortious or willful acts
by Artist) respecting material supplied to Lender and/or Artist by Producer or solely in
connection with the development, production, distribution or exploitation of the Picture or any
element thereof, provided that: (i) Artist cooperates fully with Producer in the defense of any
such claim or legal action at no cost or charge to Producer other than the reimbursement to Artist
                                                                                              any
ofreasonable out-of-pocket costs and expenses incurred in connection with the defense of
such claim or legal action, excluding attorneys' fees in connection with any   legal counsel
 engaged by Lender and/or Artist to render legal services on Lender and/or Artist's own behalf;
                                                                                        with the
(ii)Producer shall have the right to select and retain any legal counsel in connection



                                                   4
 SLPIBradley Cooper
 v,6
    Case 18-10601-MFW              Doc 1664-1        Filed 11/05/18        Page 72 of 90




defense ofany such claim or legal action and shall pay the attorneys'fees associated therewith;
and (iii)Producer, in its sole discretion,shall have the right to defend,compromise and/or settle
any suchclaim or legal action,

Lender and Artist shall be covered as additional insureds under any Errors and Omissions
insurance policy and general liability insurance policy which Producer may obtain forthe Picture,
subject to the limitations, restrictions and terms ofsaid policies,

        Lender and Artist hereby covenant and agree that Lender and/or Artist shall not have or
be deemed to have any lien,charge or other encumbrance upon any ofthe rights conveyed to
Producer herein or proceeds derived therefrom, and that no act ofor omission by Producer, nor
any other act, omission or event of any kind, shall terminate or otherwise adversely affect
Producer's ownership ofthe rights conveyed herein, Lender's and Artist's sole remedy for any
such breach or alleged breach shall be an action at law to recover such damages as may have been
actually suffered by Lender and/or Artist as a result thereof.

Executed asofSeptember23,2011,

ACCEPrEDAND AGREED TO:
                                                          SLPFILMS,I N

                                                          i~                   --~—~

 Its; President                                           Its:   „_,_.                 ,_,.,




  SLPIBradley Cooper
  v.6
    Case 18-10601-MFW             Doc 1664-1           Filed 11/05/18     Page 73 of 90




                                             xhi

                                        INDUCEMENT

Reference is hereby made to that certain Confirmation Deal Memorandum and Certificate of
Engagement (the "Agreement") dated as of September 23, 2011, by and between, on the one
hand, SLP Films, Inc. ("Producer") and, on the other hand, 22nd and Indiana Inc. ("Lender") for
the services of Bradley Cooper ("Artist") in the role of 'Pat" in the motion picture currently
referred to as "SILVER LININGS PLAYBOOK."

A,      I am familiar with all of the terms, covenants and conditions of the Agreement and I
hereby consent to the execution thereof, I shall perform and comply with all of the terms,
covenants, conditions and obligations of the Agreement in so far as they relate to me, even if the
employment between me and Lender should hereafter expire, terminate or be suspended. I
hereby confirm all grants, representations, warranties and agreements made by the Lender under
the Agreement,

B,      Unless I am deemed substituted for the Lender as a direct party to the Agreement
pursuant to Paragraph D below, I shall look solely to Lender and not to Producer for the payment
of compensation for my services and for the discharge of all other obligations of my employer
with respect to my services under the Agreement,

C,      In the event of a breach or threatened breach of the Agreement by Lender or by me,
Producer may join me in any action against Lender without being first required to resort to or
exhaust any rights or remedies against Lender.

D,      I represent that Lender is a duly qualified and existing corporation under the laws of its
state of incorporation. If Lender or its successors in interest should be dissolved or should
otherwise cease to exist, or for any reason should fail, refuse or neglect to perform, observe or
comply with the terms, covenants and conditions ofthe Agreement, I shall, at Producer's election,
be deemed to be employed directly by Producer for the balance of the term of the Agreement
upon the terms, covenants and conditions set forth therein.

E.       I will indemnify Producer for and hold it harmless from and against any and all taxes
which Producer may have to pay and any and all liabilities (including judgments, penalties, fines,
interest, damages, costs and expenses, including reasonable attorney's fees) which may be
obtained against, imposed upon or suffered by Producer or which Producer may incur by reason
of its failure to deduct and withhold from the compensation payable under the Agreement, any
amounts required or permitted to be deducted and withheld from the compensation of any
employee under the laws of any state or province or otherwise pursuant to U.S. or Canadian law,
and/or any amendments thereof and/or any other applicable statutes heretofore or hereafter
enacted requiring the withholding ofany amount from the compensation ofan employee.

 F,       If Producer shall serve Lender with any notices, demands or instruments relating to the
 Agreement, or to the rendition of my services thereunder, service upon Lender shall also
 constitute service upon me.

 G,     For purposes of any and all Workers' Compensation statutes, laws or regulations
("Workers' Compensation"), I acknowledge that an employment relationship exists between
 Producer and me, Producer being my special employer under the Agreement. Accordingly, I



                                                   6
 SLPIBradley Cooper
 v.6
    Case 18-10601-MFW              Doc 1664-1        Filed 11/05/18       Page 74 of 90




acknowledge that in the event ofmy injury,illness, disability, or death falling within the purview
of Workers' Compensation, my rights and remedies (and those of my heirs, executors,
administrators,successors, and assigns)against Producer or Producer's affiliated companies and
their respective officers, agents, and employees(including without limitation, any other special
employee and corporation or other entity furnishing to Producer or an affiliate producer the
services of any such other special employee)shall be governed and limited to those provided
by Workers'Compensation,                          ~~.,_--~


                                                 g~~-         -      R ("Artist")




 SLPIIItadleyCooper
 v;6
      Case 18-10601-MFW             Doc 1664-1        Filed 11/05/18       Page 75 of 90




                                            Exhibit D

                                          GUARANTEE

  I. As an inducement to 22ND AND INDIANA INC. for the services of BRADLEY
 COOPER ("Beneficiary") to enter into the CONFIRMATION DEAL MEMO, dated as of
 September 23, 2011 (the "Agreement"), by and between SLP FILMS, INC, ("Company") and
 Beneficiary pertaining to the motion picture tentatively entitled, "SILVER LININGS
 PLAYBOOK" (the "Picture") and in consideration of the benefits the undersigned guarantor
("Guarantor") will derive from the execution of the Agreement, Guarantor guarantees full and
 faithful performance of all of Company's obligations pursuant to the Agreement with respect to:
(a) the payment obligations of Company in connection with the Contingent Compensation and
 Box Office Bonuses payable to Beneficiary pursuant to Paragraph 4 of the Agreement; (b) the
 credit obligations of Company in the U.S. territory pursuant to Paragraph 6 of the Agreement; (c)
 the insurance obligations pursuant to Paragraph 15 of the Agreement; and (d) the indemnity
 obligations pursuant to the Certificate of Engagement (the obligations referred to in the
 foregoing [a] — [d] shall be referred to collectively as the "Guaranteed Obligations").

2.       The obligations of Guarantor hereunder are independent of the obligations of Company
and a  separate  action or• actions may be brought against Guarantor whether or not Company is
joined in any such action or actions. Guarantor agrees that its obligations hereunder shall not be
exhausted by (i) any number of actions until the Guaranteed Obligations have been fully paid and
performed; or (ii) any failure or omission or delay by Beneficiary to exercise any right or remedy
 under the Agreement or otherwise except to the extent that such failure, omission or delay
constitutes a waiver under the Agreement (e,g., statute oflimitations, fiches, etc,). This Guarantee
shall continue to be effective or reinstated, as the case may be, if at any time payment of any
 amount paid under the Agreement is rescinded or otherwise returned by Beneficiary upon the
 insolvency, bankruptcy or reorganization of Company as if such amount has not been paid.
Except as set forth in Paragraph 4, below, Guarantor's obligations under this Guarantee are
subject to all defenses which Company may have against Beneficiary with respect to enforcement
 by Beneficiary ofthe Guaranteed Obligations.

 3.      Guarantor agrees that any modification of the Agreement shall not affect this Guarantee
 and authorizes Beneficiary and Company upon their mutual agreement without notice or demand
 and without diminishing its liability hereunder, from time to time to renew, compromise, extend,
 accelerate or modify the Agreement or otherwise change the terms of Guaranteed Obligations or
 any part thereof,

 4.       Subject to the demand requirement set forth in Paragraph 5 below, Guarantor waives any
 right to t~equire Beneficiary to (i) proceed against Company; or (ii) pursue any other remedy in
 Beneficiary's power whatsoever prior to proceedings against Guarantor. Guarantor waives any
 defense arising by reason of(a) the insolvency or bankruptcy of Company,(b) lack of authority
 of Company and/or (c) any disability or incapacity of Company. Guarantor waives all
 presentments; notice of or right to consent to any modification, extension, or alteration; notices of
 non-performance (except as provided in Paragraph 5 below); protests, notice of protest; notices of
 dishonor; and notices of acceptance of this Guarantee and of the existence, creation or incurring
 ofnew or additional obligations,




  SLP 1 Bradley Cooper
  v.6
     Case 18-10601-MFW             Doc 1664-1         Filed 11/05/18       Page 76 of 90




5.      Guarantor shall have no obligation to Beneficiary hereunder with respect to any
compensation unless and until such compensation shall have accrued and been payable to
Beneficiary in accordance with the provisions of the Agreement and Company shall have failed to
pay said compensation as and when due and Beneficiary shall have given Guarantor notice
thereof and a period of five (5) business days shall have elapsed from the date Guarantor shall
have been so notified,

6.      Any notice pertaining hereto shall be in writing. Any such notice and any payment due
hereunder shall be served by delivering said notice or payment personally or by sending it by
mail, cable, telex or telecopier (postage or applicable fee prepaid), addressed as follows (or
subsequently designated in writing):


To Beneficiary:                  c/o Creative Artists Agency
                                 2000 Avenue ofthe Stars
                                 Los Angeles, CA 90067
                                 Attn; Dave Bugliari and Steven Brookman
                                 Fax:(424)288-2900


To Guarantor:                    The Weinstein Company LLC
                                 375 Greenwich Street
                                 New York, NY 10013
                                 Attn: General Counsel
                                 Fax:(917)368-7007


 With a Copy to:                 The Weinstein Company LLC
                                 9100 Wilshire Boulevard, Suite 700W
                                 Beverly Hills, CA 90212
                                 Attn; Andrew Kramer, President, Business &Legal Affairs
                                 Adrian Lopez, Vice President, Business &Legal Affairs
                                 Fax: (310) 550-5759

         The date of personal delivery, mailing or delivery to the cable or telecopier office of such
 notice or payment shall be deemed the date of service of such notice or payment, unless otherwise
 specified herein; provided, however, that any notice which commences the running of any period
 of time for exercise of any option or performance of any other act shall be deemed to be served
 only when actually received.

 7,      This Guarantee contains the full and complete understanding between the parties hereto
 and supersedes all prior and contemporaneous agreements and understandings pertaining hereto
 and carmot be modified except by a writing signed by each party. Beneficiary's sole and
 exclusive remedy for Guarantor's breach, termination, or cancellation of this Guarantee or any
 term hereof (including any term pertaining to ct•edit) shall be an action for damages and
 Beneficiary irrevocably waives any right to equitable or injunctive relief.

 8,      This Guarantee shall be governed by and construed in accordance with the laws of the
                                                                                            laws
 State of New York applicable to agreements made and to be performed in said State and the
                                                                  a federal  court sitting in the
 of the United States of America as the same would be applied by
                                                                     to the jurisdictio n of the
 State of New York. Beneficiary and Guarantor each hereby consents




 SLPIBradley Cooper
 v.6
       Case 18-10601-MFW           Doc 1664-1       Filed 11/05/18     Page 77 of 90




State Courts ofNew York and the Federal Courts located in the State ofNew York with respect
to any matter relatingtothis Guarantee.


IN WITNESS WHEREOF,the undersigned have executed this Guarantee as of September 23,
2011,



THE WEINSTEIN COMPANY LLC

                                                                                          "'•   t


its:   c                        er
                    P1esiele°A
               Business& LegalAffa'rs


                                        22ND AND INDIANA INC,



                                        By:
                                        rte:




                                                    $   EY COOPER




                                               to
 SLP I Bradley Cooper
 v.6
Case 18-10601-MFW   Doc 1664-1   Filed 11/05/18   Page 78 of 90
                         Case 18-10601-MFW                 Doc 1664-1           Filed 11/05/18     Page 79 of 90

6/18/2018                                                                 Re: TWC - Roye Zur


 Re: TWC

  Daniel Lin <dlin@cravath.com>
   Mon 6/11/201II 7:41 AM


  To: Michael Gottfried <mgottfried@igbfirm.com>;
                                                                                                               Zur <rzur@Igbfirm.com>;
  cc'awark@ci~avath.com' <awark@cravath.com>;'pzumbro@cravath.com' <pzumbro@cravath.com>; Roye


 ~J 3 attacl~rnents (Z MB)
                                                                                                               Agmt -Security Agmt.PE.pdf;
 03.03.03.04.02.26.07 6. One Picture License to SLPTWC.pdf; 03.03.03.04.02.26,08 7. SLP -Production Services
 03.03.03.04.02.26.1Q SLP_FORMCA_REGISTER.pdf;



 Michael,

 We can provide further detail on the other films but wanted to get back to you on your inquiry.
                                                                                                         the various legal en#ities
   have attached for reference documents showing the chain of title and the relationship between
                                               Playbook,   which   we understan d are indicative of the structure  used for the other films
 involved in the production of Silver Linings
                                                                                                As you will see the attached, the
                                                                                                                  in
(although there may be some variations for films that were co-financed by third parties).
                                                                                                      The Weinstein Company LLC and
 rights to produce the film, including the rights in the literary source material, were acquired by
                                                                                                 a "One   Picture License Agreement."
 licensed to SLPTWC Films, LLC, which was awholly-owned subsidiary of TWC,through
                                                                                         production services entity that is a non-
 SLPTWC in turn entered into a Production Services Agreement with SLP Films, Inc., a
                                                            that Productio n Services Agreemen  t, SLP Films, Inc. assigned to
 debtorentity and is not a subsidiary of TWC. Pursuant to
                                                       Inc. under  any contracts entered into in connection with production of the
 SLPTWC all rights and benefits flowing to SLP Films,
                                                                                                    was registered in the name of
 film. F~irther, SLPTWC retained ownership of the film (including copyright therein) and copyright
                                                                                           the applicable distribution entities within
 SLPTWC. Subsequent to the release of the film, copyright was transferred intragroup to
 TWC's corporate structure.
                                                                                           would not be executory contracts of the
  Note that, to the extent acontract iswith anon-Debtor production entity, those contracts
                                                                                by the debtors by operation of section 365.
  debtors' estates in any event and therefore cannot be assumed and assigned

  Best,
  Dan

  Daniel Lin
  Cravath, Swaine &Moore I.LP
  825 Eight Avenue ~ New York, NY 10Q19
  Office: (212) 474-1364 ~~ Mobile: (248) 250-1881




  From:        Michael Gottfried <mgottfried@Igbfirm.com>
  To'.      Daniel Lin <dlin@cravath,com>,"'awark@cravath.com"' <awark@cravath.com>
  Cc:       Roye Zur <rzur@Igbfirm.com>,"'pzumbro@cravath.com"' <pzumbro@cravath.com>
  Date:       06/08/2018 08:33 PM
  Subject:      TWC




  Dan &Andrew,
                                                                                    ~TZjZjUtND         Nh0004M2EwLTBiNTEwMTJkNWIyNAB...      1/2
  https:l/outlook.office.com/owa/?viewmodel=ReadMessageltem&ItemID=AAMkADMzZTM5MDUx
                      Case 18-10601-MFW                  Doc 1664-1          Filed 11/05/18           Page 80 of 90

6/18/2018                                                              Re: TWC - Roye Zur

                                                                                                             Debtors. Please provide me with
N ot surprisingly, most, if not all of the agreements with my clients are with production entities, not the
                                                      acquired the following  films and rights related thereto:
chain of title documents showing how the Debtors

1408
August: Osage County
Derailed
Grace Is Gone
i<illing Them Softly
Scary Movie 4
Scary Movie 5
Scream 4
Shanghai
Silver Linings Playbool<
Southpaw
St, Vincent
The Butler
 The Giver

                                                                                            s      my clients (despite the fact that all of my
 Based on Lantern's position that through the sale it obtained the rights under agreement with
                                                                                                  understand the basis for that position in order
 clients' rights expressly were reserved at the sale hearing and under the sale order), I need to
 to even try to negotiate a settlement.

 Thanks,
 Michael

 Michael <;ottfried
 Attorney

Landau Gottfried &Berger LLP
1$U 1 Centw•y Park East, Suite 700
Los Angeles, Cn 90067
Main: 310-5~7-OOSO
Direct: 310-557-0052
Fax:310-557-OOSb
F-mail; mgottfried(c~lgbtirm.com
Web: ~vww.lgbfirm.com
Please consider the environment before printing.
                                                                                          are not the intended recipient, immediately you
'Phis e-mail is a confidential conununication and may also he legally privileged. If you
                                                                                       Yhei~eof, including deletion of all associated test files
sl~o~ild:(1) reply vi~~ e-nail to sender;(2) destroy this communication and all copies
                                                                                        comin~u~icaticin by ar~y means whatsoever.
Prom individ~ial and netwod< storage devices; and (3)refrain from diss~;minating this
                                                                                        we inform you that any U.S. federal tax advice
Tax Advice Disclosure; To ensure compliance with requirements imposed by the IRS,
                                                                                            to be used, and cannot be used,for the purpose of
contained in this communication (including any attachments) is not intended or written
                                                                                       or recommending to another party any transaction or
(i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing
 matter addressed herein.



                                                                                       other than a designated addressee is unauthorized. If you
  This e-mail is confidential and may be privileged. Use or disclosure of it by anyone
                                                                                         you received it.
  are not an intended recipient, please delete this e-mail from the computer on which




                                                                            zZTM5MDUx    LTZjZjUtNDNh0004M2EwLTBiNTEwMTJkNWIyNAB...                2/2
  https://outlook.office.com/owa/?viewmodel=ReadMessageltem&Iteml D=AAMkADM
Case 18-10601-MFW   Doc 1664-1   Filed 11/05/18   Page 81 of 90




                        EXHIBIT C
     Case 18-10601-MFW     Doc 1664-1   Filed 11/05/18   Page 82 of 90

       Case 18-10601-MFW     Doc 1232   Filed 07/12/18   Page 1 of 54




1                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF DELAWARE
2

3    IN RE:                                     Chapter 11

4    THE WEINSTEIN COMPANY HOLDINGS
     LLC, et a1.,
5                                               Case No. 18-10601 (CSS)

6
                                                Courtroom No. 6
7                                               824 Market Street
                                                Wilmington, Delaware 19801
8
                                                July 11, 2018
 9                     Debtors.                 10:00 A.M.
     . . . . . . . . . . . . . . . . .
10

11                         TRANSCRIPT OF HEARING
                 BEFORE HONORABLE CHRISTOPHER S. SONTCHI
12                    UNITED STATES BANKRUPTCY JUDGE

13   APPEARANCES:

14
     For the Debtors:              Paul Heath, Esquire
15                                 Mark Collins, Esquire
                                   Zachary Shapiro, Esquire
16                                 Joseph Barsalona, III, Esquire
                                   Brett Haywood, Esquire
17                                 David Queroli, Esquire
                                   RICHARDS LAYTON & FINGER
18                                 One Rodney Square
                                   920 North King Street
19                                 Wilmington, Delaware 19801

20
      ECRO:                        Leslie Murin
21
      Transcription Service:       Reliable
22                                 1007 N. Orange Street
                                   Wilmington, Delaware 19801
23                                 Telephone: (302) 654-8080
                                   E-Mail: gmatthews@reliable-co.com
24
      Proceedings recorded by electronic sound recording:
25    transcript produced by transcription service.
     Case 18-10601-MFW     Doc 1664-1   Filed 11/05/18    Page 83 of 90

       Case 18-10601-MFW    Doc 1232    Filed 07/12/18   Page 52 of 54
                                                                          52


                                                           amounts
1    whether they're assumed or assigned and what the cure

2    will be.   We routinely preserve those arguments for post-

3    closing.

4                The contract in front of the court today is
                                                               ine
5    actually better than the last one in that there's a deadl

6    set for that to occur.      You probably -- the person you

                                                          has to
7    probably didn't check with was Judge Walrath who now
                                                             of
8    make decisions over complex issues and perhaps hundreds

9    contracts in 120 days.       She will probably not forgive me for

10   approving that provision, but I'm going to do so.

11               So, I think the reservations are preserved in the

12   first order.     The changes benefit executory contract parties,

13    don't hurt executory contract parties.             There is this issue

                                                          n or
14    of who's responsible for post-closing pre-assumptio

15    rejection breaches.      Well, if it's an assumption it's going

16    to be cured.    So, it only comes down to whether there's an

17    issue of rejection.      I think the Judge can deal with that at

18    the appropriate time if and when that occurs.

19               This deal that there may be some property that is
                                                        that is
20    related to an executory contract, bud is an asset
                                                      of the
21    being sold prior to the assumption or rejection

22    executory contract.      You know, look, if Lantern is taking the

                                                     iated with
23    assets it's buying and assuming the risk assoc

24    those assets.    So, if there's a risk they buy something that
                                                        t that asset
25    somehow it violates the contracts that they bough
      Case 18-10601-MFW     Doc 1664-1    Filed 11/05/18    Page 84 of 90

        Case 18-10601-MFW    Doc 1232    Filed 07/12/18    Page 53 of 54
                                                                            53


1     without taking on other liabilities under some sort of other

2     contract and there's a state law reason to proceed against

3     Lantern they're not getting a release here.               They're buying

4     what they're buying. That includes the risks associated with

5     buying something that might be subject to other rights that

6 1 they're not buying.

7 ,                So, I don't think I need to say anything more than

8     that.   It is what it is.      It's what it is under the contract.

9 ' So, I will overrule the objection.             I looked at the blackline

10     you sent over or maybe you didn't send it over.               I looked at

11    the blackline of something this morning and now I forget.

12                 MR. ZUMBRO:     I think we merely added Paragraph 4

13    to the form of proposed order which had the reservation of

14     rights.

15                 THE COURT:     All right.      Are there any other

16     changes?

17                 MR. ZUMBRO:     No, sir.

18                 THE COURT:     Okay.

19                 MR. ZUMBRO:     I have the form of order if I could

20     approach.

21                 THE COURT:     Yes, please.

22                 Oh, look at that.        Thank you for the chief

23     designation on the signature block.           I'll send it to my

24     mother.

25            (Laughter)
Case 18-10601-MFW   Doc 1664-1   Filed 11/05/18   Page 85 of 90




                             C   1
           Case 18-10601-MFW                Doc 1664-1          Filed 11/05/18            Page 86 of 90




                                                                              310.229.99p~TEw30W v~0~s'A~N oE~IES, CA 9(1067
      E             LJL LLP                                  T 310229T900PP




August 20, 2018                                                                 Keith C. Owens
                                                                                T (310)229-9900
                                                                                T 310.229.9901
                                                                                kowens@venable.com


Via Email and Overnight Mail

Kevin M. Eide, Esq.
Alvin Gump Strauss Hauer &Feld LLP
Robert S. Strauss Building, 1333 New Hampshire Avenue, N.W.
Washington, DC 20036-1564


Re:     The Weinstein Company Holdings, LLC, et al.(Case No. 18-10601, Banlcr. D. Del.)
        22nd and Indiana, Inc. /Bradley Cooper

Dear Mr. Eide:

I am writing you in your capacity as counsel Lantern Entertainment LLC ("Lantern"), the
purchaser of substantially all of the assets of The Weinstein Company Holdings, LLC and related
debtor affiliates (the "Debtors") in the above referenced, jointly administered Chapter 11
bankruptcy cases (the "Bankru~tcv Cases").

As you know, Venable LLP represents Bradley Cooper and his loan-out entity, 22nd Street and
Indiana Inc. (collectively, the "Ob'el ctin~ Parties") in connection with the Bankruptcy Cases. The
Objecting Parties are parties to a Confirmation Deal Memo and Certificate of Engagement dated
September 23, 2011 (collectively, the "Contracts") entered into with anon-debtor producer, SLP
Films, Inc.("SLP"), for services to be performed by the Objecting Parties in connection with the
motion picture entitled Silver Linings Playboolc (the "Picture"). Although the Debtors are not a
party to the Contracts, the Debtors have identified such Contracts at various times as executory
contracts with both SLP and The Weinstein Company LLC ("TWC"). Despite repeated inquiries
to both the Debtors and Lantern regarding the existence of a valid pre-petition assignment from
SLP to a Debtor, no such assignment has ever been produced.~

As you are aware, the Objecting Parties have objected to, among other things, any attempt by the
Debtors to sell the Picture acts to Lantern free and clear of the Objecting Parties' contractual and
legal rights under applicable law, or to assume and assign the Contracts to Lantern and related
                                                                                                   g
cure objections. The Objecting Parties have also objected to the Debtors' Statement Regardin
Contracts to be Transferred Pursuant to the Asset Purchase               Agreemen  t  with   Lantern
Entertainment LLC, which alleges that the Contracts are non-executory and can be sold to
Lantern free and clear of the Objecting Parties' contractual and legal rights. As we discussed

                                                                                                         n assignment.
 ~ The Objecting Parties reserve the right to challenge the validity of any pre-petition or post-petitio

21105124
           Case 18-10601-MFW        Doc 1664-1       Filed 11/05/18      Page 87 of 90




    ENABLE               LLP




Alcin Gump Strauss Hauer &Feld LLP
August 20, 2018
Page 2

several times including by phone with your colleague Galit Knotz on August 16, and as more
particularly described in the Objecting Parties' objections scheduled for hearing on September 5,
2018, we vehemently disagree with Lantern's position that the Picture or Contracts can be sold
by the Debtors to Lantern free and clear of the Objecting Parties' contractual and legal rights,
and that the Contracts are not executory.

As Judge Sontchi made clear at the final hearing on the Sale Motion on July 11, 2018, Lantern's
exploitation, if any, of the Picture is subject to the Objecting Parties' rights notwithstanding the
sale of the Picture to Lantern.

Please confirm not later than 11:00 a.m.(ET)on Wednesday August 23, 2018 that Lantern has
not used or otherwise exploited the Picture which, among other things, incorporates Mr.
Cooper's name and likeness, after the Closing Date, and does not intend to do so pending the
Bankruptcy Court's resolution of the Objecting Parties' objections. The Objecting Parties
expressly reserve all of their rights, remedies and claims against Lantern under applicable law
including, among other things, claims arising from Lantern's unauthorized use of Mr. Cooper's
name and likeness.

                                              Sincerely,
                                                           ~'l

                                             Keith C. Owens

CC:        Andrew Warlc, Esq.(awarlc~cravath,com)(via electronic mail)
           Jeffrey S. Sabin, Esq,(issabin a,venable.com)(via electronic mail)
           Carol Weiner-Levy, Esq.(CWeinerLevy cr,venable.com)(via electronic mail)




21105124
Case 18-10601-MFW   Doc 1664-1    Filed 11/05/18   Page 88 of 90




                                 __
                        ~    ~
       Case 18-10601-MFW             Doc 1664-1       Filed 11/05/18       Page 89 of 90




                    LAN~7AU GOTTFRIED &~ BERGER LLP
                                      A'TT'QRNEXS A'I' T.AW
                               1601 CENTUkZY PARK EAST,SiJITE 7Q0
                                LQS ANGELES,CALIFORNIA 90067
                                   TfiL.~PHONE (310)S57~QOS0
                                    FAGST2vIILE (310)S57-Qp56
                                       WwW,LGB~TIZM.com


                                                                       Emazl; mgoxt~ried@lgbfirm.com

                                          July 17, 2018


VIA EMAIL

Meredith A, Lahaie
Akin Gump Strauss Hauer &Feld LLB'
One Brant Paris
dank of America Tower
New York, NY l OQ36


        Re:    In re 7'he Weinstein Company Holdings LLC, et al., Case No: 1810601 (MPVJ)


Dear Ms. Lahaie;

As you know, my ~xm, Landau Gottfried &Berger LLP, and Tom Geher's arm, Jeffex Mangels
Butler &Mitchell ALP, represent numerous actors, directors, producers, writers; and distribut~an
companies (the "Countei~parties"), eaa~ of which entered into participation agreements or
distribution agreements in connection with various films purportedly transferred to Lantern
entertainment LLG ("Lantern") that include: (i) Silver Linings Playbook; (ix) August; Osage
County; (iii) Southpaw;(iv) St, Vincent;(v) Scream ~ and Scream TV;(vi) Scary Movie 5;(vii)
The Giver,(viii) TCilling Them Softly;(ix) Grace Ys Gone;(~) Shanghai;(xi) The Butler; and (xii)
Thy Company Men, This letter is sent by me and Mr, Geher, who is copied, on behalf of the
Counterparties, our collective clients.

Notwithstanding the purported transfer ofthe films to Lantern, the Debtors have not asstXmed and
assigned to Lantern any of the agreements relating to and concerning such films, including
agreements with the Caunterparties which delineate the ongoing rights, remedies, and obligations
of the parCies to those agreements, including, but not limited to, the ability to (i) use the
Counterparties' names, likenesses aril images for ~ro~t and exploitation, (ii) distribute- a elm in
certain territories; and (iii) entar into agreements with third party distributors to exploit or
distribute filzr~s, 'At present, such agreements have not been assumed and assigned to Lantern and,
therefore, Lantarn has not obtained any of the rights contained in such agraements. Further,
Debtors have failed to demonstrate that they are parCx~s to all of the relevant agreements, or that
all of the relevant agreements were properly transferred to them.
        Case 18-10601-MFW             Doc 1664-1        Filed 11/05/18       Page 90 of 90




Meredith A, Lahaie
Akin Gump Strauss Hauer &Feld LLP
July 17, 2018
Page 2


As you know,our clients contend that the agreements are executory, and that the Bazllcruptcy Court
has so det~rmi~~d, As such, it is well settled law in the Third Circuit tl1~t ~,antern cannot obtain
any of the rzghts under the agreements with tihe Counterparties pursuant to the salt pro~visinns of
Section 363 of the $anluuptay Code. In re Access Beyond Teel~s., Inc., 237 B.R, 32(Baz~cx, D,
Del, 1999)(Walrath, 7,). rnstead, as a matter o~ law,the only. way for Lantexz~ to obtain the rights
under tl~~ agreements is pursuant to Section 365 of the Bankru~atcy Code whereby (i) Debtors mast
assume the agreements, (ii) Debtors and/or Lantern must cure all defaults under the agreements,
and (iii) the Debtors must assign the agreements to Lantern, Of cpurse, the Debtoxs' ability to
assume and assign the agreements to Lantern presupposes that the Debtors are parties to the
agreements, or that the agreements appropriately have been assigned to them,

Unless and until Debtors assume and assign. to ~,antern, by order of the Bankruptcy Court, the
agreements with the Counterparties, or alternatively, l.,antern cazl demonstrate that it obtained tine
rights to such agreements at closing (which Counterparties dispute, and which cannot be
demonstrated absent a judicial adjudication fihat, notwithstanding tl~e Banlcru~tGy Court's contrary
determination in Paragraph 3S ofthe Sale Order, the agreements are non-executory), Lantern does
not. hold the rights to (i) exploit, among other things, the images of those actor/actress
Counterparties, ar (ii) distribute the ~"ilms,

Counterparties hereby demand that Lantern. immediately confirm that it will take no action to
exploit the films in derogation of the agreements with the Counterparties (to which Lantez~n is not
a party) providing fox the underlying rights, Additionally, pending a determination regarding
Lantern's rights, if any, to the use and explortation of tkie films, please confirm that all funds
received by T~antern resulting from.thxxd-party licensing agreements for the above-referenced films
will be placed in escrow, with an accounting to be provided to tk~e Caunterparties upon request.
Absent such assurance, the Count~rparties reserve alI of their respective rights and remedies to
bring actioxis against Lantern.far its unauthorized use, exploitation and distribution of the films.

Nothing contained herein is a waiver of any rights or remedies, all of which are, as set forth in the
Court's July 11, 2018 Order [docked no. 1220], reserved.


                                                            Very truly yours,



                                                            Mic eel I, Gottf'rie


ec;     Roye 2ur
        Thomas M. Geher
